Exhibit 10.3

Execution Version

AMENDMENT NO. 4 TO CREDIT AGREEMENT

AMENDMENT NO. 4 TO CREDIT AGREEMENT, dated as of October 29, 2012 (this
“Amendment”), among AVAYA INC., a Delaware corporation (the “Borrower”),
CITIBANK, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), and the Lenders (as defined below) party hereto.

PRELIMINARY STATEMENTS

A. The Borrower, Avaya Holdings Corp. (formerly known as Sierra Holdings Corp.),
a Delaware corporation, the Administrative Agent and each lender from time to
time party thereto (the “Lenders”) have entered into a Credit Agreement, dated
as of October 26, 2007, as amended as of December 18, 2009 by Amendment No. 1,
as amended and restated as of February 11, 2011 pursuant to the Amendment
Agreement and as amended as of August 8, 2011 by Amendment No. 3 (as amended,
amended and restated, supplemented or otherwise modified from time to time prior
to the date hereof, the “Restated Credit Agreement”).

B. The Borrower desires, pursuant to Section 2.16 of the Restated Credit
Agreement, to obtain Extended Term Loans (each, a “Term B-4 Loan”) in respect of
all of the Term B-1 Loans outstanding under the Restated Credit Agreement as in
effect immediately prior to the Term B-1 Loan Extension Effective Date (as
defined below) (the “Second Restatement Existing Term B-1 Loans”) (such
extension, the “Term B-1 Loan Extension”).

C. Each Term B-1 Lender identified on the signature pages to the addendum
attached as Annex 1 hereto (the “Lender Addendum”) as an “Extending Term B-4
Lender” has agreed to extend the maturity of all or a portion of such Term B-1
Lender’s Second Restatement Existing Term B-1 Loans, and to reclassify such
Second Restatement Existing Term B-1 Loans as Term B-4 Loans, in the aggregate
principal amount set forth below such Extending Term B-4 Lender’s signature on
its signature page attached hereto (the “Term B-4 Loan Amount”) and in
accordance with the terms and subject to the conditions set forth herein.

D. Section 2.16 of the Restated Credit Agreement provides that the Borrower, the
Administrative Agent and the Extending Term B-4 Lenders may enter into an
Extension Amendment to provide for the extension of the Second Restatement
Existing Term B-1 Loans contemplated by this Amendment.

E. The Borrower has requested that the Required Lenders consent to the
Post-Extension Amendments and the Amended and Restated ABL Intercreditor
Agreement (in each case, as defined below).

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Definitions. Capitalized terms used herein and not otherwise defined
in this Amendment have the same meanings as specified in the Second Amended and
Restated Credit Agreement (as defined below).

SECTION 2. Amendment and Restatement. Effective as of the Second Restatement
Effective Date, (i) the Restated Credit Agreement is hereby amended and restated
in the form of Annex 2 hereto (the Restated Credit Agreement, as so amended and
restated by this Section 2, being referred to as



--------------------------------------------------------------------------------

the “Second Amended and Restated Credit Agreement”); provided, that from and as
of the Term B-1 Loan Extension Effective Date until immediately prior to the
Second Restatement Effective Date, “Second Amended and Restated Credit
Agreement” as used herein shall mean the Restated Credit Agreement as amended by
the modifications in the Second Amended and Restated Credit Agreement relating
solely to the Term B-1 Loan Extension (i.e., without giving effect to the
modifications therein to the definitions of “ABL Facilities,” “ABL Intercreditor
Agreement,” and “Permitted Refinancing” and to Sections 2.05(b)(ii)(A), 7.01,
7.03, 7.09 and 10.07(b) of the Restated Credit Agreement, the addition thereto
of the definition of “Junior Secured Debt” and any amendments ancillary thereto
(such modifications, additions and amendments, the “Post-Extension Amendments”);
and (ii)(A) Exhibit C-6 attached to Annex 5 hereto constitutes a new Exhibit to
the Second Amended and Restated Credit Agreement, (B) Exhibit A and Exhibit E
attached to Annex 5 hereto hereby replace in their entirety the corresponding
Exhibits attached to the Restated Credit Agreement as in effect immediately
prior to the Second Restatement Effective Date and (C) Schedule 10.02 attached
to Annex 5 hereto hereby replaces in its entirety the corresponding Schedule
attached to the Restated Credit Agreement as in effect immediately prior to the
Second Restatement Effective Date. The rights and obligations of the parties to
the Restated Credit Agreement with respect to the period (A) prior to the Term
B-1 Loan Extension Effective Date shall not be affected by such amendment and
restatement and (B) after the Term B-1 Loan Extension Effective Date but prior
to the Second Restatement Effective Date shall not be affected by the
Post-Extension Amendments. In the event that the Term B-1 Loan Extension
Effective Date should occur but the Second Restatement Effective Date does not
occur, the Administrative Agent and the Borrower will amend the Second Amended
and Restated Credit Agreement (without the consent of any Lender) such that the
Post-Extension Amendments set forth therein shall be deleted in their entirety
(and any provisions modified by the Post-Extension Amendments shall be as in
effect under the Restated Credit Agreement immediately prior to the Second
Restatement Effective Date).

For the avoidance of doubt, (a) this Amendment constitutes an Extension
Amendment pursuant to Section 2.16 of the Restated Credit Agreement and (b) each
Term B-1 Lender that has executed and delivered a counterpart to this Amendment
constitutes an Extending Term Lender with respect to the Second Restatement
Existing Term B-1 Loans which such Lender has agreed to extend and classify as
Term B-4 Loans.

SECTION 3. Consent to Amendment and Restatement of ABL Intercreditor Agreement.
Effective as of the Second Restatement Effective Date, the Required Lenders
hereby authorize the Administrative Agent in its capacity as the Cash Flow Agent
thereunder to enter into, and consent to the terms of, an amendment and
restatement of the ABL Intercreditor Agreement in substantially the form
attached hereto as Annex 3 (the “Amended and Restated ABL Intercreditor
Agreement”).

SECTION 4. Conditions of Effectiveness. This Amendment and the Second Amended
and Restated Credit Agreement shall become effective as of the first date (such
date being referred to as the “Second Restatement Effective Date”) when each of
the following conditions shall have been satisfied; provided, that this
Amendment and the Second Amended and Restated Credit Agreement shall become
effective except with respect to the Post-Extension Amendments as of the first
date (such date being referred to as the “Term B-1 Loan Extension Effective
Date”), and each Extending Term B-4 Lender shall be obligated to extend the
maturity of, and reclassify as Term B-4 Loans, its Second Restatement Existing
Term B-1 Loans in accordance with the terms of this Amendment, when each of the
following conditions (other than the conditions set forth in Sections 4(a)(i)(C)
and 4(b)(i) below) shall have been satisfied:

(a) Execution of Documents. The Administrative Agent shall have received
(i) this Amendment, duly executed and delivered by (A) the Borrower, (B) each
Extending Term B-4 Lender and (C) the Required Lenders, and (ii) a Guarantor
Consent and Reaffirmation, in the form of Annex 4 hereto, duly executed and
delivered by each Guarantor.



--------------------------------------------------------------------------------

(b) Consent Fee. The Administrative Agent shall have received from the Borrower
(i) a consent fee payable in Dollars for the account of each Lender (other than
a Defaulting Lender) that has returned an executed signature page to this
Amendment to the Administrative Agent at or prior to 5:00 p.m., New York City
time on October 26, 2012 as an Extending Term B-4 Lender, Consenting Term B-1
Lender or Consenting Revolving Credit Lender (the “Consent Deadline” and each
such Lender, a “Consenting Lender”) equal to 0.125% of the sum of (x) the
aggregate principal amount of Term Loans, if any, held by such Consenting Lender
as of the Consent Deadline with respect to which a consent was delivered and
(y) the aggregate amount of the Revolving Credit Commitment, if any, of such
Consenting Lender as of the Consent Deadline with respect to which a consent was
delivered, (ii) a consent fee payable in Dollars for the account of each Term
B-3 Lender (other than a Defaulting Lender) that has returned an executed
signature page to this Amendment to the Administrative Agent at or prior to the
Consent Deadline as a Consenting Term B-3 Lender equal to 0.375% of the
aggregate principal amount of Term B-3 Loans held by such Consenting Term B-3
Lender as of the Consent Deadline with respect to which a consent was delivered
and (iii) an extension fee payable in Dollars for the account of each Extending
Term B-4 Lender that has returned an executed signature page to this Amendment
to the Administrative Agent at or prior 5:00 p.m., New York City time on
October 26, 2012 (the “Extension Deadline” and each such Lender, an “Extending
Lender”) equal to 0.375% of the aggregate principal amount of Second Restatement
Existing Term B-1 Loans of such Extending Lender being extended and reclassified
as Term B-4 Loans as of the Extension Deadline.

(c) Legal Opinion. The Administrative Agent shall have received a satisfactory
legal opinion of counsel to the Borrower addressed to it and the Lenders.

(d) Certificate of Responsible Officer. The Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower, certifying the
conditions precedent set forth in Sections 4.02(a) and (b) of the Restated
Credit Agreement shall have been satisfied on and as of the Term B-1 Loan
Extension Effective Date and the Second Restatement Effective Date.

(e) Fees. Citigroup Global Markets Inc., Deutsche Bank Securities Inc. and
Morgan Stanley Senior Funding, Inc. shall have received on the Second
Restatement Effective Date all fees separately agreed to with the Borrower.

(f) Conditions With Respect to Mortgaged Properties. The Administrative Agent
shall have received (i) a completed “Life-of-Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to each Mortgaged
Property and (ii) with respect to any such Mortgaged Property that is located in
a special flood hazard area, a notice about special flood hazard area status and
flood disaster assistance duly executed by the applicable Loan Party relating
thereto and evidence of any flood insurance required to be maintained under
Section 6.07 of the Second Amended and Restated Credit Agreement.

(g) Perfection Certificate and Lien Searches. The Administrative Agent shall
have received (i) an update to the perfection certificate with respect to the
Loan Parties in a form consistent with the reports previously delivered to the
Administrative Agent under Section 6.02(d)(i) of the Second Amended and Restated
Credit Agreement (other than with respect to intellectual property schedules to
the perfection certificate, which shall continue to be updated in accordance
with the terms of the Loan Documents), which update shall satisfy for all
purposes the requirement to deliver such report under Section 6.02(d)(i) of the
Second Amended and Restated Credit Agreement together with the delivery of the
financial statements pursuant to Section 6.01(a) for the fiscal year ended
September 30, 2012, and (ii) copies of a recent Lien and judgment search in each
jurisdiction reasonably requested by the Administrative Agent with respect to
the Loan Parties.



--------------------------------------------------------------------------------

SECTION 5. Representations and Warranties. The Borrower represents and warrants
as follows as of the date hereof:

(a) The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate or other organizational
action. The execution, delivery and performance by the Borrower of this
Amendment will not (a) contravene the terms of any of the Borrower’s
Organization Documents, (b) result in any breach or contravention of, or the
creation of any Lien upon any of the property or assets of the Borrower or any
of the Restricted Subsidiaries (other than as permitted by Section 7.01 of the
Second Amended and Restated Credit Agreement) under (i) any Contractual
Obligation to which the Borrower is a party or affecting the Borrower or the
properties of the Borrower or any of its Restricted Subsidiaries or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which the Borrower or its property is subject, or (c) violate any
applicable material Law; except with respect to any breach, contravention or
violation (but not creation of Liens) referred to in clauses (b) and (c), to the
extent that such breach, contravention or violation would not reasonably be
expected to have a Material Adverse Effect.

(b) This Amendment has been duly executed and delivered by the Borrower. Each of
this Amendment, the Second Amended and Restated Credit Agreement and each other
Loan Document to which the Borrower is a party, after giving effect to the
amendments pursuant to this Amendment, constitutes a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except as such enforceability may be limited by Debtor Relief Laws
and by general principles of equity and principles of good faith and fair
dealing.

(c) Upon the effectiveness of this Amendment, no Default or Event of Default
shall exist.

(d) Upon the effectiveness of this Amendment and after giving effect to the
transactions contemplated by this Amendment, the Borrower and its Restricted
Subsidiaries, on a consolidated basis, are Solvent.

(e) Each of the representations and warranties of the Borrower and each other
Loan Party contained in Article V of the Second Amended and Restated Credit
Agreement or any other Loan Document, is true and correct in all material
respects on and as of the date hereof; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they are
true and correct in all material respects as of such earlier date; provided,
further, that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language is true and correct
(after giving effect to any qualification therein) in all respects on such
respective dates.

SECTION 6. Post-Effectiveness Obligations. Within one hundred and twenty
(120) days after the Second Restatement Effective Date, unless waived or
extended in writing by the Administrative Agent in its sole discretion, with
respect to each Mortgaged Property, the Borrower shall deliver or shall cause
the applicable Loan Party to deliver (to the extent not otherwise delivered
prior to the Second Restatement Effective Date) to the Administrative Agent
either the items listed in the following clause (a) or the items listed in the
following clause (b):

(a) written confirmation from local counsel to the Loan Parties (which may be in
the form of an e-mail) confirming that no amendment or other action is required
to such Mortgage in connection with this Amendment in order to ensure the
continued validity, perfection and priority of the



--------------------------------------------------------------------------------

Liens and security interests granted to the Administrative Agent under such
Mortgage for the benefit of the Administrative Agent to secure the payment of
the Secured Obligations (as defined in such Mortgage), as amended by this
Amendment (it being understood that such confirmation shall be in form and
substance reasonably acceptable to the Administrative Agent), together with a
title search to the applicable real property encumbered by a Mortgage
demonstrating that such real property is free and clear of all Liens (except
those Liens created or otherwise permitted under the Second Amended and Restated
Credit Agreement and the other Loan Documents); or

(b) with respect to each Mortgage encumbering Mortgaged Property,

(i) an amendment (each, a “Mortgage Amendment”) duly executed and acknowledged
by the applicable Loan Party, and in form for recording in the recording office
where such Mortgage was recorded, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law, in each case in form and substance
reasonably satisfactory to the Administrative Agent;

(ii) an endorsement to the existing title insurance policy assuring the
Administrative Agent that the Mortgage, as amended by the Mortgage Amendment, is
a valid and enforceable first priority lien on such Mortgaged Property in favor
of the Administrative Agent (as appropriate) for the benefit of the Secured
Parties free and clear of all liens except those liens created or permitted by
the Mortgage or by the Administrative Agent, and such endorsement to title
insurance policy shall otherwise be in form and substance reasonably
satisfactory to the Administrative Agent; and

(iii) an opinion of counsel to the Loan Parties, which opinion (x) shall be
addressed to the Administrative Agent and each of the Secured Parties, (y) shall
cover (i) the due authorization, execution, delivery of such Mortgage Amendment
and (ii) the enforceability of the respective Mortgage as amended by the
Mortgage Amendment, and (x) shall otherwise be in form and substance reasonably
satisfactory to the Administrative Agent.

SECTION 7. Reference to and Effect on the Credit Agreement and the Loan
Documents.

(a) Except as expressly set forth herein, this Amendment (i) shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders, the Administrative Agent or the
Borrower under the Restated Credit Agreement or any other Loan Document, and
(ii) shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Restated
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Without
limiting the generality of the foregoing, the Collateral Documents and all of
the Collateral described therein do and shall continue to secure the payment of
all Obligations of the Loan Parties under the Loan Documents, in each case, as
amended by this Amendment.

(b) On and after the effectiveness of this Amendment, this Amendment shall for
all purposes constitute a Loan Document.

SECTION 8. Costs and Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent pursuant to Section 10.04 of the Restated Credit Agreement.



--------------------------------------------------------------------------------

SECTION 9. Notes. The Borrower agrees that each Lender executing this Amendment
as an Extending Term B-4 Lender may request through the Administrative Agent,
and shall receive, one or more Term B-4 Notes payable to the order of such Term
B-4 Lender duly executed by the Borrower in substantially the form of
Exhibit C-6 attached hereto, evidencing such Term Lender’s Term B-4 Loans;
provided that such Term B-4 Lender shall have returned to the Borrower any Term
B-1 Note held by it in respect of its extended Second Restatement Existing Term
B-1 Loans for cancellation; provided, further, that if any such Term B-1 Note is
not so surrendered, then from and after the Second Restatement Effective Date
such Note shall be deemed to evidence the Term B-4 Loans into which the Second
Restatement Existing Term B-1 Loans theretofore evidenced by such Note have been
reclassified.

SECTION 10. Execution in Counterparts. This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
electronic transmission of an executed counterpart of a signature page to this
Amendment shall be effective as delivery of an original executed counterpart of
this Amendment.

SECTION 11. Notices. All communications and notices hereunder shall be given as
provided in the Second Amended and Restated Credit Agreement.

SECTION 12. Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Amendment and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

SECTION 13. Successors. The terms of this Amendment shall be binding upon, and
shall inure for the benefit of, the parties hereto and their respective
successors and assigns.

SECTION 14. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

AVAYA INC. By:  

/s/ Matthew Booher

Name:   Matthew Booher Title:   Vice President and Treasurer

[Amendment No. 4 to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent   By:  

/s/ Matthew S. Burke

    Name:   Matthew S. Burke     Title:   Vice President

[Amendment No. 4 to Credit Agreement]



--------------------------------------------------------------------------------

Annex 1 to

Amendment No. 4 to Credit Agreement

Lender Addendum

By executing a signature page hereto:

(i) as an Extending Term B-4 Lender, the undersigned institution agrees (A) on
the terms and subject to the conditions set forth in this Amendment, to extend
the maturity of, and reclassify as Term B-4 Loans, all or a portion of such Term
B-1 Lender’s Second Restatement Existing Term B-1 Loans in the aggregate
principal amount of such Extending Term B-4 Lender’s Term B-4 Loan Amount and
(B) to the terms of this Amendment and the Second Amended and Restated Credit
Agreement, including, for the avoidance of doubt, the Post-Extension Amendments
and the Amended and Restated ABL Intercreditor Agreement;

(ii) as a Consenting Term B-1 Lender that is not an Extending Term B-4 Lender,
the undersigned institution agrees to the Post-Extension Amendments and the
Amended and Restated ABL Intercreditor Agreement, but not to extend and
reclassify any of its Second Restatement Existing Term B-1 Loans as Term B-4
Loans; and

(iii) as a Consenting Term B-3 Lender or a Consenting Revolving Credit Lender,
as the case may be, the undersigned institution agrees to the Post-Extension
Amendments and the Amended and Restated ABL Intercreditor Agreement.

[Signature pages follow]



--------------------------------------------------------------------------------

Name of Lender:  

 

 

Executing as an “Extending Term B-4 Lender”:     Executing as a “Consenting Term
B-1 Lender”:   by  

 

      by  

 

    Name:         Name:       Title:         Title:   For any Institution
requiring a second signature line:     For any Institution requiring a second
signature line:   by  

 

      by  

 

    Name:         Name:       Title:         Title:   Extension of All
Outstanding Term B-1 Loans          

If electing to extend all outstanding Term B-1 Loans, please check the following
box:  ¨

          Extension of a Portion of Outstanding Term B-1 Loans          

If electing to extend only a portion of outstanding Term B-1 Loans, please fill
in the following information:

         

 

Existing Amount

     

Term B-4 Loan Amount

    

$

  _________                 $   ___________              

 

Executing as a “Consenting Term B-3 Lender”:     Executing as a “Consenting
Revolving Credit Lender”:   by  

 

      by  

 

    Name:         Name:       Title:         Title:   For any Institution
requiring a second signature line:     For any Institution requiring a second
signature line:   by  

 

      by  

 

    Name:         Name:       Title:         Title:  

[Amendment No. 4 to Credit Agreement]



--------------------------------------------------------------------------------

Annex 2 to

Amendment No. 4 to Credit Agreement

Second Amended and Restated Credit Agreement

The Second Amended and Restated Credit Agreement is filed separately as Exhibit
10.4 to the Current Report on Form 8-K filed on November 2, 2012.



--------------------------------------------------------------------------------

Annex 3 to

Amendment No. 4 to Credit Agreement

Amended and Restated ABL Intercreditor Agreement

[See attached]



--------------------------------------------------------------------------------

AMENDED AND RESTATED INTERCREDITOR AGREEMENT

by and between

CITICORP USA, INC.,

as ABL Agent,

and

CITIBANK, N.A.,

as Cash Flow Agent

and

each Junior Agent from time to time party hereto

Dated as of October 29, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE 1   

DEFINITIONS

  

Section 1.1  

UCC Definitions

     3    Section 1.2  

Other Definitions

     3    Section 1.3  

Rules of Construction

     20    ARTICLE 2    LIEN PRIORITY    Section 2.1  

Priority of Liens

     20    Section 2.2  

Waiver of Right to Contest Liens

     23    Section 2.3  

Remedies Standstill

     25    Section 2.4  

Exercise of Rights

     28    Section 2.5  

No New Liens

     32    Section 2.6  

Waiver of Marshalling

     34    ARTICLE 3    ACTIONS OF THE PARTIES    Section 3.1  

Certain Actions Permitted

     34    Section 3.2  

Agent for Perfection

     35    Section 3.3  

Sharing of Information and Access

     36    Section 3.4  

Insurance

     37    Section 3.5  

No Additional Rights For the Credit Parties Hereunder

     37    Section 3.6  

Inspection and Access Rights

     37    Section 3.7  

Tracing of and Priorities in Proceeds

     39    Section 3.8  

Payments Over

     39    ARTICLE 4    APPLICATION OF PROCEEDS    Section 4.1  

Application of Proceeds

     40    Section 4.2  

Specific Performance

     44    ARTICLE 5    INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS    Section
5.1  

Notice of Acceptance and Other Waivers

     44    Section 5.2  

Modifications to Credit Documents

     46    Section 5.3  

Reinstatement and Continuation of Agreement

     49   

 

-i-



--------------------------------------------------------------------------------

         Page   ARTICLE 6    INSOLVENCY PROCEEDINGS    Section 6.1  

DIP Financing

     51    Section 6.2  

Relief From Stay

     53    Section 6.3  

No Contest; Adequate Protection

     53    Section 6.4  

Asset Sales

     56    Section 6.5  

Separate Grants of Security and Separate Classification

     56    Section 6.6  

No Waivers of Rights of Senior Secured Parties

     57    Section 6.7  

Enforceability

     58    Section 6.8  

Other Matters with respect to Junior Shared Collateral

     58    Section 6.9  

Reorganization Securities

     58    Section 6.10  

Section 1111(b) of the Bankruptcy Code

     58    Section 6.11  

ABL Rights Unconditional

     59    Section 6.12  

Cash Flow Rights Unconditional

     59    Section 6.13  

Junior Rights Unconditional

     60    ARTICLE 7    MISCELLANEOUS    Section 7.1  

Rights of Subrogation

     60    Section 7.2  

Application of Payments

     61    Section 7.3  

Further Assurances

     61    Section 7.4  

Representations

     62    Section 7.5  

Amendments

     62    Section 7.6  

Designation of Junior Secured Indebtedness; Joinder of Junior Agents

     63    Section 7.7  

Addresses for Notices

     64    Section 7.8  

No Waiver; Remedies

     65    Section 7.9  

Continuing Agreement, Transfer of Secured Obligations

     65    Section 7.10  

Governing Law; Entire Agreement

     66    Section 7.11  

Counterparts

     66    Section 7.12  

No Third Party Beneficiaries

     66    Section 7.13  

Headings

     66    Section 7.14  

Severability

     66    Section 7.15  

Attorneys’ Fees

     66    Section 7.16  

VENUE; JURY TRIAL WAIVER

     66    Section 7.17  

Intercreditor Agreement

     67    Section 7.18  

No Warranties or Liability

     68    Section 7.19  

Conflicts

     68    Section 7.20  

Information Concerning Financial Condition of the Credit Parties

     68   

 

-ii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED INTERCREDITOR AGREEMENT

THIS AMENDED AND RESTATED INTERCREDITOR AGREEMENT (as amended, supplemented,
restated, amended and restated or otherwise modified from time to time pursuant
to the terms hereof, this “Agreement”) is entered into as of October 29, 2012
among CITICORP USA, INC., in its capacities as administrative agent and
collateral agent (together with its successors and assigns in such capacities,
the “ABL Agent”) for (i) the lenders party from time to time to any ABL Credit
Agreement referred to below (such institutions, together with their respective
successors, assigns and transferees, the “ABL Lenders”) and (ii) any ABL Cash
Management Bank (as defined below) (such ABL Cash Management Banks, together
with the ABL Agent and the ABL Lenders, the “ABL Secured Parties”), CITIBANK,
N.A., in its capacities as administrative agent and collateral agent (together
with its successors and assigns in such capacities, the “Cash Flow Agent”) for
(i) the lenders party from time to time to any Cash Flow Credit Agreement
referred to below (such institutions, together with their respective successors,
assigns and transferees, the “Cash Flow Lenders”), and (ii) any Cash Flow Hedge
Bank (as defined below) and Cash Flow Cash Management Bank (as defined below)
(such Cash Flow Hedge Bank and Cash Flow Cash Management Bank, together with the
Cash Flow Agent and the Cash Flow Lenders, the “Cash Flow Secured Parties”), and
each Junior Agent that from time to time becomes a party hereto pursuant to
Section 7.6.

RECITALS

A. Pursuant to that certain Credit Agreement dated as of October 26, 2007 (such
date, the “Original Closing Date”), as amended as of August 8, 2011 by Amendment
No. 1 thereto and as amended and restated as of the date hereof pursuant to
Amendment No. 2 thereto, by and among Avaya Inc. (the “Company”) and the
Subsidiary Borrowers party thereto (collectively, the “ABL Borrowers”), the ABL
Lenders, the ABL Agent and the other agents party thereto (as such agreement may
be amended, supplemented, restated, amended and restated or otherwise modified
from time to time, the “ABL Credit Agreement”), the ABL Lenders have agreed to
make certain loans and other financial accommodations to or for the benefit of
the ABL Borrowers.

B. Pursuant to certain guaranties entered into as of the Original Closing Date
and from time to time thereafter (as the same may be amended, supplemented,
restated, amended and restated and/or otherwise modified, collectively, the “ABL
Guaranty”) by the ABL Guarantors (as hereinafter defined) in favor of the ABL
Secured Parties, the ABL Guarantors have agreed to guarantee, inter alia, the
payment and performance of the ABL Borrowers’ obligations under the ABL
Documents (as hereinafter defined) and under ABL Cash Management Obligations.

C. As a condition to the effectiveness of the ABL Credit Agreement and to secure
the obligations of the ABL Borrowers and the ABL Guarantors (the ABL Borrowers,
the ABL Guarantors and each other direct or indirect subsidiary or parent of the
ABL Borrowers or any of their affiliates that is now or hereafter becomes a
party to any ABL Document, collectively, the “ABL Credit Parties”) under and in
connection with the ABL Documents, the ABL Credit Parties have granted to the
ABL Agent (for the benefit of the ABL Secured Parties) Liens on the Collateral
(as hereinafter defined).

 

Amended and Restated Intercreditor Agreement



--------------------------------------------------------------------------------

D. Pursuant to that certain Credit Agreement dated as of the Original Closing
Date, as amended as of December 18, 2009 by Amendment No. 1 thereto, as amended
and restated as of February 11, 2011 pursuant to Amendment No. 2 thereto, as
amended as of August 8, 2011 by Amendment No. 3 thereto and as amended and
restated as of the date hereof pursuant to Amendment No. 4 thereto, by and among
Avaya Inc. (the “Cash Flow Borrower”), the Cash Flow Lenders and the Cash Flow
Agent (as such agreement may be amended, supplemented, restated, amended and
restated or otherwise modified from time to time, the “Cash Flow Credit
Agreement”), the Cash Flow Lenders have agreed to make certain loans to the Cash
Flow Borrower.

E. Pursuant to certain guaranties entered into as of the Original Closing Date
and from time to time thereafter (as the same may be amended, supplemented,
restated, amended and restated and/or otherwise modified, collectively, the
“Cash Flow Guaranty”) by the Cash Flow Guarantors (as hereinafter defined) in
favor of the Cash Flow Secured Parties, the Cash Flow Guarantors have agreed to
guarantee, inter alia, the payment and performance of the Cash Flow Borrower’s
obligations under the Cash Flow Documents (as hereinafter defined).

F. As a condition to the effectiveness of the Cash Flow Credit Agreement and to
secure the obligations of the Cash Flow Borrower and the Cash Flow Guarantors
(the Cash Flow Borrower, the Cash Flow Guarantors and each other direct or
indirect subsidiary or parent of the Cash Flow Borrower or any of its affiliates
that is now or hereafter becomes a party to any Cash Flow Document,
collectively, the “Cash Flow Credit Parties”) under and in connection with the
Cash Flow Documents, the Cash Flow Credit Parties have granted to the Cash Flow
Agent (for the benefit of the Cash Flow Secured Parties) Liens on the
Collateral.

G. Pursuant to this Agreement, the Company may, from time to time, designate
certain additional Indebtedness of any Credit Party as “Junior Secured
Indebtedness” by executing and delivering a Junior Secured Indebtedness
Designation and by complying with the procedures set forth in Section 7.6
hereof, and the holders of such Junior Secured Indebtedness and any other
applicable Junior Secured Party shall thereafter constitute “Junior Secured
Parties,” and any Junior Agent for any such Junior Secured Parties shall
thereafter constitute a “Junior Agent,” for all purposes under this Agreement.

H. Each of the ABL Agent (on behalf of the ABL Secured Parties) and the Cash
Flow Agent (on behalf of the Cash Flow Secured Parties) and, by their
acknowledgment hereof, the ABL Credit Parties and the Cash Flow Credit Parties,
desire to amend and restate that certain Intercreditor Agreement dated as of the
Original Closing Date (as amended, supplemented, restated, amended and restated
or otherwise modified from time to time prior to the date hereof (the “Original
Intercreditor Agreement”), between the ABL Agent and the Cash Flow Agent, to
provide for the relative priority of Liens on the Collateral and certain other
rights, priorities and interests as set forth herein.

 

-2-



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
that the Original Intercreditor Agreement shall be, and hereby is, amended and
restated in its entirety as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 UCC Definitions. The following terms which are defined in the
Uniform Commercial Code are used herein as so defined: Accounts, Chattel Paper,
Commercial Tort Claims, Deposit Accounts, Documents, Electronic Chattel Paper,
Financial Assets, Fixtures, General Intangibles, Instruments, Inventory,
Investment Property, Letter-of-Credit Rights, Money, Payment Intangibles,
Promissory Notes, Records, Securities Accounts, Security Entitlements,
Supporting Obligations and Tangible Chattel Paper.

Section 1.2 Other Definitions. Subject to Section 1.1, as used in this
Agreement, the following terms shall have the meanings set forth below:

“ABL Agent” shall have the meaning assigned to that term in the introduction to
this Agreement and shall include any successor thereto as well as any Person
designated as the “Agent”, “Administrative Agent” or “Collateral Agent” under
any ABL Credit Agreement.

“ABL Borrowers” shall have the meaning assigned to that term in the recitals to
this Agreement.

“ABL Cash Management Bank” shall mean any Person that is an ABL Lender or an
Affiliate of an ABL Lender at the time it provides any Cash Management Services
pursuant to which ABL Cash Management Obligations are incurred, whether or not
such Person subsequently ceases to be an ABL Lender or an Affiliate of an ABL
Lender.

“ABL Cash Management Obligations” means obligations owed by the Borrower or any
Subsidiary to any ABL Cash Management Bank in respect of or in connection with
any Cash Management Services and designated by the Borrower in writing to the
ABL Agent as “Secured Cash Management Obligations” pursuant to any ABL Credit
Agreement.

“ABL Collateral Documents” shall mean all “Collateral Documents” as defined in
any ABL Credit Agreement, and all other security agreements, mortgages, deeds of
trust and other collateral documents executed and delivered in connection with
any ABL Credit Agreement, in each case as the same may be amended, supplemented,
restated, amended and restated or otherwise modified from time to time.

“ABL Credit Agreement” shall mean have the meaning assigned to such term in the
recitals to this Agreement and shall include any other agreement extending the
maturity of, consolidating, restructuring, refunding, replacing or refinancing
all or any portion of the ABL Obligations, whether by the same or any other
agent, lender or group of lenders and whether or not increasing the amount of
any Indebtedness that may be incurred thereunder.

 

-3-



--------------------------------------------------------------------------------

“ABL Credit Parties” shall have the meaning assigned to that term in the
recitals to this Agreement.

“ABL Documents” shall mean any ABL Credit Agreement, the ABL Guaranty, the ABL
Collateral Documents and those other ancillary agreements as to which any ABL
Secured Party is a party or a beneficiary and all other agreements, instruments,
documents and certificates, now or hereafter executed by or on behalf of any ABL
Credit Party or any of its respective Subsidiaries or Affiliates, and delivered
to the ABL Agent or any other ABL Secured Party, in connection with any of the
foregoing or any ABL Credit Agreement, in each case as the same may be amended,
supplemented, restated, amended and restated or otherwise modified from time to
time.

“ABL Guarantors” shall mean any Person who becomes a guarantor under any ABL
Guaranty.

“ABL Guaranty” shall have the meaning assigned to that term in the recitals to
this Agreement and shall also include any further guaranty made by an ABL
Guarantor guaranteeing, inter alia, the payment and performance of the ABL
Obligations.

“ABL Lenders” shall have the meaning assigned to that term in the introduction
to this Agreement, as well as any Person designated as a “Lender” under any ABL
Credit Agreement.

“ABL Obligations” shall mean all (x) advances to, and debts, liabilities,
obligations, covenants and duties of, any ABL Credit Party arising under any ABL
Document or otherwise with respect to any Loan or Letter of Credit (in each case
as defined in any ABL Credit Agreement), whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any ABL Credit Party of any proceeding under any
Debtor Relief Laws naming such person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding; provided that the aggregate principal amount of such Loans and face
amount of such Letters of Credit shall not at any time exceed $435,000,000 less
the aggregate principal amount of all Incremental Replacement Secured Notes (as
defined in the ABL Credit Agreement) ever issued in accordance with the ABL
Credit Agreement and (y) ABL Cash Management Obligations. Without limiting the
generality of the foregoing, the ABL Obligations of the ABL Credit Parties under
the ABL Documents (and any of their Subsidiaries to the extent they have
obligations under the ABL Documents) include the obligation (including guarantee
obligations) to pay principal, interest, Letter of Credit, reimbursement
obligations, charges, expenses, fees, Attorney Costs (as defined in any ABL
Credit Agreement), indemnities and other amounts payable by any ABL Credit Party
under any ABL Document.

“ABL Priority Collateral” shall mean all Collateral (other than Shared
Collateral) consisting of the following (including for the avoidance of doubt,
any such assets that, but for the application of Section 552 of the Bankruptcy
Code (or any similar provision of any foreign Debtor Relief Laws), would be ABL
Priority Collateral):

(1) all Accounts, other than Accounts which constitute identifiable proceeds of
Cash Flow Priority Collateral;

 

-4-



--------------------------------------------------------------------------------

(2) all Chattel Paper (including Tangible Chattel Paper and Electronic Chattel
Paper), other than Chattel Paper which constitutes identifiable proceeds of Cash
Flow Priority Collateral;

(3) (x) all Deposit Accounts (other than Cash Flow Priority Accounts) and money
and all cash, checks, other negotiable instruments, funds and other evidences of
payments held therein, and (y) Securities Accounts (other than Cash Flow
Priority Accounts), Security Entitlements and Securities credited to such a
Securities Account, and, in each case, all cash, checks and other property held
therein or credited thereto; provided, however, that during the continuance of
an Event of Default to the extent that identifiable proceeds of Cash Flow
Priority Collateral are deposited in any such Deposit Accounts or Securities
Accounts, such identifiable proceeds shall be treated as Cash Flow Priority
Collateral;

(4) all Inventory;

(5) to the extent relating to, evidencing or governing any of the items referred
to in the preceding clauses (1) through (4) constituting ABL Priority
Collateral, all Documents, General Intangibles (other than any Intellectual
Property), Instruments (including Promissory Notes) and Commercial Tort Claims;
provided that to the extent any of the foregoing also relates to Collateral of a
type not referred to in clauses (1) through (4), only that portion related to
the items referred to in the preceding clauses (1) through (4) shall be included
in the ABL Priority Collateral;

(6) to the extent relating to any of the items referred to in the preceding
clauses (1) through (5) constituting ABL Priority Collateral, all Supporting
Obligations and Letter-of-Credit Rights; provided that to the extent any of the
foregoing also relates to Cash Flow Priority Collateral only that portion
related to the items referred to in the preceding clauses (1) through (5) shall
be included in the ABL Priority Collateral;

(7) all books and Records relating to the items referred to in the preceding
clauses (1) through (6) constituting ABL Priority Collateral (including all
books, databases, customer lists, engineer drawings, and Records, whether
tangible or electronic, which contain any information relating to any of the
items referred to in the preceding clauses (1) through (6)); and

(8) all collateral security and guarantees with respect to any of the foregoing
and all cash, Money, insurance proceeds, Instruments, Securities, Financial
Assets and Deposit Accounts received as proceeds of any of the foregoing (such
proceeds, “ABL Priority Proceeds”); provided, however, that no proceeds of ABL
Priority Proceeds will constitute ABL Priority Collateral unless such proceeds
of ABL Priority Proceeds would otherwise constitute ABL Priority Collateral.

 

-5-



--------------------------------------------------------------------------------

“ABL Recovery” shall have the meaning set forth in Section 5.3(a).

“ABL Secured Parties” shall have the meaning assigned to that term in the
introduction to this Agreement.

“Affiliate” shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent(s)” means, individually, the ABL Agent, the Cash Flow Agent or any Junior
Agent and, collectively, means the ABL Agent, the Cash Flow Agent and any Junior
Agent.

“Agreement” shall have the meaning assigned to that term in the introduction to
this Agreement.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as now or
hereafter in effect or any successor thereto.

“Borrower” shall mean any of the ABL Borrowers, the Cash Flow Borrower and any
Junior Borrower.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York.

“Capital Stock” shall mean, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“Cash Flow Agent” shall have the meaning assigned to that term in the
introduction to this Agreement and shall include any successor thereto as well
as any Person designated as the “Agent,” “Administrative Agent,” “Collateral
Agent,” “Security Agent,” “Trustee” or any similar agent or representative under
any Cash Flow Credit Agreement.

“Cash Flow Borrower” shall have the meaning assigned to that term in the
introduction to this Agreement.

“Cash Flow Cash Management Bank” shall mean any Person that is a Cash Flow
Lender or an Affiliate of a Cash Flow Lender at the time it provides any Cash
Management Services, whether or not such Person subsequently ceases to be a Cash
Flow Lender or an Affiliate of a Cash Flow Lender.

 

-6-



--------------------------------------------------------------------------------

“Cash Flow Cash Management Obligations” means obligations owed by the Borrower
or any Subsidiary to any Cash Flow Cash Management Bank in respect of or in
connection with any Cash Management Services and designated by the Borrower in
writing to the Cash Flow Agent as “Cash Management Obligations” pursuant to any
Cash Flow Credit Agreement.

“Cash Flow Collateral Documents” shall mean all “Collateral Documents” as
defined in any Cash Flow Credit Agreement, and all other security agreements,
mortgages, deeds of trust and other collateral documents executed and delivered
in connection with any Cash Flow Credit Agreement, in each case as the same may
be amended, supplemented, restated, amended and restated or otherwise modified
from time to time.

“Cash Flow Credit Agreement” shall have the meaning assigned to that term in the
recitals to this Agreement and shall include any other agreement restating,
amending and restating, extending the maturity of, consolidating, restructuring,
refunding, replacing, renewing or refinancing all or any portion of the Cash
Flow Obligations, whether by the same or any other agent, lender or group of
lenders and whether or not increasing the amount of any Indebtedness that may be
incurred thereunder, and any one or more indentures or credit facilities or
commercial paper facilities with banks or other institutional lenders or
investors that extend, consolidate, restructure, refund, replace, renew,
refinance or defease any part of the loans, notes, other credit facilities or
commitments thereunder and whether or not increasing the amount of any
Indebtedness that may be incurred thereunder.

“Cash Flow Credit Parties” shall have the meaning assigned to that term in the
recitals to this Agreement.

“Cash Flow Documents” shall mean any Cash Flow Credit Agreement, the Cash Flow
Guaranty, the Cash Flow Collateral Documents, all documents evidencing Cash Flow
Obligations, those other ancillary agreements as to which any Cash Flow Secured
Party is a party or a beneficiary and all other agreements, instruments,
documents and certificates, now or hereafter executed by or on behalf of any
Cash Flow Credit Party or any of its respective Subsidiaries or Affiliates, and
delivered to the Cash Flow Agent, in connection with any of the foregoing or any
Cash Flow Credit Agreement, in each case as the same may be amended,
supplemented, restated, amended and restated or otherwise modified from time to
time.

“Cash Flow Guarantors” shall mean any Person who becomes a guarantor under any
Cash Flow Guaranty.

“Cash Flow Guaranty” shall have the meaning assigned to that term in the
recitals to this Agreement and shall also include any further guaranty made by a
Cash Flow Guarantor guaranteeing, inter alia, the payment and performance of the
Cash Flow Obligations.

 

-7-



--------------------------------------------------------------------------------

“Cash Flow Hedge Bank” shall mean any Person that is an Agent, a Lender, or an
Affiliate of any of the foregoing (in each case under any Cash Flow Credit
Agreement) at the time it enters into a Cash Flow Hedging Agreement, in its
capacity as a party thereto, whether or not such Person subsequently ceases to
be an Agent, a Lender or an Affiliate of any of the foregoing (in each case
under any Cash Flow Credit Agreement).

“Cash Flow Hedging Agreement” shall mean any “Secured Hedge Agreement” as
defined in any Cash Flow Credit Agreement.

“Cash Flow Hedging Obligations” means obligations of the Borrower or any
Subsidiary arising under any Cash Flow Hedging Agreement.

“Cash Flow Lenders” shall have the meaning assigned to that term in the
introduction to this Agreement, as well as any Person designated as a “Lender”
under any Cash Flow Credit Agreement.

“Cash Flow Obligations” shall mean all (x) advances to, and debts, liabilities,
obligations, covenants and duties of, any Cash Flow Credit Party arising under
any Cash Flow Document or otherwise with respect to any Loan or Letter of Credit
(in each case as defined in any Cash Flow Credit Agreement), whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Cash Flow Credit Party
of any proceeding under any Debtor Relief Laws naming such person as the debtor
in such proceeding, regardless of whether such interest and fees are allowed
claims in such proceeding, (y) Cash Flow Hedging Obligations and (z) Cash Flow
Cash Management Obligations. Without limiting the generality of the foregoing,
the Cash Flow Obligations of the Cash Flow Credit Parties under the Cash Flow
Documents (and any of their Subsidiaries to the extent they have obligations
under the Cash Flow Documents) include the obligation (including guarantee
obligations) to pay principal, interest, Letter of Credit, reimbursement
obligations, charges, expenses, fees, Attorney Costs (as defined in any Cash
Flow Credit Agreement), indemnities and other amounts payable by any Cash Flow
Credit Party under any Cash Flow Document.

“Cash Flow Priority Accounts” means any Deposit Accounts or Securities Accounts
that are intended to solely contain identifiable proceeds of the Cash Flow
Priority Collateral (it being understood that any property in such Deposit
Accounts or Securities Accounts which is not identifiable proceeds of Cash Flow
Priority Collateral shall not be Cash Flow Priority Collateral solely by virtue
of being on deposit in any such Deposit Account or Securities Account).

“Cash Flow Priority Collateral” shall mean all Collateral other than ABL
Priority Collateral and Shared Collateral consisting of the following (including
for the avoidance of doubt, any such assets that, but for the application of
Section 552 of the Bankruptcy Code (or any similar provision of any foreign
Debtor Relief Laws) would be Cash Flow Priority Collateral):

(1) all Equipment, Fixtures, Real Property, Intellectual Property and Investment
Property (other than any Investment Property described in clauses 3(y) and 8 of
the definition of ABL Priority Collateral),

 

-8-



--------------------------------------------------------------------------------

(2) except to the extent constituting ABL Priority Collateral, all Instruments,
Commercial Tort Claims, Documents and General Intangibles,

(3) all other Collateral, other than the ABL Priority Collateral (including ABL
Priority Proceeds) and Shared Collateral, and

(4) all collateral security and guarantees with respect to the foregoing, and
all cash, Money, insurance proceeds, Instruments, Securities, Financial Assets,
Chattel Paper, Securities Accounts and Deposit Accounts received as proceeds of
any Collateral, other than the Shared Collateral and the ABL Priority Collateral
(including ABL Priority Proceeds) (such proceeds, “Cash Flow Priority
Proceeds”).

“Cash Flow Recovery” shall have the meaning set forth in Section 5.3(b).

“Cash Flow Secured Parties” shall have the meaning assigned to that term in the
introduction to this Agreement.

“Cash Management Services” shall mean any agreement or arrangement to provide
cash management services, including treasury, depository, overdraft, credit or
debit card, purchase card, electronic funds transfer and other cash management
arrangements.

“Collateral” shall mean all Property now owned or hereafter acquired by any
Borrower or any Guarantor in or upon which a Lien is granted or purported to be
granted to the ABL Agent, the Cash Flow Agent or any Junior Agent under any of
the ABL Collateral Documents, the Cash Flow Collateral Documents or the Junior
Debt Documents, together with all rents, issues, profits, products and Proceeds
thereof.

“Company” shall have the meaning assigned to that term in the recitals to this
Agreement.

“Control” the meaning specified in the definition of “Affiliate.”

“Control Collateral” shall mean any Collateral consisting of any Certificated
Security (as defined in Section 8-102 of the Uniform Commercial Code),
Investment Property, Deposit Account, Instruments and any other Collateral as to
which a Lien may be perfected through possession or control by the secured
party, or any agent therefor.

“Copyright Licenses” shall mean any written agreement, now or hereafter in
effect, granting any right to any third party under any Copyright now or
hereafter owned by any Credit Party or that such Credit Party otherwise has the
right to license, or granting any right to any Credit Party under any Copyright
now or hereafter owned by any third party, and all rights of such Credit Party
under any such agreement.

 

-9-



--------------------------------------------------------------------------------

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Credit Party: (a) all copyright rights in any work subject to the copyright
laws of the United States, whether as author, assignee, transferee or otherwise,
and (b) all registrations and applications for registration of any such
copyright in the United States, including registrations, recordings,
supplemental registrations and pending applications for registration in the
United States Copyright Office.

“Credit Documents” shall mean the ABL Documents, the Cash Flow Documents and the
Junior Debt Documents.

“Credit Parties” shall mean the ABL Credit Parties, the Cash Flow Credit Parties
and the Junior Credit Parties.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Designated Junior Agent” means the Junior Agent under the first Series of
Junior Obligations designated as Junior Secured Indebtedness pursuant to
Section 7.6; provided, that at such time such Junior Obligations cease to be the
only Junior Secured Indebtedness under this Agreement, by delivery of written
notice to each Senior Agent and the Company hereunder, the Junior Majority
Agents may from time to time designate another Junior Agent as the “Designated
Junior Agent” for purposes hereof.

“DIP Financing” shall have the meaning set forth in Section 6.1(a).

“Discharge of ABL Obligations” shall mean (a) the payment in full in cash of all
outstanding ABL Obligations excluding contingent indemnity obligations with
respect to then unasserted claims and ABL Cash Management Obligations not yet
due and payable but including, with respect to amounts available to be drawn
under outstanding letters of credit issued thereunder (or indemnities or other
undertakings issued pursuant thereto in respect of outstanding letters of
credit), the cancellation of such letters of credit or the delivery or provision
of money or backstop letters of credit in respect thereof in compliance with the
terms of any ABL Credit Agreement and (b) the termination of all commitments to
extend credit under the ABL Documents.

“Discharge of Cash Flow Obligations” shall mean the payment in full in cash of
all outstanding Cash Flow Obligations (other than (x) Cash Flow Hedging
Obligations not yet due and payable, (y) Cash Flow Cash Management Obligations
not yet due and payable and (z) contingent indemnification obligations not yet
accrued and payable) and the termination of all commitments to extend credit
under the Cash Flow Documents.

“Discharge of Junior Obligations” shall mean, with respect to any Series of
Junior Obligations, the payment in full in cash of all outstanding Junior
Obligations of such

 

-10-



--------------------------------------------------------------------------------

Series (other than contingent indemnification obligations not yet accrued and
payable) and the termination of all commitments to extend credit under the
Junior Debt Documents for such Series of Junior Obligations.

“Discharge of Senior Obligations” shall mean the Discharge of ABL Obligations
and Discharge of Cash Flow Obligations.

“Enforcement Notice” shall have the meaning set forth in Section 2.4(a).

“Equipment” shall mean (x) any “equipment” as such term is defined in Article 9
of the Uniform Commercial Code, and in any event, shall include, but shall not
be limited to, all machinery, equipment, furnishings, appliances, furniture,
fixtures, tools, and vehicles now or hereafter owned by any Credit Party in each
case, regardless of whether characterized as equipment under the Uniform
Commercial Code (but excluding any such items which constitute Inventory), and
(y) and any and all additions, substitutions and replacements of any of the
foregoing and all accessions thereto, wherever located, whether or not at any
time of determination incorporated or installed therein or attached thereto, and
all replacements therefore, together with all attachments, components, parts,
equipment and accessories installed thereon or affixed thereto.

“Event of Default” shall mean an Event of Default as defined in any ABL Credit
Agreement, any Cash Flow Credit Agreement or the Junior Agreement relating to
any Series of Junior Obligations, as applicable.

“Exercise of Any Secured Creditor Remedies” “Exercise Any Secured Creditor
Remedies” or “Exercise of Secured Creditor Remedies” shall mean, except as
otherwise provided in the final sentence of this definition:

(a) the taking by any Secured Party of any action to enforce or realize upon any
Lien, including the institution of any foreclosure proceedings or the noticing
of any public or private sale pursuant to Article 9 of the Uniform Commercial
Code or other applicable law;

(b) the exercise by any Secured Party of any right or remedy provided to a
secured creditor on account of a Lien under any of the Credit Documents, under
applicable law, in an Insolvency Proceeding or otherwise, including the election
to retain any of the Collateral in satisfaction of a Lien;

(c) the taking of any action by any Secured Party or the exercise of any right
or remedy by any Secured Party in respect of the collection on, set off against,
marshaling of, injunction respecting or foreclosure on the Collateral or the
Proceeds thereof;

(d) the appointment on the application of a Secured Party, of a receiver,
receiver and manager or interim receiver of all or part of the Collateral;

 

-11-



--------------------------------------------------------------------------------

(e) the sale, lease, license, or other disposition of all or any portion of the
Collateral by private or public sale conducted by a Secured Party or any other
means at the direction of a Secured Party permissible under applicable law;

(f) the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code or under provisions of similar effect
under other applicable law; and

(g) the exercise by a Secured Party of any voting rights relating to any Capital
Stock included in the Collateral.

For the avoidance of doubt, none of the following shall be deemed to constitute
an Exercise of Secured Creditor Remedies: (i) the filing of a proof of claim in
any Insolvency Proceeding or seeking adequate protection by any Senior Secured
Party, (ii) the exercise of rights by the ABL Agent upon the occurrence of a
Cash Dominion Event (as defined in any ABL Credit Agreement) or an Event of
Default, including, without limitation, the notification of account debtors,
depository institutions or any other Person to deliver proceeds of Collateral to
the ABL Agent, (iii) the reduction of advance rates or sub-limits by the ABL
Agent and the ABL Lenders, or (iv) the imposition of Reserves (as defined in any
ABL Credit Agreement) by the ABL Agent.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantor” shall mean any of the ABL Guarantors, Cash Flow Guarantors or Junior
Guarantors.

“Indebtedness” shall mean Indebtedness (as defined in any ABL Credit Agreement
as in effect on the date hereof).

“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under any Debtor Relief
Laws.

“Intellectual Property” shall mean all intellectual and similar property of
every kind and nature now owned or hereafter acquired by any Credit Party,
including inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade
secrets, confidential or proprietary technical and business information,
know-how, show-how or other data or information, the intellectual property
rights in software and databases and related documentation and all additions,
improvements and accessions to, and books and records describing any of the
foregoing.

“Junior Agent” shall mean any one or more agents, trustees or other
representatives for or of any one or more Junior Lenders under any Junior
Agreement, as well as

 

-12-



--------------------------------------------------------------------------------

any Person designated as an “Agent,” “Administrative Agent,” “Collateral Agent,”
“Security Agent,” “Trustee” or any similar agent or representative under any
Junior Agreement, and, in the case of each of the foregoing, shall include their
respective successors, assigns and transferees.

“Junior Agreement” shall mean (a) any agreement, instrument and document under
which any Junior Secured Indebtedness is or may be incurred, including without
limitation any credit agreement, loan agreement, indenture or other financing
agreement, in each case as the same may be amended, supplemented, restated,
amended and restated or otherwise modified from time to time, and (b) if
designated by the Company, any other agreement extending the maturity of,
consolidating, restructuring, refunding, replacing or refinancing all or any
portion of the Junior Obligations thereunder, whether by the same or any other
agent, lender or group of lenders and whether or not increasing the amount of
any Indebtedness that may be incurred thereunder.

“Junior Borrower” shall mean any Junior Credit Party that incurs or issues
Junior Secured Indebtedness, together with its successors and assigns.

“Junior Collateral Documents” shall mean all “Collateral Documents” as defined
in any Junior Agreement, and all other security agreements, mortgages, deeds of
trust and other collateral documents executed and delivered in connection with
such Junior Agreement, in each case as the same may be amended, supplemented,
restated, amended and restated or otherwise modified from time to time.

“Junior Credit Party” shall mean the Company, each direct or indirect Subsidiary
of the Company or any of its Affiliates that is now or hereafter becomes a party
to any Junior Debt Document, and any other Person who becomes a guarantor under
any of the Junior Guaranties.

“Junior Debt Documents” shall mean, with respect to any Series of Junior Secured
Indebtedness hereunder, the Junior Agreement, the Junior Guaranties, the Junior
Collateral Documents, all documents evidencing Junior Obligations thereunder,
those other ancillary agreements as to which any Junior Secured Party is a party
or a beneficiary and all other agreements, instruments, documents and
certificates, now or hereafter executed by or on behalf of any Junior Credit
Party or any of its respective Subsidiaries or Affiliates, and delivered to the
applicable Junior Agent, in connection with any of the foregoing, in each case
as the same may be amended, supplemented, restated, amended and restated or
otherwise modified from time to time.

“Junior Debt Recovery” shall have the meaning set forth in Section 5.3(c).

“Junior Effective Date” shall have the meaning set forth in Section 7.6.

“Junior Guaranties” shall mean, with respect to any Series of Junior
Obligations, any one or more guaranties of, inter alia, the payment and
performance of such Junior Obligations of any Junior Credit Party by any other
Junior Credit Party in favor of any Junior Secured Party, in each case as the
same may be amended, supplemented, restated, amended and restated or otherwise
modified from time to time.

 

-13-



--------------------------------------------------------------------------------

“Junior Guarantor” shall mean any Person who becomes a guarantor under any
Junior Guaranty.

“Junior Lenders” shall mean one or more holders of Junior Secured Indebtedness
(or commitments therefor) that is or may be incurred under one or more Junior
Agreements.

“Junior Majority Agents” means Junior Agents representing a majority of the then
aggregate principal amount of Junior Obligations.

“Junior Obligations” shall mean all advances to, and debts, liabilities,
obligations, covenants and duties of, any Junior Credit Party arising under any
Junior Debt Document or otherwise with respect to any loan, note or other
extension of credit, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Junior Credit Party of any proceeding under any
Debtor Relief Laws naming such person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding. Without limiting the generality of the foregoing, the Junior
Obligations of the Junior Credit Parties under any Junior Debt Documents (and
any of their Subsidiaries to the extent they have obligations under the Junior
Debt Documents) include the obligation (including guarantee obligations) to pay
principal, interest, letter of credit, reimbursement obligations, charges,
expenses, fees, attorney costs, indemnities and other amounts payable by any
Junior Credit Party under any Junior Debt Document.

“Junior Secured Indebtedness” shall mean any Junior Specified Indebtedness that
(1) is permitted to be secured by a Lien (as hereinafter defined) on the
Collateral ranking junior to, or not expressly required to be pari passu with,
the Lien securing the Senior Obligations by

(a) prior to the Discharge of ABL Obligations, any negative covenant restricting
Liens contained in any ABL Credit Agreement then in effect;

(b) prior to the Discharge of Cash Flow Obligations, any negative covenant
restricting Liens contained in any Cash Flow Credit Agreement then in effect;
and

(c) prior to the Discharge of Junior Obligations with respect to any Series of
Junior Obligations, any negative covenant restricting Liens contained in the
Junior Agreement for such Series of Junior Obligations then in effect; and

(2) is designated as “Junior Secured Indebtedness” by the Company pursuant to a
Junior Secured Indebtedness Designation and in compliance with the procedures
described in Section 7.6.

 

-14-



--------------------------------------------------------------------------------

As used in this definition of “Junior Secured Indebtedness,” the term “Lien”
shall have the meaning set forth (x) for purposes of the preceding clause
(1)(a), prior to the Discharge of ABL Obligations, in any ABL Credit Agreement
then in effect, (y) for purposes of the preceding clause (1)(b), prior to the
Discharge of Cash Flow Obligations, in any Cash Flow Credit Agreement then in
effect, and (c) for purposes of the preceding clause (1)(c), prior to the
Discharge of Junior Obligations, with respect to any Series of Junior
Obligations, in the Junior Agreement for such Series of Junior Obligations then
in effect.

“Junior Secured Indebtedness Designation” shall mean a certificate of the
Company with respect to Junior Secured Indebtedness substantially in the form of
Exhibit A attached hereto.

“Junior Secured Indebtedness Joinder” shall mean a joinder agreement executed by
one or more Junior Agents in respect of the Junior Secured Indebtedness subject
to a Junior Secured Indebtedness Designation, on behalf of one or more Junior
Secured Parties in respect of such Junior Secured Indebtedness, substantially in
the form of Exhibit B attached hereto.

“Junior Secured Parties” shall mean any Junior Agent and any Junior Lender.

“Junior Shared Collateral” shall mean, at any time, Collateral in which the
holders of Senior Obligations under at least one Senior Agreement and the
holders of Junior Obligations under at least one Junior Agreement (or their
Agents) hold a security interest at such time (or, in the case of the Senior
Agreements, are deemed pursuant to Article 2 to hold a security interest). If,
at any time, any portion of the Collateral under one or more Senior Agreements
does not constitute Collateral under one or more Junior Agreements, then such
portion of such Collateral shall constitute Junior Shared Collateral only with
respect to the Junior Agreement(s) for which it constitutes Collateral and shall
not constitute Junior Shared Collateral for any Junior Agreement which does not
have a security interest in such Collateral at such time.

“Junior Specified Indebtedness” shall mean any Indebtedness (as hereinafter
defined) that is or may from time to time be incurred by any Credit Party in
compliance with

(a) prior to the Discharge of ABL Obligations, any negative covenant restricting
Indebtedness contained in any ABL Credit Agreement then in effect;

(b) prior to the Discharge of Cash Flow Obligations, any negative covenant
restricting Indebtedness contained in any Cash Flow Credit Agreement then in
effect; and

(c) prior to the Discharge of Junior Obligations with respect to any Series of
Junior Obligations, any negative covenant restricting Liens contained in the
Junior Agreement for such Series of Junior Obligations then in effect.

As used in this definition of “Junior Specified Indebtedness,” the term
“Indebtedness” shall have the meaning set forth (x) for purposes of the
preceding clause (a), prior to the Discharge of ABL Obligations, in any ABL
Credit Agreement then in effect, (y) for purposes of the preceding clause (b),
prior to the Discharge of Cash Flow Obligations, in any

 

-15-



--------------------------------------------------------------------------------

Cash Flow Credit Agreement then in effect, and (z) for purposes of the preceding
clause (c), prior to the Discharge of Junior Obligations, with respect to any
Series of Junior Obligations, in the Junior Agreement for such Series of Junior
Obligations then in effect. In the event that any Indebtedness as defined in any
such Credit Document shall not be Indebtedness as defined in any other such
Credit Document, but is or may be incurred in compliance with such other Credit
Document, such Indebtedness shall constitute Junior Specified Indebtedness for
purposes of such other Credit Document.

“Lender(s)” means, individually, the ABL Lenders, the Cash Flow Lenders or the
Junior Lenders and, collectively, means all of the ABL Lenders, the Cash Flow
Lenders and the Junior Lenders.

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Credit
Party is a party, together with any and all (i) renewals, extensions,
supplements and continuations thereof, (ii) income, fees, royalties, damages,
claims and payments now and hereafter due and/or payable thereunder or with
respect thereto including damages and payments for past, present or future
infringements or violations thereof, and (iii) rights to sue for past, present
and future violations thereof.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory, judgment or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease (as defined in any Cash Flow Credit
Agreement) having substantially the same economic effect as any of the
foregoing); provided, that in no event shall an operating lease in and of itself
be deemed a Lien.

“Lien Priority” shall mean with respect to any Lien of the ABL Secured Parties,
the Cash Flow Secured Parties or any Junior Secured Parties in the Collateral,
the order of priority of such Lien as specified in Section 2.1.

“Original Closing Date” shall have the meaning assigned to that term in the
recitals to this Agreement.

“Original Intercreditor Agreement” shall have the meaning assigned to that term
in the recitals to this Agreement.

“Party” shall mean the ABL Agent, the Cash Flow Agent or any Junior Agent, and
“Parties” shall mean all of the Agents.

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Credit Party or that any Credit
Party otherwise has the right to license, is in existence, or granting to any
Credit Party any right to make, use or sell any invention on which a Patent, now
or hereafter owned by any third party, is in existence, and all rights of any
Credit Party under any such agreement.

 

-16-



--------------------------------------------------------------------------------

“Patents” shall mean all of the following now owned or hereafter acquired by any
Credit Party: (a) all letters Patent of the United States in or to which any
Credit Party now or hereafter has any right, title or interest therein, all
registrations and recordings thereof, and all applications for letters Patent of
the United States, including registrations, recordings and pending applications
in the United States Patent and Trademark Office, and (b) all reissues,
continuations, divisions, continuations-in-part, renewals, improvements or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Priority Collateral” shall mean the ABL Priority Collateral or the Cash Flow
Priority Collateral, as applicable.

“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily.

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

“Pro Rata” shall mean with respect to the ABL Secured Parties and the Cash Flow
Secured Parties, the percentage obtained by dividing (i) the aggregate amount of
the then outstanding ABL Obligations plus any then unused commitments for loans
under any ABL Credit Agreement or Cash Flow Obligations plus any then unused
commitments for loans under any Cash Flow Credit Agreement, as applicable, by
(ii) the sum of the ABL Obligations plus any then unused commitments for loans
under any ABL Credit Agreement and the Cash Flow Obligations plus any then
unused commitments for loans under any Cash Flow Credit Agreement; provided,
however, that if any such commitment of a Lender has been terminated, then in
calculating “Pro Rata” the unused commitments of such Lender shall not be
included.

“Real Property” shall mean any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property.

“Secured Parties” shall mean the ABL Secured Parties, the Cash Flow Secured
Parties and the Junior Secured Parties.

“Security” shall mean any “security” as such term is defined in Article 8 of the
Uniform Commercial Code, any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options,

 

-17-



--------------------------------------------------------------------------------

warrants, bonds, debentures, notes, or other evidences of indebtedness, secured
or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

“Senior Agent(s)” means, individually, prior to the Discharge of ABL Obligations
with respect to any matters relating solely to the ABL Priority Collateral, the
ABL Agent and, with respect to all other matters and, after the Discharge of ABL
Obligations, with respect to the ABL Priority Collateral, the Cash Flow Agent,
and, collectively, means both the ABL Agent and the Cash Flow Agent.

“Senior Agreement” shall mean any ABL Credit Agreement and any Cash Flow Credit
Agreement, individually.

“Senior Collateral” shall mean all Property now owned or hereafter acquired by
any Borrower or any Guarantor in or upon which a Lien is granted or purported to
be granted to the ABL Agent or the Cash Flow Agent under any of the ABL
Collateral Documents or the Cash Flow Collateral Documents, together with all
rents, issues, profits, products and Proceeds thereof.

“Senior Collateral Documents” shall mean the ABL Collateral Documents and the
Cash Flow Documents, collectively.

“Senior Debt Documents” shall mean the ABL Documents and the Cash Flow
Documents, collectively.

“Senior Lenders” shall mean the ABL Lenders and the Cash Flow Lenders,
collectively.

“Senior Obligations” shall mean the ABL Obligations and the Cash Flow
Obligations, collectively.

“Senior Secured Parties” shall mean the ABL Secured Parties and the Cash Flow
Secured Parties, collectively.

“Series” shall mean (a) with respect to the Junior Secured Parties, each of the
Junior Secured Parties that become subject to this Agreement after the date
hereof that are represented by a common Agent (in its capacity as such for such
Junior Secured Parties) and (b) with respect to any Junior Obligations, each of
the Junior Obligations incurred pursuant to any Junior Agreement, which,
pursuant to any Junior Secured Indebtedness Joinder, are to be represented
hereunder by a common Agent (in its capacity as such for such Junior
Obligations).

“Shared Collateral” means all amounts paid by the holder of Subordinated
Indebtedness to any Party pursuant to the subordination provisions of the
instruments, documents and agreements evidencing such Subordinated Indebtedness
to the extent not clearly identifiable as ABL Priority Collateral or Cash Flow
Priority Collateral.

 

-18-



--------------------------------------------------------------------------------

“Subordinated Indebtedness” shall mean Indebtedness which is expressly
subordinated in right of payment to the prior payment in full of the ABL
Obligations and the Cash Flow Obligations on terms reasonably acceptable to the
Agents.

“Subsidiary” shall mean with respect to any Person means a corporation,
partnership, joint venture, limited liability company or other business entity
(excluding, for the avoidance of doubt, charitable foundations) of which a
majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Credit Party or that any Credit Party otherwise has the right to
license, or granting to any Credit Party any right to use any trademark now or
hereafter owned by any third party, and all rights of any Credit Party under any
such agreement.

“Trademarks” means all of the following now owned or hereafter acquired by any
Credit Party: (a) all trademarks, service marks, trade names, corporate names,
trade dress, logos, designs, fictitious business names other source or business
identifiers, now existing or hereafter adopted or acquired, all registrations
and recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the United States Patent and Trademark Office or any similar offices in any
State of the United States or any political subdivision thereof, and all
extensions or renewals thereof, as well as any unregistered trademarks and
service marks used by a Credit Party and (b) all goodwill connected with the use
of and symbolized thereby.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; and provided further that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection,
publication or priority of, or remedies with respect to, Liens of any Party is
governed by the Uniform Commercial Code or foreign personal property security
laws as enacted and in effect in a jurisdiction other than the State of New
York, the term “Uniform Commercial Code” will mean the Uniform Commercial Code
or such foreign personal property security laws as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

 

-19-



--------------------------------------------------------------------------------

“Use Period” means the period commencing on the date that the ABL Agent (or an
ABL Credit Party acting with the consent of the ABL Agent) commences the
liquidation and sale of the ABL Priority Collateral in a manner as provided in
Section 3.6 (having theretofore furnished the Cash Flow Agent with an
Enforcement Notice) and ending 180 days thereafter (but in no event later than
270 days following the date the Cash Flow Agent provides an Enforcement Notice
to the ABL Agent). If any stay or other order that prohibits any of the ABL
Agent, the other ABL Secured Parties or any ABL Credit Party (with the consent
of the ABL Agent) from commencing and continuing to Exercise Any Secured
Creditor Remedies or to liquidate and sell the ABL Priority Collateral has been
entered by a court of competent jurisdiction, such 180-day period and 270-day
period shall be tolled during the pendency of any such stay or other order and
the Use Period shall be so extended.

Section 1.3 Rules of Construction. Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the term “including” is not limiting and shall
be deemed to be followed by the phrase “without limitation,” and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Article, section, subsection,
clause, schedule and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement to any agreement,
instrument, or document shall include all alterations, amendments, changes,
restatements, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, restatements, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). Any reference herein to any Person shall be construed to
include such Person’s successors and assigns. Any reference herein to the
repayment in full of an obligation shall mean the payment in full in cash of
such obligation, or in such other manner as may be approved in writing by the
requisite holders or representatives in respect of such obligation (however, for
the avoidance of doubt, this sentence shall not affect the interpretation of
terms defined herein).

ARTICLE 2

LIEN PRIORITY

Section 2.1 Priority of Liens.

(a) Subject to the provisos in subclauses (b) and (c) of Section 4.1,
notwithstanding (i) the date, time, method, manner, or order of grant,
attachment, or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to the ABL Secured
Parties in respect of all or any portion of the Collateral, of any Liens granted
to the Cash Flow Secured Parties in respect of all or any portion of the
Collateral or of any Liens granted to the Junior Secured Parties in respect of
all or any portion of the Collateral and regardless of how any such Lien was
acquired (whether by grant, statute, operation of law, subrogation or
otherwise), (ii) the order or time of filing or recordation of any document or
instrument for perfecting the Liens in favor of the ABL Agent, the Cash Flow

 

-20-



--------------------------------------------------------------------------------

Agent or any Junior Agent (or ABL Secured Parties, Cash Flow Secured Parties or
Junior Secured Parties) in any Collateral, (iii) any provision of the Uniform
Commercial Code, Debtor Relief Laws or any other applicable law, or of the ABL
Documents, the Cash Flow Documents or the Junior Debt Documents, (iv) whether
the ABL Agent, the Cash Flow Agent or the Junior Agent, in each case, either
directly or through agents, holds possession of, or has control over, all or any
part of the Collateral, (v) the date on which the ABL Obligations, the Cash Flow
Obligations or any Junior Obligations are advanced or made available to the
Credit Parties, (vi) the fact that any such Liens in favor of the ABL Agent or
the ABL Lenders, the Cash Flow Agent or the Cash Flow Lenders or any Junior
Agent or any Junior Lenders securing any of the ABL Obligations, the Cash Flow
Obligations or the Junior Obligations, respectively, are (x) subordinated to any
Lien securing any obligation of any Credit Party other than the Cash Flow
Obligations (in the case of the ABL Obligations), the ABL Obligations (in the
case of the Cash Flow Obligations) or the Senior Obligations (in the case of the
Junior Obligations), or (y) otherwise subordinated, voided, avoided, invalidated
or lapsed, or (vii) any other circumstance of any kind or nature whatsoever, the
ABL Agent, on behalf of itself and the ABL Secured Parties, the Cash Flow Agent,
on behalf of itself and the Cash Flow Secured Parties, and each Junior Agent
that becomes a party to this Agreement, on behalf of itself and the Junior
Secured Parties represented thereby, hereby agree that:

(1) (A) any Lien in respect of all or any portion of the ABL Priority Collateral
now or hereafter held by or on behalf of the Cash Flow Agent or any Cash Flow
Secured Party that secures all or any portion of the Cash Flow Obligations shall
in all respects be junior and subordinate to all Liens granted to the ABL Agent
and the ABL Secured Parties in the ABL Priority Collateral to secure all or any
portion of the ABL Obligations, and (B) any Lien in respect of all or any
portion of the ABL Priority Collateral now or hereafter held by or on behalf of
any Junior Agent or any Junior Secured Party that secures all or any portion of
any Series of Junior Obligations shall in all respects be junior and subordinate
to all Liens granted to any Senior Agent or any Senior Secured Parties in the
ABL Priority Collateral to secure all or any portion of any Senior Obligations;

(2) (A) any Lien in respect of all or any portion of the ABL Priority Collateral
now or hereafter held by or on behalf of the ABL Agent or any ABL Secured Party
that secures all or any portion of the ABL Obligations shall in all respects be
senior and prior to all Liens granted to the Cash Flow Agent or any Cash Flow
Secured Party in the ABL Priority Collateral to secure all or any portion of the
Cash Flow Obligations, and (B) any Lien in respect of all or any portion of the
ABL Priority Collateral now or hereafter held by or on behalf of any Senior
Agent or any Senior Secured Parties that secures all or any portion of any
Senior Obligations shall in all respects be senior and prior to all Liens
granted to any Junior Agent or any Junior Secured Party in the ABL Priority
Collateral to secure all or any portion of the Junior Obligations of any Series;

(3) (A) any Lien in respect of all or any portion of the Cash Flow Priority
Collateral now or hereafter held by or on behalf of the ABL Agent or any ABL
Secured Party that secures all or any portion of the ABL Obligations shall in
all respects be junior

 

-21-



--------------------------------------------------------------------------------

and subordinate to all Liens granted to the Cash Flow Agent and the Cash Flow
Secured Parties in the Cash Flow Priority Collateral to secure all or any
portion of the Cash Flow Obligations and (B) any Lien in respect of all or any
portion of the Cash Flow Priority Collateral now or hereafter held by or on
behalf of any Junior Agent or any Junior Secured Party that secures all or any
portion of any Series of Junior Obligations shall in all respects be junior and
subordinate to all Liens granted to any Senior Agent or any Senior Secured
Parties in the Cash Flow Priority Collateral to secure all or any portion of any
Senior Obligations;

(4) (A) any Lien in respect of all or any portion of the Cash Flow Priority
Collateral now or hereafter held by or on behalf of the Cash Flow Agent or any
Cash Flow Secured Party that secures all or any portion of the Cash Flow
Obligations shall in all respects be senior and prior to all Liens granted to
the ABL Agent or any ABL Secured Party in the Cash Flow Priority Collateral to
secure all or any portion of the ABL Obligations, and (B) any Lien in respect of
all or any portion of the Cash Flow Priority Collateral now or hereafter held by
or on behalf of any Senior Agent or any Senior Secured Parties that secures all
or any portion of any Senior Obligations shall in all respects be senior and
prior to all Liens granted to any Junior Agent or any Junior Secured Party in
the Cash Flow Priority Collateral to secure all or any portion of the Junior
Obligations of any Series; and

(5) any Lien in respect of all or any portion of the Collateral as of the date
of this Agreement or hereafter held by or on behalf of any Junior Agent or any
Junior Secured Party that secures all or any portion of any Junior Obligations
of any Series shall in all respects be pari passu and equal in priority with any
Lien in respect of all or any portion of the Collateral as of the date of this
Agreement or hereafter held by or on behalf of each other Junior Agent or any
Junior Secured Party represented by such other Junior Agent that secures all or
any portion of any Junior Obligations of any other Series (except as may be
separately otherwise agreed in writing by, and solely as between or among, any
two or more Junior Agents, each on behalf of itself and the Junior Secured
Parties represented thereby).

(b) Notwithstanding any failure by any ABL Secured Party or Cash Flow Secured
Party to perfect its security interests in the Collateral or any avoidance,
invalidation, priming or subordination by any third party or court of competent
jurisdiction of the security interests in the Collateral granted to the ABL
Secured Parties or the Cash Flow Secured Parties but, for the avoidance of
doubt, subject to the provisos in subclauses (b) and (c) of Section 4.1, the
priority and rights as between the ABL Secured Parties, the Cash Flow Secured
Parties and the Junior Secured Parties with respect to the Collateral shall be
as set forth herein. Notwithstanding any failure by any Junior Secured Party to
perfect its security interests in the Collateral or any avoidance, invalidation,
priming or subordination by any third party or court of competent jurisdiction
of the security interests in the Collateral granted to such Junior Secured
Party, the priority and rights as between any Junior Agent and the Junior
Secured Parties represented thereby, on the one hand, and any other Junior Agent
and the Junior Secured Parties represented thereby, on the other hand, with
respect to the Collateral shall be as set forth herein

 

-22-



--------------------------------------------------------------------------------

(except as may be separately otherwise agreed in writing by, and solely as
between or among, any two or more Junior Agents, each on behalf of itself and
the Junior Secured Parties represented thereby).

(c) The ABL Agent and the Cash Flow Agent agree that their respective rights in
the Shared Collateral are of equal priority. Each Junior Agent and Junior
Secured Party agrees that its rights in the Junior Shared Collateral shall in
all respects be junior and subordinate to all Liens granted to any Senior Agent
or any Senior Secured Parties in such Junior Shared Collateral to secure all or
any portion of any Senior Obligations. Any amounts received on account of the
Shared Collateral shall be distributed as provided in Section 4.1(d).

(d) The Cash Flow Agent, for and on behalf of itself and the Cash Flow Secured
Parties, acknowledges and agrees that (x) the ABL Agent, for the benefit of
itself and the ABL Secured Parties, has been granted Liens upon all of the
Collateral in which the Cash Flow Agent has been granted Liens and (y) after the
date hereof, a Junior Agent, for the benefit of itself and the Junior Secured
Parties represented thereby, may be granted Liens upon all of the Collateral in
which such Cash Flow Agent has been granted Liens and, in each case, the Cash
Flow Agent hereby consents thereto. The ABL Agent, for and on behalf of itself
and the ABL Secured Parties, acknowledges and agrees that (x) the Cash Flow
Agent, for the benefit of itself and the Cash Flow Secured Parties, has been
granted Liens upon all of the Collateral in which the ABL Agent has been granted
Liens and (y) after the date hereof, a Junior Agent, for the benefit of itself
and the Junior Secured Parties represented thereby, may be granted Liens upon
all of the Collateral in which such ABL Agent has been granted Liens and, in
each case, the ABL Agent hereby consents thereto. Each Junior Agent that becomes
a party to this Agreement, for and on behalf of itself and the Junior Secured
Parties represented thereby, acknowledges and agrees that the ABL Agent, for the
benefit of itself and the ABL Secured Parties, the Cash Flow Agent, for the
benefit of itself and the Cash Flow Secured Parties, and any other Junior Agent,
for the benefit of itself and the Junior Secured Parties represented thereby,
have been, or may be, granted Liens upon all of the Collateral in which such
Junior Agent has been granted Liens and, in each case, such Junior Agent hereby
consents thereto. The subordination of Liens by the Cash Flow Agent and the ABL
Agent in favor of one another, and by each Junior Agent in favor of the Senior
Agents, as set forth herein shall not be deemed to subordinate the Cash Flow
Agent’s Liens, the ABL Agent’s Liens or such Junior Agent’s Liens to the Liens
of any other Person nor be affected by the subordination of such Liens to any
other Lien. The provision of pari passu and equal priority as between Liens of
any Junior Agent and Liens of any other Junior Agent, in each case as set forth
herein, shall not be deemed to subordinate the Liens of any Junior Agent to the
Liens of any Person other than the Senior Agents and the other Senior Secured
Parties as and to the extent set forth herein, or to provide that the Liens of
any Junior Agent will be pari passu or of equal priority with the Liens of any
other Person.

Section 2.2 Waiver of Right to Contest Liens.

(a) The Cash Flow Agent, for and on behalf of itself and the Cash Flow Secured
Parties, agrees that it and they shall not (and hereby waives any right to) take
any action to contest or challenge (or assist or support any other Person in
contesting or challenging),

 

-23-



--------------------------------------------------------------------------------

directly or indirectly, whether or not in any proceeding (including in any
Insolvency Proceeding), the validity, priority, enforceability, or perfection of
the Liens of the ABL Agent and the ABL Secured Parties in respect of the
Collateral or the provisions of this Agreement. Except to the extent expressly
set forth in this Agreement, the Cash Flow Agent, for itself and on behalf of
the Cash Flow Secured Parties, agrees that none of the Cash Flow Agent or the
Cash Flow Secured Parties will take any action that would interfere with any
Exercise of Secured Creditor Remedies undertaken by the ABL Agent or any ABL
Secured Party under the ABL Documents with respect to the ABL Priority
Collateral. The Cash Flow Agent, for itself and on behalf of the Cash Flow
Secured Parties, hereby waives any and all rights it or the Cash Flow Secured
Parties may have as a junior lien creditor or otherwise to contest, protest,
object to, or interfere with the manner in which the ABL Agent or any ABL Lender
seeks to enforce its Liens in any ABL Priority Collateral. The foregoing shall
not be construed to prohibit the Cash Flow Agent from enforcing the provisions
of this Agreement.

(b) The ABL Agent, for and on behalf of itself and the ABL Secured Parties,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the Cash Flow Agent or the Cash
Flow Secured Parties in respect of the Collateral or the provisions of this
Agreement. Except to the extent expressly set forth in this Agreement, the ABL
Agent, for itself and on behalf of the ABL Secured Parties, agrees that none of
the ABL Agent or the ABL Secured Parties will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by the Cash
Flow Agent or any Cash Flow Secured Party under the Cash Flow Documents with
respect to the Cash Flow Priority Collateral. The ABL Agent, for itself and on
behalf of the ABL Secured Parties, hereby waives any and all rights it or the
ABL Secured Parties may have as a junior lien creditor or otherwise to contest,
protest, object to, or interfere with the manner in which the Cash Flow Agent or
any Cash Flow Secured Party seeks to enforce its Liens in any Cash Flow Priority
Collateral. The foregoing shall not be construed to prohibit the ABL Agent from
enforcing the provisions of this Agreement.

(c) The ABL Agent, for and on behalf of itself and the ABL Secured Parties, and
the Cash Flow Agent, for and on behalf of itself and the Cash Flow Secured
Parties, each agrees that it shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Junior Agent or any Junior
Secured Parties in respect of the Collateral or the provisions of this
Agreement. The foregoing shall not be construed to prohibit the ABL Agent or the
Cash Flow Agent from enforcing the provisions of this Agreement.

(d) Each Junior Agent that becomes a party to this Agreement, for and on behalf
of itself and the Junior Secured Parties represented thereby, agrees that it and
they shall not (and hereby waives any right to) take any action to contest or
challenge (or assist or support any other Person in contesting or challenging),
directly or indirectly, whether or not in any

 

-24-



--------------------------------------------------------------------------------

proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Senior Agent or any Senior
Secured Party or of any other Junior Agent and the Junior Secured Parties
represented thereby (except as may be separately otherwise agreed in writing by,
and solely as between or among, any two or more Junior Agents, each on behalf of
itself and the Junior Secured Parties represented thereby), in each case, in
respect of the Collateral or the provisions of this Agreement. Except to the
extent expressly set forth in this Agreement, each such Junior Agent, for and on
behalf of itself and the Junior Secured Parties represented thereby, agrees that
none of such Junior Agent or the applicable Junior Secured Parties represented
thereby will take any action that would interfere with any Exercise of Secured
Creditor Remedies undertaken by any Senior Agent or any Senior Secured Party
under the applicable Senior Debt Documents with respect to any Collateral
securing any Senior Obligations. Each Junior Agent, for and on behalf of itself
and the Junior Secured Parties represented thereby, hereby waives any and all
rights it or such Junior Secured Parties may have as a junior lien creditor or
otherwise to contest, protest, object to, or interfere with the manner in which
any Senior Agent or any Senior Secured Party seeks to enforce its Liens in any
Collateral securing any Senior Obligation.

(e) For the avoidance of doubt, the assertion of priority rights established
under the terms of this Agreement shall not be considered a challenge to Lien
priority of any Party prohibited by this Section 2.2.

Section 2.3 Remedies Standstill.

(a) The Cash Flow Agent, on behalf of itself and the Cash Flow Secured Parties,
agrees that, from the date hereof until the date upon which the Discharge of ABL
Obligations shall have occurred, neither the Cash Flow Agent nor any Cash Flow
Secured Party will Exercise Any Secured Creditor Remedies with respect to any of
the ABL Priority Collateral without the written consent of the ABL Agent, and,
subject to Section 3.1, will not take, receive or accept any Proceeds of ABL
Priority Collateral, it being understood and agreed that the temporary deposit
of Proceeds of ABL Priority Collateral in a Deposit Account controlled by the
Cash Flow Agent shall not constitute a breach of this Agreement so long as such
Proceeds are promptly (but in no event later than five Business Days after the
later of (i) receipt and (ii) Cash Flow Agent having actual knowledge that such
amount constitutes Proceeds of ABL Priority Collateral) remitted to the ABL
Agent. From and after the date upon which the Discharge of ABL Obligations shall
have occurred (or prior thereto upon obtaining the written consent of the ABL
Agent), the Cash Flow Agent or any Cash Flow Secured Party may Exercise Any
Secured Creditor Remedies under the Cash Flow Documents or applicable law as to
any ABL Priority Collateral; provided, however, that any Exercise of Secured
Creditor Remedies with respect to any Collateral by the Cash Flow Agent or the
Cash Flow Secured Parties is at all times subject to the provisions of this
Agreement.

(b) The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees that,
from the date hereof until the date upon which the Discharge of Cash Flow
Obligations shall have occurred, neither the ABL Agent nor any ABL Secured Party
will Exercise Any Secured Creditor Remedies with respect to the Cash Flow
Priority Collateral without the written

 

-25-



--------------------------------------------------------------------------------

consent of the Cash Flow Agent, and, subject to Section 3.1, will not take,
receive or accept any Proceeds of the Cash Flow Priority Collateral, it being
understood and agreed that the temporary deposit of Proceeds of Cash Flow
Priority Collateral in a Deposit Account controlled by the ABL Agent shall not
constitute a breach of this Agreement so long as such Proceeds are promptly (but
in no event later than five Business Days after (i) receipt and (ii) ABL Agent
having actual knowledge that such amount constitutes Proceeds of Cash Flow
Priority Collateral) remitted to the Cash Flow Agent. From and after the date
upon which the Discharge of Cash Flow Obligations shall have occurred (or prior
thereto upon obtaining the written consent of the Cash Flow Agent), the ABL
Agent or any ABL Secured Party may Exercise Any Secured Creditor Remedies under
the ABL Documents or applicable law as to any Cash Flow Priority Collateral;
provided, however, that any Exercise of Secured Creditor Remedies with respect
to any Collateral by the ABL Agent or the ABL Secured Parties is at all times
subject to the provisions of this Agreement.

(c) Each Junior Agent that becomes a party to this Agreement, on behalf of
itself and the Junior Secured Parties represented thereby, agrees that from the
date such Junior Agent becomes a party to this Agreement until the date upon
which the Discharge of Senior Obligations shall have occurred, whether or not
any Insolvency Proceeding has been commenced by or against any Credit Party,
(i) neither such Junior Agent nor any Junior Secured Party represented thereby
will (x) Exercise Any Secured Creditor Remedies with respect to any Junior
Shared Collateral in respect of any Junior Obligations, (y) contest, protest or
object to any Exercise of Any Secured Creditor Remedies brought with respect to
the Junior Shared Collateral or any other Senior Collateral by any Senior Agent
or any Senior Secured Party in respect of the Senior Obligations, including the
exercise of any right by any Senior Agent or any Senior Secured Party (or any
agent or sub-agent on their behalf) in respect of the Senior Obligations under
any lockbox agreement, control agreement, landlord waiver or bailee’s letter or
similar agreement or arrangement to which any Senior Agent or any Senior Secured
Party either is a party or may have rights as a third party beneficiary, or any
other exercise by any such party of any rights and remedies relating to the
Junior Shared Collateral under the ABL Documents or the Cash Flow Documents, as
applicable, or otherwise in respect of the Senior Collateral or the Senior
Obligations, or (z) object to the forbearance by the Senior Secured Parties from
bringing or pursuing any foreclosure proceeding or action or any other exercise
of any rights or remedies relating to the Junior Shared Collateral in respect of
Senior Obligations and (ii) the Senior Agents and the Senior Secured Parties
shall have the exclusive right to Exercise Any Secured Creditor Remedies in
accordance with the provisions of this Agreement (including clause (a) and
(b) above) (including setoff and the right to credit bid their debt) and make
determinations regarding the release, disposition or restrictions with respect
to the Junior Shared Collateral without any consultation with or the consent of
any Junior Agent or any Junior Secured Party. In exercising rights and remedies
with respect to the Senior Collateral, the Senior Agents and the Senior Secured
Parties may enforce the provisions of the ABL Documents and the Cash Flow
Documents, as applicable, and exercise remedies thereunder, all in such order
and in such manner as they may determine in the exercise of their sole
discretion consistent with the terms of this Agreement (including clauses
(a) and (b) above). Such exercise and enforcement shall include the rights of an
agent appointed by the Senior Secured Parties to sell or otherwise dispose of
Junior Shared Collateral upon foreclosure, to incur expenses in connection with
such sale or

 

-26-



--------------------------------------------------------------------------------

disposition and to exercise all the rights and remedies of a secured lender
under the Uniform Commercial Code of any applicable jurisdiction and of a
secured creditor under Debtor Relief Laws of any applicable jurisdiction.

(d) Notwithstanding the provisions of Sections 2.3(a), 2.3(b), 2.3(c) or any
other provision of this Agreement, nothing contained herein shall be construed
to prevent any Agent or any Secured Party from (i) filing a claim or statement
of interest with respect to the ABL Obligations, the Cash Flow Obligations or
the Junior Obligations owed to it in any Insolvency Proceeding commenced by or
against any Credit Party, (ii) taking any action (not adverse to the priority
status of the Liens of the other Agent(s) or other Secured Parties on the
Collateral in which such other Agent(s) or other Secured Party has a priority
Lien or the rights of the other Agent or any of the other Secured Parties to
Exercise Any Secured Creditor Remedies in respect thereof) in order to create,
perfect, preserve or protect (but not enforce) its Lien on any Collateral,
(iii) filing any necessary or responsive pleadings in opposition to any motion,
adversary proceeding or other pleading filed by any Person objecting to or
otherwise seeking disallowance of the claim or Lien of such Agent or Secured
Party, (iv) filing any pleadings, objections, motions, or agreements which
assert rights available to unsecured creditors of the Credit Parties arising
under any Insolvency Proceeding or applicable non-bankruptcy law so long as such
rights and remedies do not violate and are not otherwise inconsistent with any
express provision of this Agreement, (v) voting on any plan of reorganization or
filing any proof of claim in any Insolvency Proceeding of any Credit Party, or
(vi) with respect to the Senior Agents and Senior Secured Parties only,
objecting to the proposed retention of Collateral by the other Senior Agent or
any other Senior Secured Party in full or partial satisfaction of any ABL
Obligations or any Cash Flow Obligations due to such other Senior Agent or
Senior Secured Party, in the case of each of clauses (i) through (vi) above, to
the extent not inconsistent with the terms of this Agreement. In the event any
Junior Secured Party becomes a judgment lien creditor in respect of Junior
Shared Collateral as a result of its enforcement of its rights as an unsecured
creditor in respect of Junior Obligations, such judgment lien shall be
subordinated to the Liens securing Senior Obligations on the same basis as the
other Liens securing the Junior Obligations are so subordinated to such Liens
securing Senior Obligations under this Agreement. Nothing in this Agreement
shall impair or otherwise adversely affect any rights or remedies the Senior
Agents or the Senior Secured Parties may have with respect to the Senior
Collateral.

(e) So long as the Discharge of Senior Obligations has not occurred, each Junior
Agent that becomes a party to this Agreement, for and on behalf of itself and
the Junior Secured Parties represented thereby, agrees that it will not, in the
context of its role as secured creditor, take or receive any Junior Shared
Collateral or any Proceeds of Junior Shared Collateral in connection with the
exercise of any right or remedy (including setoff) with respect to any Junior
Shared Collateral in respect of Junior Obligations. Without limiting the
generality of the foregoing, unless and until the Discharge of Senior
Obligations has occurred, except as expressly provided in Section 2.3(d), the
sole right of the Junior Agents and the Junior Secured Parties with respect to
the Junior Shared Collateral is to hold a Lien on the Junior Shared Collateral
in respect of Junior Obligations pursuant to the applicable Junior Debt
Documents for the period and to the extent granted therein and to receive a
share of the Proceeds thereof, if any, after the Discharge of Senior Obligations
has occurred.

 

-27-



--------------------------------------------------------------------------------

(f) Subject to Section 2.3(d), (i) each Junior Agent that becomes a party to
this Agreement, for and on behalf of itself and the Junior Secured Parties
represented thereby, agrees that neither such Junior Agent nor any such Junior
Secured Party will take any action that would hinder any exercise of remedies
undertaken by any Senior Agent or any Senior Secured Party with respect to the
Junior Shared Collateral under any Senior Debt Document, including any sale,
lease, exchange, transfer or other disposition of the Junior Shared Collateral,
whether by foreclosure or otherwise, and (ii) each Junior Agent that becomes a
party to this Agreement, for and on behalf of itself and the Junior Secured
Parties represented thereby, hereby waives any and all rights it or any such
Junior Secured Party may have as a junior lien creditor or otherwise to object
to the manner in which the Senior Agents or the Senior Secured Parties seek to
enforce or collect the Senior Obligations or the Liens granted on any of the
Senior Collateral, regardless of whether any action or failure to act by or on
behalf of any Senior Agent or any other Senior Secured Party is adverse to the
interests of the Junior Secured Parties.

(g) Each Junior Agent that becomes a party to this Agreement hereby acknowledges
and agrees that no covenant, agreement or restriction contained in any Junior
Debt Document shall be deemed to restrict in any way the rights and remedies of
the Senior Agents or the Senior Secured Parties with respect to the Senior
Collateral as set forth in this Agreement and the Senior Debt Documents.

(h) Subject to Section 2.3(d), each Junior Agent that becomes a party to this
Agreement, for and on behalf of itself and the Junior Secured Parties
represented thereby, agrees that, unless and until the Discharge of Senior
Obligations has occurred, it will not commence, or join with any Person (other
than the Senior Secured Parties and the Senior Agents) in commencing, any
enforcement, collection, execution, levy or foreclosure action or proceeding
with respect to any Lien held by it in the Junior Shared Collateral under any of
the Junior Debt Documents or otherwise in respect of the Junior Obligations.

Section 2.4 Exercise of Rights.

(a) No Other Restrictions. Except as expressly set forth in this Agreement, each
Cash Flow Secured Party, each ABL Secured Party and each Junior Secured Party
shall have any and all rights and remedies it may have as a creditor under
applicable law, including the right to the Exercise of Secured Creditor Remedies
(except as may be separately otherwise agreed in writing by, and solely as
between or among, any two or more Junior Agents, each on behalf of itself and
the Junior Secured Parties represented thereby); provided, however, that the
Exercise of Secured Creditor Remedies with respect to the Collateral shall be
subject to the Lien Priority and to the provisions of this Agreement. The ABL
Agent may enforce the provisions of the ABL Documents, the Cash Flow Agent may
enforce the provisions of the Cash Flow Documents, each Junior Agent may enforce
the provisions of the applicable Junior Debt Documents and each may engage in
the Exercise of Any Secured Creditor Remedies, all in such order and in such
manner as each may determine in the exercise of its sole discretion, consistent
with the terms of this Agreement and mandatory provisions of applicable law
(except as may be separately otherwise agreed in writing by, and solely as
between or among, any two or more Junior Agents, each on behalf of itself and
the Junior Secured Parties represented thereby);

 

-28-



--------------------------------------------------------------------------------

provided, however, that each of the ABL Agent and the Cash Flow Agent agrees to
provide to the other (x) a written notice (an “Enforcement Notice”) prior to the
commencement of an Exercise of Any Secured Creditor Remedies and (y) copies of
any notices that it is required under applicable law to deliver to any Borrower
or any Guarantor promptly after delivery thereof; provided further, however,
that the ABL Agent’s failure to provide any such copies to the Cash Flow Agent
(but not the Enforcement Notice) shall not impair any of the ABL Agent’s rights
hereunder or under any of the ABL Documents and the Cash Flow Agent’s failure to
provide any such copies to the ABL Agent (but not the Enforcement Notice) shall
not impair any of the Cash Flow Agent’s rights hereunder or under any of the
Cash Flow Documents. Each of the Cash Flow Agent, each Cash Flow Secured Party,
the ABL Agent and each ABL Secured Party agrees (i) that it will not institute
any suit or other proceeding or assert in any suit, Insolvency Proceeding or
other proceeding any claim, in the case of the Cash Flow Agent and each Cash
Flow Secured Party, against either the ABL Agent or any other ABL Secured Party,
and in the case of the ABL Agent and each other ABL Secured Party, against
either the Cash Flow Agent or any other Cash Flow Secured Party, seeking damages
from or other relief by way of specific performance, instructions or otherwise,
with respect to, any action taken or omitted to be taken by such Person with
respect to the Collateral which is consistent with the terms of this Agreement,
and none of such Parties shall be liable for any such action taken or omitted to
be taken, and (ii) it will not be a petitioning creditor or otherwise assist in
the filing of an involuntary Insolvency Proceeding. Each Junior Agent and each
Junior Secured Party agrees (i) that it will not institute any suit or other
proceeding or assert in any suit, Insolvency Proceeding or other proceeding any
claim against any Senior Agent or any Senior Secured Party seeking damages from
or other relief by way of specific performance, instructions or otherwise, with
respect to, any action taken or omitted to be taken by such Person with respect
to the Collateral which is consistent with the terms of this Agreement, and none
of such Senior Agents or Senior Secured Parties shall be liable for any such
action taken or omitted to be taken, and (ii) it will not be a petitioning
creditor or otherwise assist in the filing of an involuntary Insolvency
Proceeding.

(b) Until the Discharge of Senior Obligations, as between the Senior Agents, on
the one hand, and the Junior Agents, on the other hand, the Senior Agents shall
have the exclusive right to exercise any right or remedy with respect to the
Junior Shared Collateral and shall have the exclusive right to determine and
direct the time, method and place for exercising such right or remedy or
conducting any proceeding with respect thereto consistent with the terms of the
Agreement. Following the Discharge of Senior Obligations, the Designated Junior
Agent, who may be instructed by the Junior Majority Agents, shall have the
exclusive right to exercise any right or remedy with respect to the Collateral,
and the Designated Junior Agent, who may be instructed by the Junior Majority
Agents, shall have the exclusive right to direct the time, method and place of
exercising or conducting any proceeding for the exercise of any right or remedy
available to the Junior Secured Parties with respect to the Collateral, or of
exercising or directing the exercise of any trust or power conferred on the
Junior Agents, or for the taking of any other action authorized by the Junior
Collateral Documents; provided, however, that nothing in this Section 2.4(b)
shall impair the right of any Junior Agent or other agent or trustee acting on
behalf of the Junior Secured Parties to take such actions with respect to the
Collateral after the Discharge of Senior Obligations as may be otherwise
required or authorized pursuant to any intercreditor agreement governing the
Junior Secured Parties or the Junior Obligations.

 

-29-



--------------------------------------------------------------------------------

(c) Release of Liens.

(i) In the event of (A) any private or public sale of all or any portion of the
ABL Priority Collateral in connection with any Exercise of Secured Creditor
Remedies by the ABL Agent or with the consent of the ABL Agent (other than in
connection with a refinancing as described in Section 5.2(c)), or (B) any sale,
transfer or other disposition of all or any portion of the ABL Priority
Collateral (other than in connection with a refinancing as described in
Section 5.2(c)), so long as such sale, transfer or other disposition is then
permitted by the ABL Documents or consented to by the requisite ABL Lenders,
irrespective of whether an Event of Default has occurred, each of the Cash Flow
Agent, on behalf of itself and the Cash Flow Lenders, and each Junior Agent that
becomes a party to this Agreement, for and on behalf of itself and the Junior
Secured Parties represented thereby, agrees that such sale, transfer or other
disposition will be free and clear of the Liens on such ABL Priority Collateral
securing the Cash Flow Obligations and the Junior Obligations, respectively, and
the Cash Flow Agent’s and the Cash Flow Secured Parties’, and such Junior
Agent’s and the applicable Junior Secured Parties’, Liens with respect to the
ABL Priority Collateral so sold, transferred, or disposed shall terminate and be
automatically released without further action concurrently with, and to the same
extent as, the release of the ABL Secured Parties’ Liens on such ABL Priority
Collateral; provided that any proceeds of such ABL Priority Collateral shall be
applied pursuant to Section 4.1(b). In furtherance of, and subject to, the
foregoing, the Cash Flow Agent and each Junior Agent agrees that it will
promptly execute any and all Lien releases or other documents reasonably
requested by the ABL Agent in connection therewith. The Cash Flow Agent and each
Junior Agent hereby appoints the ABL Agent and any officer or duly authorized
person of the ABL Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of the Cash Flow Agent or such Junior Agent and in the name of the Cash Flow
Agent or such Junior Agent or in the ABL Agent’s own name, from time to time, in
the ABL Agent’s sole discretion, for the purposes of carrying out the terms of
this paragraph, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this paragraph, including any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

(ii) In the event of (A) any private or public sale of all or any portion of the
Cash Flow Priority Collateral in connection with any Exercise of Secured
Creditor Remedies by or with the consent of the Cash Flow Agent (other than in
connection with a refinancing as described in Section 5.2(c)), or (B) any sale,
transfer or other disposition of all or any portion of the Cash Flow Priority
Collateral (other than in connection with a refinancing as described in
Section 5.2(c)), so long as such sale, transfer or other disposition is then
permitted by the Cash Flow Documents or consented to by the requisite Cash Flow
Lenders, irrespective of whether an Event of Default has occurred, each of the
ABL Agent, on behalf of itself and the ABL Lenders, and each Junior Agent that
becomes a party to this Agreement, for and on behalf of itself and the Junior
Secured Parties represented thereby, agrees that such sale, transfer or
disposition will be free and clear of the Liens on such Cash Flow Priority
Collateral securing the ABL Obligations and the Junior Obligations,
respectively, and the ABL Agent’s and the ABL Secured Parties’, and such Junior
Agent’s and the applicable Junior Secured Parties’, Liens with respect to the

 

-30-



--------------------------------------------------------------------------------

ABL Priority Collateral so sold, transferred, or disposed shall terminate and be
automatically released without further action concurrently with, and to the same
extent as, the release of the Cash Flow Secured Parties’ Liens on such Cash Flow
Priority Collateral; provided that any proceeds of such Cash Flow Priority
Collateral shall be applied pursuant to Section 4.1(c). In furtherance of, and
subject to, the foregoing, the ABL Agent and each Junior Agent agrees that it
will promptly execute any and all Lien releases or other documents reasonably
requested by the Cash Flow Agent in connection therewith. The ABL Agent and each
Junior Agent hereby appoints the Cash Flow Agent and any officer or duly
authorized person of the Cash Flow Agent, with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power of attorney in
the place and stead of the ABL Agent or such Junior Agent and in the name of the
ABL Agent or such Junior Agent or in the Cash Flow Agent’s own name, from time
to time, in the Cash Flow Agent’s sole discretion, for the purposes of carrying
out the terms of this paragraph, to take any and all appropriate action and to
execute and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this paragraph, including any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

(iii) In the event of (A) any private or public sale of all or any portion of
the Senior Collateral in connection with any Exercise of Secured Creditor
Remedies by or with the consent of the applicable Senior Agent, or (B) any sale,
transfer or other disposition of all or any portion of the Senior Collateral, so
long as such sale, transfer or other disposition is then permitted by the Senior
Debt Documents or consented to by the requisite Senior Lenders, irrespective of
whether an Event of Default has occurred, each Junior Agent that becomes a party
to this Agreement, for and on behalf of itself and the Junior Secured Parties
represented thereby, agrees that such sale, transfer or disposition will be free
and clear of the Liens on such Senior Collateral securing the Junior Obligations
and such Junior Agent’s and the applicable Junior Secured Parties’ Liens with
respect to the Senior Collateral so sold, transferred, or disposed shall
terminate and be automatically released without further action concurrently
with, and to the same extent as, the release of the Senior Secured Parties’
Liens on such Senior Collateral. In furtherance of, and subject to, the
foregoing, each Junior Agent agrees that it will promptly execute any and all
Lien releases or other documents reasonably requested by the applicable Senior
Agent in connection therewith. Each Junior Agent hereby appoints each Senior
Agent and any officer or duly authorized person of such Senior Agent, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power of attorney in the place and stead of such Junior Agent and in
the name of such Junior Agent or in such Senior Agent’s own name, from time to
time, in each Senior Agent’s sole discretion, for the purposes of carrying out
the terms of this paragraph, to take any and all appropriate action and to
execute and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this paragraph, including any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

(iv) Unless and until the Discharge of Senior Obligations has occurred, each
Junior Agent that becomes a party to this Agreement, for and on behalf of itself
and the Junior

 

-31-



--------------------------------------------------------------------------------

Secured Parties represented thereby, hereby consents to the application, whether
prior to or after an Event of Default under any Senior Debt Document, of
proceeds of Junior Shared Collateral to the repayment of Senior Obligations
pursuant to the Senior Debt Documents; provided that nothing in this
Section 2.4(c)(iv) shall be construed to prevent or impair the rights of the
Junior Agents or the Junior Secured Parties to receive proceeds in connection
with the applicable Junior Obligations not otherwise in contravention of this
Agreement.

(v) Notwithstanding anything to the contrary in any Junior Collateral Document,
in the event the terms of a Senior Collateral Document and a Junior Collateral
Document each require any Credit Party (i) to make payment in respect of any
item of Junior Shared Collateral, (ii) to deliver or afford control over any
item of Junior Shared Collateral to, or deposit any item of Junior Shared
Collateral with, (iii) to register ownership of any item of Junior Shared
Collateral in the name of or make an assignment of ownership of any Junior
Shared Collateral or the rights thereunder to, (iv) cause any securities
intermediary, commodity intermediary or other Person acting in a similar
capacity to agree to comply, in respect of any item of Junior Shared Collateral,
with instructions or orders from, or to treat, in respect of any item of Junior
Shared Collateral, as the entitlement holder, (v) hold any item of Junior Shared
Collateral in trust for (to the extent such item of Junior Shared Collateral
cannot be held in trust for multiple parties under applicable law), (vi) obtain
the agreement of a bailee or other third party to hold any item of Junior Shared
Collateral for the benefit of or subject to the control of or, in respect of any
item of Junior Shared Collateral, to follow the instructions of or (vii) obtain
the agreement of a landlord with respect to access to leased premises where any
item of Junior Shared Collateral is located or waivers or subordination of
rights with respect to any item of Junior Shared Collateral in favor of, in any
case, both any Senior Agent or any Senior Credit Party, on the one hand, and any
Junior Agent or any Junior Secured Party, on the other hand, such Credit Party
may, until the Discharge of Senior Obligations has occurred, comply with such
requirement under the Junior Collateral Document as it relates to such Junior
Shared Collateral by taking any of the actions set forth above only with respect
to, or in favor of, the applicable Senior Agent or Senior Secured Party.

Section 2.5 No New Liens.

(a) Until the date upon which the Discharge of ABL Obligations shall have
occurred, the parties hereto agree that no Cash Flow Secured Party or Junior
Secured Party shall acquire or hold any Lien on any assets of any Credit Party
securing any Cash Flow Obligation or Junior Obligation, respectively, which
assets are not also subject to the Lien of the ABL Agent under the ABL
Documents. If any Cash Flow Secured Party or any Junior Secured Party shall
(nonetheless and in breach hereof) acquire or hold any Lien on any assets of any
Credit Party securing any Cash Flow Obligation or any Junior Obligation,
respectively, which assets are not also subject to the Lien of the ABL Agent
under the ABL Documents, then the Cash Flow Agent (or the relevant Cash Flow
Secured Party) or such Junior Agent (or the relevant Junior Secured Party)
shall, without the need for any further consent of any other Cash Flow Secured
Party or any other Junior Secured Party, as applicable, any Cash Flow Borrower
or any Junior Borrower, as applicable, or any Cash Flow Guarantor or any Junior
Guarantor, as applicable, and notwithstanding anything to the contrary in any
other Cash Flow Document or any other Junior

 

-32-



--------------------------------------------------------------------------------

Debt Document, as applicable, be deemed to also hold and have held such Lien as
agent or bailee for the benefit of the ABL Agent as security for the ABL
Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify the ABL Agent in writing of the existence of such Lien.

(b) Until the date upon which the Discharge of Cash Flow Obligations shall have
occurred, the parties hereto agree that no ABL Secured Party or Junior Secured
Party shall acquire or hold any Lien on any assets of any Credit Party securing
any ABL Obligation or Junior Obligation, respectively, which assets are not also
subject to the Lien of the Cash Flow Agent under the Cash Flow Documents. If any
ABL Secured Party or any Junior Secured Party shall (nonetheless and in breach
hereof) acquire or hold any Lien on any assets of any Credit Party securing any
ABL Obligation or any Junior Obligation, respectively, which assets are not also
subject to the Lien of the Cash Flow Agent under the Cash Flow Documents, then
the ABL Agent (or the relevant ABL Secured Party) or such Junior Agent (or the
relevant Junior Secured Party) shall, without the need for any further consent
of any other ABL Secured Party or any other Junior Secured Party, as applicable,
any ABL Borrower or any Junior Borrower, as applicable, or any ABL Guarantor or
any Junior Guarantor, as applicable, and notwithstanding anything to the
contrary in any other ABL Document or any other Junior Debt Document, as
applicable, be deemed to also hold and have held such Lien as agent or bailee
for the benefit of the Cash Flow Agent as security for the Cash Flow Obligations
(subject to the Lien Priority and other terms hereof) and shall promptly notify
the Cash Flow Agent in writing of the existence of such Lien.

(c) Until the date upon which the Discharge of Junior Obligations of any other
Junior Secured Party shall have occurred, the parties hereto agree that no
Junior Secured Party shall acquire or hold any Lien on any assets of any Credit
Party securing such other Junior Secured Party’s Junior Obligations which assets
are not also subject to the Lien of each other Junior Agent under the applicable
Junior Debt Documents (except as may be separately otherwise agreed in writing
by, and solely as between or among, any two or more Junior Agents, each on
behalf of itself and the Junior Secured Parties represented thereby). If any
Junior Secured Party shall (nonetheless and in breach hereof) acquire or hold
any Lien on any assets of any Credit Party securing any other Junior Obligation
which assets are not also subject to the Lien of each Junior Agent under the
applicable Junior Debt Documents (except as may be separately otherwise agreed
in writing by, and solely as between or among, any two or more Junior Agents,
each on behalf of itself and the Junior Secured Parties represented thereby),
then such Junior Agent (or the relevant Junior Secured Party) shall, without the
need for any further consent of any other Junior Secured Party, any Junior
Borrower or any Junior Guarantor, and notwithstanding anything to the contrary
in any other Junior Debt Document, be deemed to also hold and have held such
Lien as agent or bailee for the benefit of each Junior Agent as security for the
applicable Junior Obligations (subject to the Lien Priority and other terms
hereof) and shall promptly notify each applicable Junior Agent in writing of the
existence of such Lien.

(d) Until the date upon which the Discharge of Senior Obligations shall have
occurred, the parties hereto agree that no Junior Secured Party shall acquire or
hold any Lien on any assets of any Credit Party securing any Senior Obligation
which assets are not also subject to

 

-33-



--------------------------------------------------------------------------------

the Lien of each Senior Agent under the applicable Senior Debt Documents. If any
Junior Secured Party shall (nonetheless and in breach hereof) acquire or hold
any Lien on any assets of any Credit Party securing any Junior Obligation which
assets are not also subject to the Lien of each Senior Agent under the
applicable Senior Debt Documents, then such Junior Agent (or the relevant Junior
Secured Party) shall, without the need for any further consent of any other
Junior Secured Party, any Junior Borrower or any Junior Guarantor, and
notwithstanding anything to the contrary in any other Junior Debt Document, be
deemed to also hold and have held such Lien as agent or bailee for the benefit
of each Senior Agent as security for the applicable Senior Obligations (subject
to the Lien Priority and other terms hereof) and shall promptly notify each
applicable Senior Agent in writing of the existence of such Lien and take any
action reasonably requested by a Senior Agent to ensure that such Senior Agent
holds a senior Lien on such Assets.

Section 2.6 Waiver of Marshalling.

(a) Until the Discharge of ABL Obligations, the Cash Flow Agent, on behalf of
itself and the Cash Flow Secured Parties, agrees not to assert and hereby
waives, to the fullest extent permitted by law, any right to demand, request,
plead or otherwise assert or otherwise claim the benefit of, any marshalling,
appraisal, valuation or other similar right that may otherwise be available
under applicable law with respect to the ABL Priority Collateral or any other
similar rights a junior secured creditor may have under applicable law.

(b) Until the Discharge of Cash Flow Obligations, the ABL Agent, on behalf of
itself and the ABL Secured Parties, agrees not to assert and hereby waives, to
the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Cash Flow Priority Collateral or any other
similar rights a junior secured creditor may have under applicable law.

(c) Until the Discharge of Senior Obligations, each Junior Agent that becomes a
party to this Agreement, for and on behalf of itself and the Junior Secured
Parties represented thereby, agrees not to assert and hereby waives, to the
fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Senior Collateral or any other similar rights
a junior secured creditor may have under applicable law.

ARTICLE 3

ACTIONS OF THE PARTIES

Section 3.1 Certain Actions Permitted. The Cash Flow Agent, the ABL Agent and
any Junior Agent may make such demands or file such claims in respect of the
Cash Flow Obligations, the ABL Obligations or the Junior Obligations,
respectively, as are necessary to prevent the waiver or bar of such claims under
applicable statutes of limitations or other statutes, court orders, or rules of
procedure at any time. Nothing in this Agreement shall prohibit the receipt by
the Cash Flow Agent or any Cash Flow Secured Party of the required payments of
interest, principal and other amounts owed in respect of the Cash Flow
Obligations so long as

 

-34-



--------------------------------------------------------------------------------

such receipt is not the direct or indirect result of the exercise by the Cash
Flow Agent or any Cash Flow Secured Party of rights or remedies as a secured
creditor (including set-off) with respect to ABL Priority Collateral or
enforcement in contravention of this Agreement of any Lien held by any of them.
Nothing in this Agreement shall prohibit the receipt by the ABL Agent or any ABL
Secured Party of the required payments of interest, principal and other amounts
owed in respect of the ABL Obligations so long as such receipt is not the direct
or indirect result of the exercise by the ABL Agent or any ABL Secured Party of
rights or remedies as a secured creditor (including set-off) with respect to
Cash Flow Priority Collateral or enforcement in contravention of this Agreement
of any Lien held by any of them. Nothing in this Agreement shall prohibit the
receipt by any Junior Agent or any Junior Secured Party of the required payments
of interest, principal and other amounts owed in respect of the Junior
Obligations so long as such receipt is not the direct or indirect result of the
exercise by such Junior Agent or any Junior Secured Party of rights or remedies
as a secured creditor (including set-off) with respect to any Senior Collateral
or enforcement in contravention of this Agreement of any Lien held by any of
them.

Section 3.2 Agent for Perfection.

(a) The ABL Agent, for and on behalf of itself and each ABL Secured Party, and
the Cash Flow Agent, for and on behalf of itself and each Cash Flow Secured
Party, as applicable, each agree to hold all Collateral in their respective
possession, custody, or control (or in the possession, custody, or control of
agents or bailees for either) as agent on behalf and for the benefit of the
other solely for the purpose of perfecting the security interest granted to each
in such Collateral, subject to the terms and conditions of this Section 3.2.
None of the ABL Agent, the ABL Secured Parties, the Cash Flow Agent, or the Cash
Flow Secured Parties, as applicable, shall have any obligation whatsoever to the
others to assure that the Collateral is genuine or owned by any Borrower, any
Guarantor, or any other Person or to preserve rights or benefits of any Person.
The duties or responsibilities of the ABL Agent and the Cash Flow Agent under
this Section 3.2(a) are and shall be limited solely to holding or maintaining
control of the Control Collateral as agent for the other Party for purposes of
perfecting the Lien held by the Cash Flow Agent or the ABL Agent, as applicable.
The ABL Agent is not and shall not be deemed to be a fiduciary of any kind for
the Cash Flow Secured Parties or any other Person. Without limiting the
generality of the foregoing, the ABL Secured Parties shall not be obligated to
see to the application of any Proceeds of the Cash Flow Priority Collateral
deposited into any Deposit Account or be answerable in any way for the
misapplication thereof. The Cash Flow Agent is not and shall not be deemed to be
a fiduciary of any kind for the ABL Secured Parties, or any other Person.

(b) Each Senior Agent acknowledges and agrees that if it shall at any time hold
a Lien securing any Senior Obligations on any Junior Shared Collateral that can
be perfected by the possession or control of such Junior Shared Collateral or of
any account in which such Junior Shared Collateral is held, and if such Junior
Shared Collateral or any such account is in fact in the possession or under the
control of such Senior Agent, or of agents or bailees of such Person, or if it
shall any time obtain any landlord waiver or bailee’s letter or any similar
agreement or arrangement granting it rights or access to Junior Shared
Collateral, the

 

-35-



--------------------------------------------------------------------------------

applicable Senior Agent shall also hold such Control Collateral, or take such
actions with respect to such landlord waiver, bailee’s letter or similar
agreement or arrangement, as sub-agent or gratuitous bailee for each relevant
Junior Agent, in each case solely for the purpose of perfecting the Liens
granted under the relevant Junior Collateral Documents and subject to the terms
and conditions of this Section 3.2(b). In the event that any Senior Agent (or
its agents or bailees) has Lien filings against Intellectual Property that is
part of the Junior Shared Collateral that are necessary for the perfection of
Liens in such Junior Shared Collateral, such Senior Agent agrees prior to the
Discharge of Senior Obligations to hold such Liens as sub-agent and gratuitous
bailee for each relevant Junior Agent and any assignee thereof, solely for the
purpose of perfecting the security interest granted in such Liens pursuant to
the relevant Junior Collateral Documents, subject to the terms and conditions of
this Section 3.2(b). Except as otherwise specifically provided herein, until the
Discharge of Senior Obligations has occurred, the Senior Agents and the Senior
Secured Parties shall be entitled to deal with the Control Collateral in
accordance with the terms of the applicable Senior Debt Documents as if the
Liens under the Junior Collateral Documents did not exist. The rights of the
Junior Agents and the Junior Secured Parties with respect to the Control
Collateral shall at all times be subject to the terms of this Agreement. The
Senior Agents and the Senior Secured Parties shall have no obligation whatsoever
to any Junior Agent or any Junior Secured Party to assure that any of the
Control Collateral is genuine or owned by any Borrower, any Guarantor or any
other Person or to preserve rights or benefits of any Person, except as
expressly set forth in this Section 3.2(b). The duties or responsibilities of
the Senior Agents under this Section 3.2(b) shall be limited solely to holding
or controlling the Junior Shared Collateral referred to in this Section 3.2(b)
as sub-agents and gratuitous bailees for each relevant Junior Agent for purposes
of perfecting the Lien held by such Junior Agent. The Senior Agents shall not
have, by reason of the Junior Collateral Documents or this Agreement, or any
other document, a fiduciary relationship in respect of any Junior Agent or any
Junior Secured Party, and each Junior Agent that becomes a party to this
Agreement, for and on behalf of itself and the Junior Secured Parties
represented thereby, hereby waives and releases the Senior Agents from all
claims and liabilities arising pursuant to the Senior Agents’ roles under this
Section 3.2(b) as sub-agents and gratuitous bailees with respect to the Junior
Shared Collateral.

Section 3.3 Sharing of Information and Access. In the event that the ABL Agent
shall, in the exercise of its rights under the ABL Collateral Documents or
otherwise, receive possession or control of any books and records of any Cash
Flow Credit Party which contain information identifying or pertaining to the
Cash Flow Priority Collateral, the ABL Agent shall, upon request from the Cash
Flow Agent and as promptly as practicable thereafter, either make available to
the Cash Flow Agent such books and records for inspection and duplication or
provide to the Cash Flow Agent copies thereof. In the event that the Cash Flow
Agent shall, in the exercise of its rights under the Cash Flow Collateral
Documents or otherwise, receive possession or control of any books and records
of any ABL Credit Party which contain information identifying or pertaining to
any of the ABL Priority Collateral, the Cash Flow Agent shall, upon request from
the ABL Agent and as promptly as practicable thereafter, either make available
to the ABL Agent such books and records for inspection and duplication or
provide the ABL Agent copies thereof.

 

-36-



--------------------------------------------------------------------------------

Section 3.4 Insurance. Proceeds of Collateral include insurance proceeds and,
therefore, the Lien Priority shall govern the ultimate disposition of casualty
insurance proceeds. The ABL Agent and the Cash Flow Agent shall each be named as
additional insured or loss payee, as applicable, with respect to all insurance
policies relating to the Collateral. The ABL Agent shall have the sole and
exclusive right, as against the Cash Flow Agent, to adjust settlement of
insurance claims in the event of any covered loss, theft or destruction of ABL
Priority Collateral. The Cash Flow Agent shall have the sole and exclusive
right, as against the ABL Agent, to adjust settlement of insurance claims in the
event of any covered loss, theft or destruction of Cash Flow Priority
Collateral. If any insurance claim includes both ABL Priority Collateral and
Cash Flow Priority Collateral, the insurer will not settle such claim separately
with respect to ABL Priority Collateral and Cash Flow Priority Collateral, and
if the Parties are unable after negotiating in good faith to agree on the
settlement for such claim, either Party may apply to a court of competent
jurisdiction to make a determination as to the settlement of such claim, and the
court’s determination shall be binding upon the Parties. All proceeds of such
insurance shall be remitted to the ABL Agent or the Cash Flow Agent, as the case
may be, and each of the Cash Flow Agent and ABL Agent shall cooperate (if
necessary) in a reasonable manner in effecting the payment of insurance proceeds
in accordance with Section 4.1 hereof. Unless and until the Discharge of Senior
Obligations has occurred, the Senior Agents and the Senior Secured Parties shall
have the sole and exclusive right, as against any Junior Agent, subject to the
rights of the Credit Parties under the Senior Debt Documents, (a) to be named as
additional insured and loss payee under any insurance policies maintained from
time to time by any Credit Party, (b) to adjust settlement for any insurance
policy covering the Junior Shared Collateral in the event of any loss thereunder
and (c) to approve any award granted in any condemnation or similar proceeding
affecting the Junior Shared Collateral. If any Junior Agent or any Junior
Secured Party shall, at any time, receive any proceeds of any such insurance
policy or any such award in contravention of this Agreement, it shall pay such
proceeds over to the Senior Agent in accordance with the terms of Section 4.1.

Section 3.5 No Additional Rights For the Credit Parties Hereunder. Except as
provided in Section 3.6, if any ABL Secured Party, Cash Flow Secured Party or
Junior Secured Party shall enforce its rights or remedies in violation of the
terms of this Agreement, the Credit Parties shall not be entitled to use such
violation as a defense to any action by any ABL Secured Party, Cash Flow Secured
Party or Junior Secured Party, nor to assert such violation as a counterclaim or
basis for set off or recoupment against any ABL Secured Party, Cash Flow Secured
Party or Junior Secured Party.

Section 3.6 Inspection and Access Rights.

(a) Without limiting any rights the ABL Agent or any other ABL Secured Party may
otherwise have under applicable law or by agreement, in the event of any
liquidation of the ABL Priority Collateral (or any other Exercise of Any Secured
Creditor Remedies by the ABL Agent) and whether or not the Cash Flow Agent or
any other Cash Flow Secured Party has commenced and is continuing to Exercise
Any Secured Creditor Remedies of the Cash Flow Agent, the ABL Agent or any other
Person (including any ABL Credit Party) acting with the consent, or on behalf,
of the ABL Agent, shall have the right (a) during normal business hours on

 

-37-



--------------------------------------------------------------------------------

any Business Day, to access ABL Priority Collateral that (i) is stored or
located in or on, (ii) has become an accession with respect to (within the
meaning of Section 9-335 of the Uniform Commercial Code), or (iii) has been
commingled with (within the meaning of Section 9-336 of the Uniform Commercial
Code), Cash Flow Priority Collateral, and (b) during the Use Period, shall have
the right to use the Cash Flow Priority Collateral (including, without
limitation, Equipment, Fixtures, Intellectual Property, General Intangibles and
Real Property), each of the foregoing in order to assemble, inspect, copy or
download information stored on, take actions to perfect its Lien on, complete a
production run of Inventory involving, take possession of, move, prepare and
advertise for sale, sell (by public auction, private sale or a “store closing”,
“going out of business” or similar sale, whether in bulk, in lots or to
customers in the ordinary course of business or otherwise and which sale may
include augmented Inventory of the same type sold in any ABL Credit Party’s
business), store or otherwise deal with the ABL Priority Collateral, in each
case without notice to, the involvement of or interference by any Cash Flow
Secured Party or any Junior Secured Party or liability to any Cash Flow Secured
Party or any Junior Secured Party. In the event that any ABL Secured Party has
commenced and is continuing the Exercise of Any Secured Creditor Remedies with
respect to any ABL Priority Collateral or any other sale or liquidation of the
ABL Priority Collateral has been commenced by an ABL Credit Party (with the
consent of the ABL Agent), the Cash Flow Agent may not sell, assign or otherwise
transfer the related Cash Flow Priority Collateral prior to the expiration of
the Use Period, unless the purchaser, assignee or transferee thereof agrees to
be bound by the provisions of this Section 3.6.

(b) During the period of actual occupation, use and/or control by the ABL
Secured Parties and/or the ABL Agent (or their respective employees, agents,
advisers and representatives) of any Cash Flow Priority Collateral, the ABL
Secured Parties and the ABL Agent shall be obligated to repair at their expense
any physical damage (but not any diminution in value) to such Cash Flow Priority
Collateral resulting from such occupancy, use or control, and to leave such Cash
Flow Priority Collateral in substantially the same condition as it was at the
commencement of such occupancy, use or control, ordinary wear and tear excepted.
Notwithstanding the foregoing, in no event shall the ABL Secured Parties or the
ABL Agent have any liability to the Cash Flow Secured Parties and/or to the Cash
Flow Agent (or to any Junior Secured Party and/or any Junior Agent) pursuant to
this Section 3.6 as a result of any condition (including any environmental
condition, claim or liability) on or with respect to the Cash Flow Priority
Collateral existing prior to the date of the exercise by the ABL Secured Parties
(or the ABL Agent, as the case may be) of their rights under this Section 3.6
and the ABL Secured Parties shall have no duty or liability to maintain the Cash
Flow Priority Collateral in a condition or manner better than that in which it
was maintained prior to the use thereof by the ABL Secured Parties, or for any
diminution in the value of the Cash Flow Priority Collateral that results from
ordinary wear and tear resulting from the use of the Cash Flow Priority
Collateral by the ABL Secured Parties in the manner and for the time periods
specified under this Section 3.6. Without limiting the rights granted in this
Section 3.6, the ABL Secured Parties and the ABL Agent shall cooperate with the
Cash Flow Secured Parties and/or the Cash Flow Agent in connection with any
efforts made by the Cash Flow Secured Parties and/or the Cash Flow Agent to sell
the Cash Flow Priority Collateral.

 

-38-



--------------------------------------------------------------------------------

(c) The ABL Agent and the ABL Secured Parties shall not be obligated to pay any
amounts to the Cash Flow Agent, any Junior Agent, the Cash Flow Secured Parties
or any Junior Secured Parties (or any person claiming by, through or under the
Cash Flow Secured Parties, including any purchaser of the Cash Flow Priority
Collateral) or to the ABL Credit Parties, for or in respect of the use by the
ABL Agent and the ABL Secured Parties of the Cash Flow Priority Collateral.

(d) The ABL Secured Parties shall (i) use the Cash Flow Priority Collateral in
accordance with applicable law; (ii) insure for damage to property and liability
to persons, including property and liability insurance for the benefit of the
Cash Flow Secured Parties; and (iii) indemnify the Cash Flow Secured Parties
from any claim, loss, damage, cost or liability arising from the ABL Secured
Parties’ use of the Cash Flow Priority Collateral (except for those arising from
the gross negligence or willful misconduct of any Cash Flow Secured Party).

(e) The Cash Flow Agent, any Junior Agent, the other Cash Flow Secured Parties
and the other Junior Secured Parties shall use commercially reasonable efforts
to not hinder or obstruct the ABL Agent and the other ABL Secured Parties from
exercising the rights described in Section 3.6(a) hereof.

(f) Subject to the terms hereof, the Cash Flow Agent may advertise and conduct
public auctions or private sales of the Cash Flow Priority Collateral without
notice (except as required by applicable law) to any ABL Secured Party or any
Junior Secured Party, the involvement of or interference by any ABL Secured
Party or any Junior Secured Party or liability to any ABL Secured Party or any
Junior Secured Party as long as, in the case of an actual sale, the respective
purchaser assumes and agrees to the obligations of the Cash Flow Agent and the
Cash Flow Secured Parties under this Section 3.6.

Section 3.7 Tracing of and Priorities in Proceeds. The ABL Agent, for itself and
on behalf of the ABL Secured Parties, and the Cash Flow Agent, for itself and on
behalf of the Cash Flow Secured Parties, further agree that prior to an issuance
of any notice of Exercise of Any Secured Creditor Remedies by such Secured Party
(unless a bankruptcy or insolvency Event of Default then exists), any proceeds
of Collateral, whether or not deposited under control agreements, which are used
by any Credit Party to acquire other property which is Collateral shall not
(solely as between the Senior Agents and the Senior Lenders) be treated as
Proceeds of Collateral for purposes of determining the relative priorities in
the Collateral which was so acquired.

Section 3.8 Payments Over.

(a) So long as the Discharge of Cash Flow Obligations has not occurred, any Cash
Flow Priority Collateral or Proceeds thereof not constituting ABL Priority
Collateral received by the ABL Agent or any other ABL Secured Party in
connection with the exercise of any right or remedy (including set off) relating
to the Cash Flow Priority Collateral in contravention of this Agreement shall be
segregated and held in trust and forthwith paid over to the Cash Flow Agent for
the benefit of the Cash Flow Secured Parties in the same form as received, with
any necessary endorsements or as a court of competent jurisdiction may otherwise

 

-39-



--------------------------------------------------------------------------------

direct. The Cash Flow Agent is hereby authorized to make any such endorsements
as agent for the ABL Agent or any such other ABL Secured Parties. This
authorization is coupled with an interest and is irrevocable until such time as
this Agreement is terminated in accordance with its terms.

(b) So long as the Discharge of ABL Obligations has not occurred, any ABL
Priority Collateral or Proceeds thereof not constituting Cash Flow Priority
Collateral received by the Cash Flow Agent or any Cash Flow Secured Parties in
connection with the exercise of any right or remedy (including set off) relating
to the ABL Priority Collateral in contravention of this Agreement shall be
segregated and held in trust and forthwith paid over to the ABL Agent for the
benefit of the ABL Secured Parties in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct. The ABL Agent is hereby authorized to make any such endorsements as
agent for the Cash Flow Agent or any such Cash Flow Secured Parties. This
authorization is coupled with an interest and is irrevocable until such time as
this Agreement is terminated in accordance with its terms.

(c) So long as the Discharge of Senior Obligations has not occurred, any Junior
Shared Collateral or Proceeds thereof received by any Junior or any Junior
Secured Parties in connection with the exercise of any right or remedy
(including set off) relating to the Junior Shared Collateral in contravention of
this Agreement or otherwise shall be segregated and held in trust and forthwith
paid over to the applicable Senior Agent for the benefit of the applicable
Senior Secured Parties in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct. Each
Senior Agent is hereby authorized to make any such endorsements as agent for
each of the Junior Agents or any such Junior Secured Parties. This authorization
is coupled with an interest and is irrevocable until such time as this Agreement
is terminated in accordance with its terms.

ARTICLE 4

APPLICATION OF PROCEEDS

Section 4.1 Application of Proceeds.

(a) Revolving Nature of Certain Obligations. The Cash Flow Agent, for and on
behalf of itself and the Cash Flow Secured Parties, and each Junior Agent that
becomes a party to this Agreement, for and on behalf of itself and the Junior
Secured Parties represented thereby, expressly acknowledges and agrees that
(i) the ABL Credit Agreement includes a revolving commitment, that in the
ordinary course of business the ABL Agent and the ABL Lenders will apply
payments and make advances thereunder, and that no application of any Collateral
or the release of any Lien by the ABL Agent upon any portion of the Collateral
in connection with a permitted disposition by the ABL Credit Parties under any
ABL Credit Agreement shall constitute the Exercise of Secured Creditor Remedies
under this Agreement; (ii) the amount of the ABL Obligations that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, and that the terms of the ABL Obligations may be
modified, extended or amended from time to time, and that the aggregate amount
of the ABL Obligations may be increased, replaced or refinanced, in each event,
without

 

-40-



--------------------------------------------------------------------------------

notice to or consent by the Cash Flow Secured Parties or the Junior Secured
Parties and without affecting the provisions hereof; and (iii) all Collateral
received by the ABL Agent may be applied, reversed, reapplied, credited, or
reborrowed, in whole or in part, to the ABL Obligations at any time; provided,
however, that from and after the date on which the ABL Agent (or any ABL Secured
Party) or the Cash Flow Agent (or any Cash Flow Secured Party) commences the
Exercise of Any Secured Creditor Remedies, all amounts received by the ABL Agent
or any ABL Lender shall be applied as specified in this Section 4.1. The ABL
Agent, for and on behalf of itself and the ABL Secured Parties, and each Junior
Agent that becomes a party to this Agreement, for and on behalf of itself and
the Junior Secured Parties represented thereby, expressly acknowledges and
agrees that (i) the Cash Flow Credit Agreement includes a revolving commitment,
that in the ordinary course of business the Cash Flow Agent and the Cash Flow
Lenders will apply payments and make advances thereunder, and that no
application of any Collateral or the release of any Lien by the Cash Flow Agent
upon any portion of the Collateral in connection with a permitted disposition by
the Cash Flow Credit Parties under any Cash Flow Credit Agreement shall
constitute the Exercise of Secured Creditor Remedies under this Agreement;
(ii) the amount of the Cash Flow Obligations that may be outstanding at any time
or from time to time may be increased or reduced and subsequently reborrowed,
and that the terms of the Cash Flow Obligations may be modified, extended or
amended from time to time, and that the aggregate amount of the Cash Flow
Obligations may be increased, replaced or refinanced, in each event, without
notice to or consent by the ABL Secured Parties or the Junior Secured Parties
and without affecting the provisions hereof; and (iii) all Collateral received
by the Cash Flow Agent may be applied, reversed, reapplied, credited, or
reborrowed, in whole or in part, to the Cash Flow Obligations at any time;
provided, however, that from and after the date on which the Cash Flow Agent (or
any Cash Flow Secured Party) or the ABL Agent (or any ABL Secured Party)
commences the Exercise of Any Secured Creditor Remedies, all amounts received by
the Cash Flow Agent or any Cash Flow Lender shall be applied as specified in
this Section 4.1. The Lien Priority shall not be altered or otherwise affected
by any such amendment, modification, supplement, extension, repayment,
reborrowing, increase, replacement, renewal, restatement or refinancing of
either the ABL Obligations or the Cash Flow Obligations, or any portion thereof.

(b) Application of Proceeds of ABL Priority Collateral. The ABL Agent, the Cash
Flow Agent and each Junior Agent that becomes a party to this Agreement hereby
agree that all ABL Priority Collateral, ABL Priority Proceeds and all other
Proceeds thereof, received by either of them in connection with any Exercise of
Secured Creditor Remedies with respect to the ABL Priority Collateral shall be
applied,

first, to the payment of costs and expenses of the ABL Agent in connection with
such Exercise of Secured Creditor Remedies,

second, to the payment of the ABL Obligations in accordance with the ABL
Documents until the Discharge of ABL Obligations shall have occurred,

third, to the payment of the Cash Flow Obligations,

fourth, to the payment of the Junior Obligations secured by an interest in such
Junior Shared Collateral, which payment shall be made between and among the
Junior Obligations on a pro rata basis (except as may be separately otherwise
agreed in writing by, and solely as between or among, any two or more Junior
Agents, each on behalf of itself and the Junior Secured Parties represented
thereby), and

fifth, the balance, if any, to the Credit Parties or as a court of competent
jurisdiction may direct,

 

-41-



--------------------------------------------------------------------------------

provided that if in connection with an Insolvency Proceeding, the Lien granted
in favor of the ABL Agent or the ABL Secured Parties in respect of such ABL
Priority Collateral has been voided, avoided, subordinated, or otherwise
invalidated by a court of competent jurisdiction and the provisions of
Section 2.1(a) and Section 5.3 would not be effective, the proceeds received
with respect to the ABL Priority Collateral subject to avoidance, subordination
or invalidation shall be applied, to the extent permitted under applicable law,
to the payment of the Cash Flow Obligations in accordance with the Cash Flow
Documents until Discharge of Cash Flow Obligations shall have occurred.

(c) Application of Proceeds of Cash Flow Priority Collateral. The ABL Agent, the
Cash Flow Agent and each Junior Agent that becomes a party to this Agreement
hereby agree that all Cash Flow Priority Collateral, Cash Flow Priority Proceeds
and all other Proceeds thereof, received by either of them in connection with
any Exercise of Secured Creditor Remedies with respect to the Cash Flow Priority
Collateral shall be applied,

first, to the payment of costs and expenses of the Cash Flow Agent in connection
with such Exercise of Secured Creditor Remedies,

second, to the payment of the Cash Flow Obligations in accordance with the Cash
Flow Documents until the Discharge of Cash Flow Obligations shall have occurred,

third, to the payment of the ABL Obligations,

fourth, to the payment of the Junior Obligations secured by an interest in such
Junior Shared Collateral, which payment shall be made between and among the
Junior Obligations on a pro rata basis (except as may be separately otherwise
agreed in writing by, and solely as between or among, any two or more Junior
Agents, each on behalf of itself and the Junior Secured Parties represented
thereby), and

fifth, the balance, if any, to the Credit Parties or as a court of competent
jurisdiction may direct,

provided that if in connection with an Insolvency Proceeding, the Lien granted
in favor of the Cash Flow Agent or the Cash Flow Secured Parties in respect of
such Cash Flow Priority Collateral has been voided, avoided, subordinated, or
otherwise invalidated by a court of competent jurisdiction and the provisions of
Section 2.1(a) and Section 5.3 would not be effective, the proceeds received
with respect to the Cash Flow Priority Collateral subject to avoidance,
subordination or invalidation shall be applied, to the extent permitted under
applicable law, to the payment of the ABL Obligations in accordance with the ABL
Documents until Discharge of ABL Obligations shall have occurred.

(d) Application of Proceeds of Shared Collateral. The ABL Agent and the Cash
Flow Agent hereby agree that all Shared Collateral and all Proceeds thereof,
received by either of them shall be applied,

 

-42-



--------------------------------------------------------------------------------

second, to the payment of the Cash Flow Obligations and the ABL Obligations Pro
Rata and

third, to the payment of the Junior Obligations secured by an interest in such
Junior Shared Collateral, which payment shall be made between and among the
Junior Obligations on a pro rata basis (except as may be separately otherwise
agreed in writing by, and solely as between or among, any two or more Junior
Agents, each on behalf of itself and the Junior Secured Parties represented
thereby).

(e) Application of Proceeds of Junior Shared Collateral. After an event of
default under any Senior Debt Document has occurred and until such event of
default is cured or waived, so long as the Discharge of Senior Obligations has
not occurred, the Junior Shared Collateral or Proceeds thereof received in
connection with the sale or other disposition of, or collection on, such Junior
Shared Collateral upon the exercise of remedies shall be applied by the
applicable Senior Agent to the Senior Obligations as set forth in this
Section 4.1 until the Discharge of Senior Obligations has occurred. Upon the
Discharge of Senior Obligations, each applicable Senior Agent shall deliver
promptly to the Designated Junior Agent any Junior Shared Collateral or Proceeds
thereof held by it in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct, to
be applied by the Designated Junior Agent to the Junior Obligations in
accordance with this Section 4.1.

(f) Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, the ABL Agent shall have no obligation or
liability to the Cash Flow Agent, to any Cash Flow Secured Party, to any Junior
Agent or to any Junior Secured Party represented thereby, and the Cash Flow
Agent shall have no obligation or liability to the ABL Agent, to any ABL Secured
Party, to any Junior Agent or to any Junior Secured Party represented thereby
regarding the adequacy of any Proceeds or for any action or omission, except
solely for an action or omission that breaches the express obligations
undertaken by each Party under the terms of this Agreement. Notwithstanding
anything to the contrary herein contained, none of the Parties hereto waives any
claim that it may have against a Secured Party on the grounds that any sale,
transfer or other disposition by the Secured Party was not commercially
reasonable in every respect as required by the Uniform Commercial Code.

(g) Turnover of Collateral After Discharge. Upon the Discharge of ABL
Obligations, the ABL Agent shall deliver to the Cash Flow Agent or shall execute
such documents as the Cash Flow Agent may reasonably request (at the expense of
the Cash Flow Borrower) to enable the Cash Flow Agent to have control over any
Control Collateral still in the ABL Agent’s possession, custody, or control in
the same form as received with any necessary endorsements, or as a court of
competent jurisdiction may otherwise direct. Upon the Discharge of Cash Flow
Obligations, the Cash Flow Agent shall deliver to the ABL Agent or shall execute
such documents as the ABL Agent may reasonably request (at the expense of the
ABL Borrowers) to enable the ABL Agent to have control over any Control
Collateral still in the Cash Flow Agent’s possession, custody or control in the
same form as received with any necessary endorsements, or as a court of
competent jurisdiction may otherwise direct. Upon the Discharge

 

-43-



--------------------------------------------------------------------------------

of Senior Obligations, the applicable Senior Agent shall deliver to the
Designated Junior Agent or shall execute such documents as the Designated Junior
Agent may reasonably request (at the expense of the Junior Borrower) to enable
the Designated Junior Agent to have control over any Control Collateral still in
such Senior Agent’s possession, custody, or control in the same form as received
with any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct.

Section 4.2 Specific Performance. Each of the ABL Agent, the Cash Flow Agent and
each Junior Agent that becomes a party to this Agreement is hereby authorized to
demand specific performance of this Agreement, whether or not any Borrower or
any Guarantor shall have complied with any of the provisions of any of the
Credit Documents, at any time when any other Party shall have failed to comply
with any of the provisions of this Agreement applicable to it. Each of the ABL
Agent, for and on behalf of itself and the ABL Secured Parties, the Cash Flow
Agent, for and on behalf of itself and the Cash Flow Secured Parties, and each
Junior Agent that becomes a party to this Agreement, for and on behalf of itself
and the Junior Secured Parties represented thereby, hereby irrevocably waives
any defense based on the adequacy of a remedy at law that might be asserted as a
bar to such remedy of specific performance.

ARTICLE 5

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

Section 5.1 Notice of Acceptance and Other Waivers.

(a) All ABL Obligations at any time made or incurred by any Borrower or any
Guarantor shall be deemed to have been made or incurred in reliance upon this
Agreement, and the Cash Flow Agent, on behalf of itself and the Cash Flow
Secured Parties, and each Junior Agent that becomes a party to this Agreement,
on behalf of itself and the Junior Secured Parties represented thereby, hereby
waives notice of acceptance, or proof of reliance by the ABL Agent or any ABL
Secured Party of this Agreement, and notice of the existence, increase, renewal,
extension, accrual, creation, or non-payment of all or any part of the ABL
Obligations. All Cash Flow Obligations at any time made or incurred by any
Borrower or any Guarantor shall be deemed to have been made or incurred in
reliance upon this Agreement, and the ABL Agent, on behalf of itself and the ABL
Secured Parties, and each Junior Agent that becomes a party to this Agreement,
on behalf of itself and the Junior Secured Parties represented thereby, hereby
waives notice of acceptance, or proof of reliance, by the Cash Flow Agent or any
Cash Flow Secured Party of this Agreement, and notice of the existence,
increase, renewal, extension, accrual, creation, or non-payment of all or any
part of the Cash Flow Obligations.

(b) None of the ABL Agent, any ABL Secured Party, or any of their respective
Affiliates, directors, officers, employees, or agents shall be liable for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If the ABL Agent or any ABL
Secured Party honors (or fails to honor) a request by any Borrower for an
extension of

 

-44-



--------------------------------------------------------------------------------

credit pursuant to any ABL Credit Agreement or any of the other ABL Documents,
whether the ABL Agent or any ABL Secured Party has knowledge that the honoring
of (or failure to honor) any such request would constitute a default under the
terms of any Cash Flow Credit Agreement, any other Cash Flow Document, any
Junior Agreement or any other Junior Debt Document or an act, condition, or
event that, with the giving of notice or the passage of time, or both, would
constitute such a default, or if the ABL Agent or any ABL Secured Party
otherwise should exercise any of its contractual rights or remedies under any
ABL Documents (subject to the express terms and conditions hereof), neither the
ABL Agent nor any ABL Secured Party shall have any liability whatsoever to the
Cash Flow Agent, any Cash Flow Secured Party, any Junior Agent or any Junior
Secured Party as a result of such action, omission, or exercise (so long as any
such exercise does not breach the express terms and provisions of this
Agreement). The ABL Agent and the ABL Secured Parties shall be entitled to
manage and supervise their loans and extensions of credit under any ABL Credit
Agreement and any of the other ABL Documents as they may, in their sole
discretion, deem appropriate, and may manage their loans and extensions of
credit without regard to any rights or interests that the Cash Flow Agent, any
of the Cash Flow Secured Parties, any Junior Agent or any of the Junior Secured
Parties have in the Collateral, except as otherwise expressly set forth in this
Agreement. The Cash Flow Agent, on behalf of itself and the Cash Flow Secured
Parties, and each Junior Agent that becomes a party to this Agreement, on behalf
of itself and the Junior Secured Parties represented thereby, agrees that
neither the ABL Agent nor any ABL Secured Party shall incur any liability as a
result of a sale, lease, license, application, or other disposition of all or
any portion of the Collateral or Proceeds thereof, pursuant to the ABL
Documents, so long as such disposition is conducted in accordance with mandatory
provisions of applicable law and does not breach the provisions of this
Agreement.

(c) None of the Cash Flow Agent, any Cash Flow Secured Party or any of their
respective Affiliates, directors, officers, employees, or agents shall be liable
for failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If the Cash Flow Agent or any
Cash Flow Secured Party honors (or fails to honor) a request by any Borrower for
an extension of credit pursuant to any Cash Flow Credit Agreement or any of the
other Cash Flow Documents, whether the Cash Flow Agent or any Cash Flow Secured
Party has knowledge that the honoring of (or failure to honor) any such request
would constitute a default under the terms of any ABL Credit Agreement, any
other ABL Document, any Junior Agreement or any other Junior Debt Document or an
act, condition, or event that, with the giving of notice or the passage of time,
or both, would constitute such a default, or if the Cash Flow Agent or any Cash
Flow Secured Party otherwise should exercise any of its contractual rights or
remedies under the Cash Flow Documents (subject to the express terms and
conditions hereof), neither the Cash Flow Agent nor any Cash Flow Secured Party
shall have any liability whatsoever to the ABL Agent, any ABL Secured Party, any
Junior Agent or any Junior Secured Party as a result of such action, omission,
or exercise (so long as any such exercise does not breach the express terms and
provisions of this Agreement). The Cash Flow Agent and the Cash Flow Secured
Parties shall be entitled to manage and supervise their loans and extensions of
credit under the Cash Flow

 

-45-



--------------------------------------------------------------------------------

Documents as they may, in their sole discretion, deem appropriate, and may
manage their loans and extensions of credit without regard to any rights or
interests that the ABL Agent, any ABL Secured Party, any Junior Agent or any
Junior Secured Party has in the Collateral, except as otherwise expressly set
forth in this Agreement. The ABL Agent, on behalf of itself and the ABL Secured
Parties, and each Junior Agent that becomes a party to this Agreement, on behalf
of itself and the Junior Secured Parties represented thereby, agrees that none
of the Cash Flow Agent or the Cash Flow Secured Parties shall incur any
liability as a result of a sale, lease, license, application, or other
disposition of the Collateral or any part or Proceeds thereof, pursuant to the
Cash Flow Documents, so long as such disposition is conducted in accordance with
mandatory provisions of applicable law and does not breach the provisions of
this Agreement.

Section 5.2 Modifications to Credit Documents.

(a) The Cash Flow Agent, on behalf of itself and the Cash Flow Secured Parties,
and each Junior Agent that becomes a party to this Agreement, on behalf of
itself and the Junior Secured Parties represented thereby, hereby agrees that,
without affecting the obligations of the Cash Flow Agent, the Cash Flow Secured
Parties, any Junior Agent or any Junior Secured Parties hereunder, the ABL Agent
and the ABL Secured Parties may, at any time and from time to time, in their
sole discretion without the consent of or notice to the Cash Flow Agent, any
Cash Flow Secured Party, any Junior Agent or any Junior Secured Party (except to
the extent such notice or consent is required pursuant to the express provisions
of this Agreement), and without incurring any liability to the Cash Flow Agent,
any Cash Flow Secured Party, any Junior Agent or any Junior Secured Party or
impairing or releasing the subordination provided for herein, amend, restate,
supplement, replace, refinance, extend, consolidate, restructure, or otherwise
modify any of the ABL Documents in any manner whatsoever (other than in a manner
which would contravene the provisions of this Agreement), including, without
limitation, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the ABL Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the ABL Obligations or any of the ABL
Documents;

(ii) subject to Section 2.5, retain or obtain a Lien on any Property of any
Person to secure any of the ABL Obligations, and in connection therewith to
enter into any additional ABL Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the ABL Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against any Borrower, any
Guarantor, or any other Person;

 

-46-



--------------------------------------------------------------------------------

(vi) subject to Section 2.5, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the ABL Obligations; and

(vii) otherwise manage and supervise the ABL Obligations as the ABL Agent shall
deem appropriate.

(b) The ABL Agent, on behalf of itself and the ABL Secured Parties, and each
Junior Agent that becomes a party to this Agreement, on behalf of itself and the
Junior Secured Parties represented thereby, hereby agrees that, without
affecting the obligations of the ABL Agent, the ABL Secured Parties, any Junior
Agent or any Junior Secured Parties hereunder, the Cash Flow Agent and the Cash
Flow Secured Parties may, at any time and from time to time, in their sole
discretion without the consent of or notice to the ABL Agent, any ABL Secured
Party, any Junior Agent or any Junior Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to the ABL Agent, any ABL
Secured Party, any Junior Agent or any Junior Secured Party or impairing or
releasing the subordination provided for herein, amend, restate, supplement,
replace, refinance, extend, consolidate, restructure, or otherwise modify any of
the Cash Flow Documents in any manner whatsoever (other than in a manner which
would contravene the provisions of this Agreement), including, without
limitation, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Cash Flow Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the Cash Flow Obligations or any of the Cash
Flow Documents;

(ii) subject to Section 2.5, retain or obtain a Lien on any Property of any
Person to secure any of the Cash Flow Obligations, and in connection therewith
to enter into any additional Cash Flow Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Cash Flow Obligations;

(iv) exercise or refrain from exercising any rights against any Borrower, any
Guarantor, or any other Person;

(v) subject to Section 2.5, retain or obtain the primary or secondary obligation
of any other Person with respect to any of the Cash Flow Obligations;

(vi) release its Lien on any Collateral or other Property; and

(vii) otherwise manage and supervise the Cash Flow Obligations as the Cash Flow
Agent shall deem appropriate.

 

-47-



--------------------------------------------------------------------------------

(c) The ABL Obligations and the Cash Flow Obligations may be refunded, replaced
or refinanced, in whole or in part, in each case, without notice to, or the
consent (except to the extent a consent is required to permit the refunding,
replacement or refinancing transaction under any ABL Document or any Cash Flow
Document) of the ABL Agent, the ABL Secured Parties, the Cash Flow Agent or the
Cash Flow Secured Parties, as the case may be, or any Junior Agent or Junior
Secured Party, in all cases, all without affecting the Lien Priorities provided
for herein or the other provisions hereof, provided, however, that, if the
indebtedness refunding, replacing or refinancing any such ABL Obligations or
Cash Flow Obligations is to constitute ABL Obligations or Cash Flow Obligations
subject to this Agreement, the holders of such refunding, replacement or
refinancing Indebtedness (or an authorized agent or trustee on their behalf)
shall bind themselves in writing to the terms of this Agreement pursuant to a
joinder agreement substantially in the form of Exhibit C attached hereto or
otherwise in form and substance reasonably satisfactory to the ABL Agent or the
Cash Flow Agent, as the case may be, and any such refunding, replacement or
refinancing transaction shall be in accordance with any applicable provisions of
both the ABL Documents and the Cash Flow Documents (to the extent such documents
survive the refinancing).

(d) No Junior Collateral Document may be amended, supplemented, restated,
amended and restated or otherwise modified or entered into to the extent such
amendment, supplement, restatement, amendment and restatement or modification,
or the terms of any new Junior Collateral Document, would be prohibited by or
inconsistent with any of the terms of this Agreement. Each Junior Agent agrees
to deliver to the Senior Agents copies of (i) any amendments, supplements or
other modifications to the Junior Collateral Documents and (ii) any new Junior
Collateral Documents promptly after effectiveness thereof. Each Junior Agent,
for itself and on behalf of each Junior Secured Party represented thereby,
agrees that each Junior Collateral Document under its Junior Agreement shall
include the following language (or language to similar effect reasonably
approved by the Senior Agents):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [Junior Agent] pursuant to this [Agreement] are
expressly subject and subordinate to the liens and security interests granted in
favor of the Senior Secured Parties (as defined in the Intercreditor Agreement
referred to below), including liens and security interests granted to
(A) Citibank, N.A., as administrative agent, pursuant to or in connection with
the Second Amended and Restated Credit Agreement, dated as of October 26, 2007,
amended and restated as of February 11, 2011, and amended and restated as of
[            ], 2012, among Avaya Inc., as Borrower, Avaya Holdings Corp., as
Holdings, the lenders from time to time party thereto, Citibank, N.A., as
administrative agent and the other parties thereto, as amended, restated,
amended and restated, refinanced, replaced, extended, supplemented or otherwise
modified from time to time (including the refinancing of a portion of the loans
thereunder with the proceeds of the Company’s 7.00% Senior Secured Notes due
2019 issued under that certain Indenture, dated as of February 11, 2011, among
the Company, the guarantors party thereto from time to time and The Bank of New
York Mellon Trust Company, N.A., as trustee) and (B) Citicorp USA, Inc., as
administrative agent,

 

-48-



--------------------------------------------------------------------------------

pursuant to or in connection with the Amended and Restated Credit Agreement,
dated as of October 26, 2007 and amended and restated as of [            ],
2012, among Avaya Inc., as Parent Borrower, Avaya Holdings Corp., as Holdings,
the lenders from time to time party thereto, Citicorp USA, Inc., as
administrative agent and the other parties thereto, as amended, restated,
amended and restated, refinanced, replaced, extended, supplemented or otherwise
modified from time to time and (ii) the exercise of any right or remedy by the
[Junior Agent] hereunder is subject to the limitations and provisions of the
Amended and Restated Intercreditor Agreement (as amended, supplemented,
restated, amended and restated or otherwise modified from time to time pursuant
to the terms thereof, the “Intercreditor Agreement”) entered into as of
[            ], 2012 among CITICORP USA, INC., in its capacities as
administrative agent and collateral agent (together with its successors and
assigns in such capacities, the “ABL Agent”) for the ABL Secured Parties (as
defined therein), CITIBANK, N.A., in its capacities as administrative agent and
collateral agent (together with its successors and assigns in such capacities,
the “Cash Flow Agent”) for the Cash Flow Secured Parties (as defined therein),
and each Junior Agent (as defined therein) that from time to time becomes a
party thereto pursuant to Section 7.6 thereof. In the event of any conflict
between the terms of the Intercreditor Agreement and the terms of this
Agreement, the terms of the Intercreditor Agreement shall govern.”

(e) In the event that each applicable Senior Agent and/or the Senior Secured
Parties enter into any amendment, waiver or consent in respect of any of the
Senior Collateral Documents for the purpose of adding to or deleting from, or
waiving or consenting to any departures from any provisions of, any Senior
Collateral Document or changing in any manner the rights of the Senior Agents,
the Senior Secured Parties, the Company or any other Credit Party thereunder
(including the release of any Liens on Senior Collateral) in a manner that is
applicable to all Senior Collateral Documents, then such amendment, waiver or
consent shall apply automatically to any comparable provision of each comparable
Junior Collateral Document without the consent of any Junior Agent or any Junior
Secured Party and without any action by any Junior Agent, the Company or any
other Credit Party; provided, however, that written notice of such amendment,
waiver or consent shall have been given to each Junior Agent within 10 Business
Days after the effectiveness of such amendment, waiver or consent; provided,
further, that the failure to give such notice shall not affect the effectiveness
of such amendment, waiver or consent with respect to the provisions of any
Senior Collateral Document or this Agreement as set forth in this
Section 5.2(e).

Section 5.3 Reinstatement and Continuation of Agreement.

(a) If the ABL Agent or any ABL Secured Party is required in any Insolvency
Proceeding or otherwise to turn over or otherwise pay to the estate of any
Borrower, any Guarantor, or any other Person any payment made in satisfaction of
all or any portion of the ABL Obligations (an “ABL Recovery”), then the ABL
Obligations shall be reinstated to the extent of such ABL Recovery. If this
Agreement shall have been terminated prior to such ABL Recovery, this Agreement
shall be reinstated in full force and effect in the event of such ABL

 

-49-



--------------------------------------------------------------------------------

Recovery, and such prior termination shall not diminish, release, discharge,
impair, or otherwise affect the obligations of the Parties from such date of
reinstatement. All rights, interests, agreements, and obligations of the ABL
Agent, the Cash Flow Agent, any Junior Agent, the ABL Secured Parties, the Cash
Flow Secured Parties and any Junior Secured Parties under this Agreement shall
remain in full force and effect and shall continue irrespective of the
commencement of, or any discharge, confirmation, conversion, or dismissal of,
any Insolvency Proceeding by or against any Borrower or any Guarantor or any
other circumstance which otherwise might constitute a defense available to, or a
discharge of any Borrower or any Guarantor in respect of the ABL Obligations,
the Cash Flow Obligations or the Junior Obligations. No priority or right of the
ABL Agent or any ABL Secured Party shall at any time be prejudiced or impaired
in any way by any act or failure to act on the part of any Borrower or any
Guarantor or by the noncompliance by any Person with the terms, provisions, or
covenants of any of the ABL Documents, regardless of any knowledge thereof which
the ABL Agent or any ABL Secured Party may have.

(b) If the Cash Flow Agent or any Cash Flow Secured Party is required in any
Insolvency Proceeding or otherwise to turn over or otherwise pay to the estate
of any Borrower, any Guarantor, or any other Person any payment made in
satisfaction of all or any portion of the Cash Flow Obligations (a “Cash Flow
Recovery”), then the Cash Flow Obligations shall be reinstated to the extent of
such Cash Flow Recovery. If this Agreement shall have been terminated prior to
such Cash Flow Recovery, this Agreement shall be reinstated in full force and
effect in the event of such Cash Flow Recovery, and such prior termination shall
not diminish, release, discharge, impair, or otherwise affect the obligations of
the Parties from such date of reinstatement. All rights, interests, agreements,
and obligations of the ABL Agent, the Cash Flow Agent, any Junior Agent, the ABL
Secured Parties, the Cash Flow Secured Parties and any Junior Secured Parties
under this Agreement shall remain in full force and effect and shall continue
irrespective of the commencement of, or any discharge, confirmation, conversion,
or dismissal of, any Insolvency Proceeding by or against any Borrower or any
Guarantor or any other circumstance which otherwise might constitute a defense
available to, or a discharge of any Borrower or any Guarantor in respect of the
ABL Obligations, the Cash Flow Obligations or the Junior Obligations. No
priority or right of the Cash Flow Agent or any Cash Flow Secured Party shall at
any time be prejudiced or impaired in any way by any act or failure to act on
the part of any Borrower or any Guarantor or by the noncompliance by any Person
with the terms, provisions, or covenants of any of the Cash Flow Documents,
regardless of any knowledge thereof which the Cash Flow Agent or any Cash Flow
Secured Party may have.

(c) Each Junior Agent that becomes a party to this Agreement, for itself and on
behalf of each Junior Secured Party represented thereby, hereby agrees that none
of them shall be entitled to benefit from any avoidance action affecting or
otherwise relating to any distribution or allocation made in accordance with
this Agreement, whether by preference or otherwise, it being understood and
agreed that the benefit of such avoidance action otherwise allocable to them
shall instead be allocated and turned over to the applicable Senior Agent for
application in accordance with the priorities set forth in this Agreement.

 

-50-



--------------------------------------------------------------------------------

ARTICLE 6

INSOLVENCY PROCEEDINGS

Section 6.1 DIP Financing.

(a) If any Borrower or any Guarantor shall be subject to any Insolvency
Proceeding at any time prior to the Discharge of ABL Obligations, and the ABL
Agent or the ABL Secured Parties shall seek to provide any Borrower or any
Guarantor with, or consent to a third party providing, any financing under
Section 364 of the Bankruptcy Code or consent to any order for the use of cash
collateral constituting Collateral under Section 363 of the Bankruptcy Code (or
any similar provision of any foreign Debtor Relief Laws or under a court order
in respect of measures granted with similar effect under any foreign Debtor
Relief Laws) (each, a “DIP Financing”), with such DIP Financing to be secured
by, potentially with other collateral, all or any portion of the ABL Priority
Collateral (including assets that, but for the application of Section 552 of the
Bankruptcy Code (or any similar provision of any foreign Debtor Relief Laws)
would be ABL Priority Collateral), then the Cash Flow Agent, on behalf of itself
and the Cash Flow Secured Parties, agrees that it will raise no objection and
will not support any objection to such DIP Financing or to the Liens securing
the same on the grounds of a failure to provide “adequate protection” for the
Liens of the Cash Flow Agent securing the Cash Flow Obligations or on any other
grounds (and will not request any adequate protection solely as a result of such
DIP Financing except as permitted by Section 6.3(c)(i)), so long as (i) the Cash
Flow Agent retains its Lien on the Collateral to secure the Cash Flow
Obligations (in each case, including Proceeds thereof arising after the
commencement of the case under any Debtor Relief Law) and, as to the Cash Flow
Priority Collateral only, such Lien has the same priority as existed prior to
the commencement of the case under the subject Debtor Relief Laws and any Lien
on Cash Flow Priority Collateral securing such DIP Financing is junior and
subordinate to the Lien of the Cash Flow Agent on the Cash Flow Priority
Collateral, (ii) all Liens on ABL Priority Collateral securing any such DIP
Financing shall be senior to or on a parity with the Liens of the ABL Agent and
the ABL Secured Parties securing the ABL Obligations on ABL Priority Collateral,
(iii) the foregoing provisions of this Section 6.1(a) shall not prevent the Cash
Flow Agent and the Cash Flow Secured Parties from objecting to any provision in
any DIP Financing relating to any provision or content of a plan of
reorganization or other plan of similar effect under any Debtor Relief Laws,
(iv) if the ABL Agent receives an adequate protection Lien on post-petition
assets of the debtor to secure the ABL Obligations, the Cash Flow Agent also may
seek to obtain an adequate protection Lien on such post-petition assets of the
debtor to secure the Cash Flow Obligations, provided that such Liens in favor of
the Cash Flow Agent and the ABL Agent shall be subject to the provisions of
Section 6.1(d) hereof and (v) the maximum aggregate principal amount of
Indebtedness that may be outstanding from time to time under such DIP Financing
plus, without duplication, the aggregate principal amount of Loans and the
aggregate face amount of Letters of Credit (each as defined in any ABL Credit
Agreement) does not exceed $435,000,000 less the aggregate principal amount of
all Incremental Replacement Secured Notes (as defined in the ABL Credit
Agreement) ever issued in accordance with the ABL Credit Agreement.

 

-51-



--------------------------------------------------------------------------------

(b) If any Borrower or any Guarantor shall be subject to any Insolvency
Proceeding at any time prior to the Discharge of Cash Flow Obligations, and the
Cash Flow Agent or the Cash Flow Secured Parties shall seek to provide any
Borrower or any Guarantor with, or consent to a third party providing, any DIP
Financing, with such DIP Financing to be secured by, potentially with other
collateral, all or any portion of the Cash Flow Priority Collateral (including
assets that, but for the application of Section 552 of the Bankruptcy Code (or
any similar provision of any foreign Debtor Relief Laws) would be Cash Flow
Priority Collateral), then the ABL Agent, on behalf of itself and the ABL
Secured Parties, agrees that it will raise no objection and will not support any
objection to such DIP Financing or to the Liens securing the same on the grounds
of a failure to provide “adequate protection” for the Liens of the ABL Agent
securing the ABL Obligations or on any other grounds (and will not request any
adequate protection solely as a result of such DIP Financing except as permitted
by Section 6.3(c)(ii)), so long as (i) the ABL Agent retains its Lien on the
Collateral to secure the ABL Obligations (in each case, including Proceeds
thereof arising after the commencement of the case under any Debtor Relief Law)
and, as to the ABL Priority Collateral only, such Lien has the same priority as
existed prior to the commencement of the case under the subject Debtor Relief
Laws and any Lien on ABL Priority Collateral securing such DIP Financing is
junior and subordinate to the Lien of the ABL Agent on the ABL Priority
Collateral, (ii) all Liens on Cash Flow Priority Collateral securing any such
DIP Financing shall be senior to or on a parity with the Liens of the Cash Flow
Agent and the Cash Flow Secured Parties securing the Cash Flow Obligations on
Cash Flow Priority Collateral, (iii) the foregoing provisions of this
Section 6.1(b) shall not prevent the ABL Agent and the ABL Secured Parties from
objecting to any provision in any DIP Financing relating to any provision or
content of a plan of reorganization or other plan of similar effect under any
Debtor Relief Laws and (iv) if the Cash Flow Agent receives an adequate
protection Lien on post-petition assets of the debtor to secure the Cash Flow
Obligations, the ABL Agent also may seek to obtain an adequate protection Lien
on such post-petition assets of the debtor to secure the ABL Obligations,
provided that such Liens in favor of the Cash Flow Agent and the ABL Agent shall
be subject to the provisions of Section 6.1(d) hereof.

(c) If any Borrower or any Guarantor shall be subject to any Insolvency
Proceeding at any time prior to the Discharge of Senior Obligations, and any
Senior Agent or any Senior Secured Parties shall seek to provide any Borrower or
any Guarantor with, or consent to a third party providing, any DIP Financing,
with such DIP Financing to be secured by, potentially with other collateral, all
or any portion of the Senior Collateral (including assets that, but for the
application of Section 552 of the Bankruptcy Code (or any similar provision of
any foreign Debtor Relief Laws) would be Senior Collateral), then each Junior
Agent that becomes a party to this Agreement, for itself and on behalf of each
Junior Secured Party represented thereby, agrees that it will raise no
(a) objection to and will not otherwise contest such sale, use or lease of such
cash or other collateral or such DIP Financing and, except to the extent
permitted by Section 2.3(d) and Section 6.3(d), will not request or accept any
adequate protection or any other relief in connection therewith and, to the
extent the Liens securing any Senior Obligations are subordinated or pari passu
with such DIP Financing, will subordinate (and will be deemed hereunder to have
subordinated) its Liens in the Junior Shared Collateral to (x) such DIP
Financing (and all obligations relating thereto) on the same basis as the Liens
securing the Junior

 

-52-



--------------------------------------------------------------------------------

Obligations are so subordinated to Liens securing Senior Obligations under this
Agreement, (y) to any “carve-out” for professional and United States Trustee
fees agreed to by the applicable Senior Agent(s) and (z) any adequate protection
Liens granted to any Senior Agent, (b) objection to (and will not otherwise
contest) any motion for relief from the automatic stay or from any injunction
against foreclosure or enforcement in respect of Senior Obligations made by any
Senior Agent or any other Senior Secured Party, (c) objection to (and will not
otherwise contest) any lawful exercise by any Senior Secured Party of the right
to credit bid Senior Obligations at any sale in foreclosure of Senior Collateral
or under Section 363(k) of the Bankruptcy Code or (d) objection to (and will not
otherwise contest) any other request for judicial relief made in any court by
any Senior Secured Party relating to the lawful enforcement of any Lien on
Senior Collateral. Each Junior Agent that becomes a party to this Agreement, for
itself and on behalf of each Junior Secured Party represented thereby, agrees
that notice received two Business Days prior to the entry of an order approving
such usage of cash or other collateral or approving such financing shall be
adequate notice.

(d) All Liens granted to the ABL Agent, the Cash Flow Agent or any Junior Agent
in any Insolvency Proceeding, whether as adequate protection or otherwise, are
intended by the Parties to be and shall be deemed to be subject to the Lien
Priority and the other terms and conditions of this Agreement.

Section 6.2 Relief From Stay. Until the Discharge of ABL Obligations has
occurred, the Cash Flow Agent, on behalf of itself and the Cash Flow Secured
Parties, agrees not to seek relief from the automatic stay or any other stay in
any Insolvency Proceeding in respect of any portion of the ABL Priority
Collateral without the ABL Agent’s express written consent. Until the Discharge
of Cash Flow Obligations has occurred, the ABL Agent, on behalf of itself and
the ABL Secured Parties, agrees not to seek relief from the automatic stay or
any other stay in any Insolvency Proceeding in respect of any portion of the
Cash Flow Priority Collateral without the Cash Flow Agent’s express written
consent. Until the Discharge of Senior Obligations has occurred, each Junior
Agent that becomes a party to this Agreement, for itself and on behalf of each
Junior Secured Party represented thereby, agrees not to seek relief from the
automatic stay or any other stay in any Insolvency Proceeding in respect of any
portion of any Junior Shared Collateral without the express written consent of
each Senior Agent. In addition, neither the Cash Flow Agent nor the ABL Agent
shall seek any relief from the automatic stay with respect to any Collateral
without providing three (3) days’ prior written notice to the other, unless such
period is agreed by both the ABL Agent and the Cash Flow Agent to be modified or
unless the ABL Agent or Cash Flow Agent, as applicable, makes a good faith
determination that either (A) the ABL Priority Collateral or the Cash Flow
Priority Collateral, as applicable, will decline speedily in value or (B) the
failure to take any action will have a reasonable likelihood of endangering the
ABL Agent’s or the Cash Flow Agent’s ability to realize upon its Collateral.

Section 6.3 No Contest; Adequate Protection.

(a) The Cash Flow Agent, on behalf of itself and the Cash Flow Secured Parties,
agrees that, prior to the Discharge of ABL Obligations, none of them shall
contest (or support any other Person contesting) (i) any request by the ABL
Agent or any ABL Secured

 

-53-



--------------------------------------------------------------------------------

Party for adequate protection of its interest in the Collateral (unless in
contravention of Section 6.1(b) above), (ii) any proposed provision of DIP
Financing by the ABL Agent and the ABL Secured Parties (or any other Person
proposing to provide DIP Financing with the consent of the ABL Agent) or
(iii) any objection by the ABL Agent or any ABL Secured Party to any motion,
relief, action, or proceeding based on a claim by the ABL Agent or any ABL
Secured Party that its interests in the Collateral (unless in contravention of
Section 6.1(b) above) are not adequately protected (or any other similar request
under any law applicable to an Insolvency Proceeding), so long as any Liens
granted to the ABL Agent as adequate protection of its interests are subject to
this Agreement.

(b) The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees that,
prior to the Discharge of Cash Flow Obligations, none of them shall contest (or
support any other Person contesting) (i) any request by the Cash Flow Agent or
any Cash Flow Secured Party for adequate protection of its interest in the
Collateral (unless in contravention of Section 6.1(a) above), (ii) any proposed
provision of DIP Financing by the Cash Flow Agent and the Cash Flow Secured
Parties (or any other Person proposing to provide DIP Financing with the consent
of the Cash Flow Agent) or (iii) any objection by the Cash Flow Agent or any
Cash Flow Secured Party to any motion, relief, action or proceeding based on a
claim by the Cash Flow Agent or any Cash Flow Secured Party that its interests
in the Collateral (unless in contravention of Section 6.1(a) above) are not
adequately protected (or any other similar request under any law applicable to
an Insolvency Proceeding), so long as any Liens granted to the Cash Flow Agent
as adequate protection of its interests are subject to this Agreement.

(c) Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency Proceeding:

(i) if the ABL Secured Parties (or any subset thereof) are granted adequate
protection with respect to the ABL Priority Collateral in the form of additional
collateral (even if such collateral is not of a type which would otherwise have
constituted ABL Priority Collateral), then the ABL Agent, on behalf of itself
and the ABL Secured Parties, agrees that the Cash Flow Agent, on behalf of
itself or any of the Cash Flow Secured Parties, may seek or request (and the ABL
Secured Parties will not oppose such request) adequate protection with respect
to its interests in such Collateral in the form of a Lien on the same additional
collateral, which Lien will be subordinated to the Liens securing the ABL
Obligations on the same basis as the other Liens of the Cash Flow Agent on ABL
Priority Collateral; and

(ii) in the event the Cash Flow Agent, on behalf of itself or any of the Cash
Flow Secured Parties, are granted adequate protection in respect of Cash Flow
Priority Collateral in the form of additional collateral (even if such
collateral is not of a type which would otherwise have constituted Cash Flow
Priority Collateral), then the Cash Flow Agent, on behalf of itself and any of
the Cash Flow Secured Parties, agrees that the ABL Agent on behalf of itself or
any of the ABL Secured Parties, may seek or request (and the Cash Flow Secured
Parties will not oppose such request) adequate protection with respect to its
interests in such Collateral in the form of a Lien on the same additional

 

-54-



--------------------------------------------------------------------------------

collateral, which Lien will be subordinated to the Liens securing the Cash Flow
Obligations on the same basis as the other Liens of the ABL Agent on Cash Flow
Priority Collateral.

(iii) Except as otherwise expressly set forth in Section 6.1 or in connection
with the exercise of remedies with respect to (A) the ABL Priority Collateral,
nothing herein shall limit the rights of the Cash Flow Agent or the Cash Flow
Secured Parties from seeking adequate protection with respect to their rights in
the Cash Flow Priority Collateral in any Insolvency Proceeding (including
adequate protection in the form of a cash payment, periodic cash payments or
otherwise) or (B) the Cash Flow Priority Collateral, nothing herein shall limit
the rights of the ABL Agent or the ABL Secured Parties from seeking adequate
protection with respect to their rights in the ABL Priority Collateral in any
Insolvency Proceeding (including adequate protection in the form of a cash
payment, periodic cash payments or otherwise).

(d) Each Junior Agent that becomes a party to this Agreement, for itself and on
behalf of each Junior Secured Party represented thereby, agrees that none of
them shall (A) object, contest or support any other Person objecting to or
contesting (a) any request by any Senior Agent or any Senior Secured Parties for
adequate protection, (b) any objection by any Senior Agent or any Senior Secured
Parties to any motion, relief, action or proceeding based on any Senior Agent’s
or Senior Secured Party’s claiming a lack of adequate protection or (c) the
payment of interest, fees, expenses or other amounts of any Senior Agent or any
other Senior Secured Party under Section 506(b) of the Bankruptcy Code or
otherwise or any similar provision of any other Debtor Relief Law or (B) assert
or support any claim for costs or expenses of preserving or disposing of any
Collateral under Section 506(c) of the Bankruptcy Code or any similar provision
of any other Debtor Relief Law. Notwithstanding anything contained in this
Section 6.3 or in Section 6.1, in any Insolvency Proceeding, (i) if the Senior
Secured Parties (or any subset thereof) are granted adequate protection in the
form of additional collateral or superpriority claims in connection with any DIP
Financing or use of cash collateral under Section 363 or 364 of the Bankruptcy
Code or any similar provision of any other Debtor Relief Law, then each Junior
Agent that becomes a party to this Agreement, for itself and on behalf of each
Junior Secured Party represented thereby, may seek or request adequate
protection in the form of a replacement Lien or superpriority claim on such
additional collateral, which Lien or superpriority claim is subordinated to the
Liens securing and claims relating to all Senior Obligations and such DIP
Financing (and all obligations relating thereto) on the same basis as the other
Liens securing and claims relating to the Junior Obligations are so subordinated
to the Liens securing Senior Obligations under this Agreement, (ii) in the event
any Junior Agent, for itself and on behalf of each Junior Secured Party
represented thereby, seeks or requests adequate protection and such adequate
protection is granted in the form of additional or replacement collateral (even
if such collateral is Junior Shared Collateral), then such Junior Agent, for
itself and on behalf of each Junior Secured Party represented thereby, agrees
that each Senior Agent shall also be granted a senior Lien on such additional or
replacement collateral as security for the Senior Obligations and that any Lien
on such additional or replacement collateral securing the applicable Junior
Obligations shall be subordinated to the Liens on such collateral securing the
Senior Obligations and any such DIP Financing (and all obligations relating
thereto) and any

 

-55-



--------------------------------------------------------------------------------

other Liens granted to the Senior Secured Parties as adequate protection on the
same basis as the other Liens securing such Junior Obligations are so
subordinated to such Liens securing Senior Obligations under this Agreement and
(iii) in the event any Junior Agent, for itself and on behalf of each Junior
Secured Party represented thereby, seeks or requests adequate protection and
such adequate protection is granted in the form of a superpriority claim, then
such Junior Agent, for itself and on behalf of each Junior Secured Party
represented thereby, agrees that each Senior Agent shall also be granted
adequate protection in the form of a superpriority claim, which superpriority
claim shall be senior to the superpriority claim of the Junior Secured Parties.

Section 6.4 Asset Sales. The Cash Flow Agent agrees, on behalf of itself and the
Cash Flow Secured Parties, that it will not oppose any sale consented to by the
ABL Agent of any ABL Priority Collateral pursuant to Section 363(f) of the
Bankruptcy Code (or any similar provision under the law applicable to any
Insolvency Proceeding or under a court order in respect of measures granted with
similar effect under any foreign Debtor Relief Laws) so long as the proceeds of
such sale are applied in accordance with this Agreement. The ABL Agent agrees,
on behalf of itself and the ABL Secured Parties, that it will not oppose any
sale consented to by the Cash Flow Agent of any Cash Flow Priority Collateral
pursuant to Section 363(f) of the Bankruptcy Code (or any similar provision
under the law applicable to any Insolvency Proceeding or under a court order in
respect of measures granted with similar effect under any foreign Debtor Relief
Laws) so long as the proceeds of such sale are applied in accordance with this
Agreement. Each Junior Agent that becomes a party to this Agreement agrees, for
itself and on behalf of each Junior Secured Party represented thereby, that it
will not oppose any sale or other disposition consented to by any Senior Agent
of any Senior Collateral pursuant to Section 363 of the Bankruptcy Code (or any
similar provision under the law applicable to any Insolvency Proceeding or under
a court order in respect of measures granted with similar effect under any
foreign Debtor Relief Laws), so long as the proceeds of such sale are applied in
accordance with this Agreement. If such sale of Collateral includes both ABL
Priority Collateral and Cash Flow Priority Collateral, the ABL Secured Parties
shall be entitled to receive net proceeds from such sale in an amount at least
equal to the maximum amounts available to be borrowed under any ABL Credit
Agreement with respect to the Inventory and Accounts included in such sale; as
to the balance of the net proceeds, if the ABL Agent, on behalf of itself and
the ABL Secured Parties, and the Cash Flow Agent, on behalf of itself and the
Cash Flow Secured Parties, are unable after negotiating in good faith to agree
on the allocation of the purchase price between the ABL Priority Collateral and
Cash Flow Priority Collateral, either such Party may apply to the court in such
Insolvency Proceeding to make a determination of such allocation, and the
court’s determination shall be binding upon all Parties to this Agreement.

Section 6.5 Separate Grants of Security and Separate Classification. Each Cash
Flow Secured Party, each ABL Secured Party and each Junior Secured Party
acknowledges and agrees that (i) the grants of Liens pursuant to the ABL
Security Documents, the Cash Flow Security Documents and the Junior Debt
Documents constitute separate and distinct grants of Liens and (ii) because of,
among other things, their differing rights in the Collateral, the Cash Flow
Obligations are fundamentally different from the ABL Obligations and the Junior
Obligations, the ABL Obligations are fundamentally different from the Cash Flow
Obligations and the Junior Obligations, and the Junior Obligations are
fundamentally different from the ABL

 

-56-



--------------------------------------------------------------------------------

Obligations and the Cash Flow Obligations, and, in each case, must be separately
classified in any plan of reorganization (or other plan of similar effect under
any Debtor Relief Laws) proposed or adopted in an Insolvency Proceeding. To
further effectuate the intent of the parties as provided in the immediately
preceding sentence, (x) if it is held that the claims of the ABL Secured Parties
and the Cash Flow Secured Parties in respect of the Collateral constitute only
one secured claim (rather than separate classes of senior and junior secured
claims), then the ABL Secured Parties and the Cash Flow Secured Parties hereby
acknowledge and agree that all distributions shall be made as if there were
separate classes of ABL Obligation claims and Cash Flow Obligation claims
against the Credit Parties, with the effect being that, to the extent that the
aggregate value of the ABL Priority Collateral or Cash Flow Priority Collateral
is sufficient (for this purpose ignoring all claims held by the other Secured
Parties), the ABL Secured Parties or the Cash Flow Secured Parties,
respectively, shall be entitled to receive, in addition to amounts distributed
to them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of post-petition interest that is available from each
pool of Priority Collateral for each of the ABL Secured Parties and the Cash
Flow Secured Parties, respectively, before any distribution is made in respect
of the claims held by the other Secured Parties from such Priority Collateral,
with the other Secured Parties hereby acknowledging and agreeing to turn over to
the respective other Secured Parties amounts otherwise received or receivable by
them to the extent necessary to effectuate the intent of this sentence, even if
such turnover has the effect of reducing the aggregate recoveries and (y) if it
is held that the claims of any of the Senior Secured Parties and any Junior
Secured Parties in respect of the Junior Shared Collateral constitute only one
secured claim (rather than separate classes of senior and junior secured
claims), then each Junior Agent that becomes a party to this Agreement, for
itself and on behalf of each Junior Secured Party represented thereby, hereby
acknowledges and agrees that all distributions shall be made as if there were
separate classes of Senior Obligation claims and Junior Obligation claims
against the Credit Parties in respect of the Junior Shared Collateral, with the
effect being that, to the extent that the aggregate value of the Junior Shared
Collateral is sufficient (for this purpose ignoring all claims held by any
Junior Secured Parties), the applicable Senior Secured Parties shall be entitled
to receive, in addition to amounts distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
post-petition interest that is available from each pool of Priority Collateral
for each of the Senior Secured Parties and any other Senior Collateral
(regardless of whether any claim for such amounts is allowed or allowable in
such Insolvency Proceeding) before any distribution is made in respect of the
claims held by the Junior Secured Parties from Junior Shared Collateral, with
each Junior Agent that becomes a party to this Agreement, for itself and on
behalf of each Junior Secured Party represented thereby, hereby acknowledging
and agreeing to turn over to the applicable Senior Agent amounts otherwise
received or receivable by them to the extent necessary to effectuate the intent
of this sentence, even if such turnover has the effect of reducing the aggregate
recoveries of such Junior Secured Parties.

Section 6.6 No Waivers of Rights of Senior Secured Parties. Nothing contained
herein shall, except as expressly provided herein, prohibit or in any way limit
any Senior Agent or any other Senior Secured Party from objecting in any
Insolvency Proceeding or otherwise to any action taken by any Junior Secured
Party, including the seeking by any Junior Secured Party of adequate protection
or the assertion by any Junior Secured Party of any of its rights and remedies
under the applicable Junior Debt Documents or otherwise.

 

-57-



--------------------------------------------------------------------------------

Section 6.7 Enforceability. The provisions of this Agreement are intended to be
and shall be enforceable under Section 510(a) of the Bankruptcy Code or any
similar provision of any other Debtor Relief Law and shall be effective before,
during and after the commencement of any Insolvency Proceeding. The relative
rights as to the Collateral and proceeds thereof shall continue after the
commencement of any Insolvency Proceeding on the same basis as prior to the date
of the petition therefor, subject to any court order approving the financing of,
or use of cash collateral by, any Credit Party. All references herein to any
Credit Party shall include such Credit Party as a debtor-in-possession and any
receiver or trustee for such Grantor.

Section 6.8 Other Matters with respect to Junior Shared Collateral. To the
extent that any Junior Agent that becomes a party to this Agreement or any
Junior Secured Party represented thereby has or acquires rights under
Section 363 or Section 364 of the Bankruptcy Code or any similar provision of
any other Debtor Relief Law with respect to any of the Junior Shared Collateral,
such Junior Agent, on behalf of itself and each Junior Secured Party represented
thereby, or such Junior Secured Party agrees not to assert any such rights
without the prior written consent of each Senior Agent; provided that if
requested by each Senior Agent, such Junior Agent shall timely exercise such
rights in the manner requested by the Senior Agents (acting unanimously),
including any rights to payments in respect of such rights. Until the Discharge
of Senior Obligations has occurred, each Junior Agent that becomes a party to
this Agreement, on behalf of itself and each Junior Secured Party represented
thereby, agrees that it will not assert or enforce any claim under
Section 506(c) of the Bankruptcy Code or any similar provision of any other
Debtor Relief Law senior to or on a parity with the Liens securing the Senior
Obligations for costs or expenses of preserving or disposing of any Junior
Shared Collateral.

Section 6.9 Reorganization Securities.

(a) If, in any Insolvency Proceeding, debt obligations of the reorganized debtor
secured by Liens upon any property of the reorganized debtor are distributed
pursuant to a plan of reorganization or similar dispositive restructuring plan,
on account of both the Senior Obligations and the Junior Obligations, then, to
the extent the debt obligations distributed on account of the Senior Obligations
and on account of the Junior Obligations are secured by Liens upon the same
assets or property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.

(b) Each Junior Secured Party (whether in the capacity of a secured creditor or
an unsecured creditor) shall not propose, vote in favor of, or otherwise
directly or indirectly support any plan of reorganization that is inconsistent
with the priorities or other provisions of this Agreement, other than with the
prior written consent of each Senior Agent.

Section 6.10 Section 1111(b) of the Bankruptcy Code. Each Junior Agent that
becomes a party to this Agreement, for itself and on behalf of each Junior
Secured Party

 

-58-



--------------------------------------------------------------------------------

represented thereby, shall not object to, oppose, support any objection, or take
any other action to impede, the right of any Senior Secured Party to make an
election under Section 1111(b)(2) of the Bankruptcy Code. Each Junior Agent that
becomes a party to this Agreement, for itself and on behalf of each Junior
Secured Party represented thereby, waives any claim it may hereafter have
against any senior claimholder arising out of the election by any Senior Secured
Party of the application of Section 1111(b)(2) of the Bankruptcy Code. Until the
Discharge of Senior Obligations, each Junior Agent that becomes a party to this
Agreement, for itself and on behalf of each Junior Secured Party represented
thereby, agrees that it shall not make any election under Section 1111(b) of the
Bankruptcy Code regarding the Junior Shared Collateral.

Section 6.11 ABL Rights Unconditional. All rights of the ABL Agent hereunder,
and all agreements and obligations of the Cash Flow Agent, any Junior Agent and
the Credit Parties (to the extent applicable) hereunder, shall remain in full
force and effect irrespective of:

(i) any lack of validity or enforceability of any ABL Document;

(ii) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the ABL Obligations, or any amendment, waiver or other
modification, whether by course of conduct or otherwise, or any refinancing,
replacement, refunding or restatement of any ABL Document;

(iii) any exchange, release, voiding, avoidance or non perfection of any
security interest in any Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the ABL Obligations or any guarantee or guaranty
thereof; or

(iv) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the ABL Obligations, or of
any of the Cash Flow Agent, any Junior Agent or any Credit Party, to the extent
applicable, in respect of this Agreement.

Section 6.12 Cash Flow Rights Unconditional. All rights of the Cash Flow Agent
hereunder, all agreements and obligations of the ABL Agent, any Junior Agent and
the Credit Parties (to the extent applicable) hereunder, shall remain in full
force and effect irrespective of:

(i) any lack of validity or enforceability of any Cash Flow Document;

(ii) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Cash Flow Obligations, or any amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Cash Flow Document;

(iii) any exchange, release, voiding, avoidance or non perfection of any
security interest in any Collateral, or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the Cash Flow Obligations or any guarantee or guaranty
thereof; or

(iv) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the Cash Flow Obligations,
or of any of the ABL Agent, any Junior Agent or any Credit Party, to the extent
applicable, in respect of this Agreement.

 

-59-



--------------------------------------------------------------------------------

Section 6.13 Junior Rights Unconditional. All rights of any Junior Agent that
becomes a party to this Agreement hereunder, all agreements and obligations of
the ABL Agent, the Cash Flow Agent and the Credit Parties (to the extent
applicable) hereunder, shall remain in full force and effect irrespective of:

(i) any lack of validity or enforceability of any Junior Debt Document;

(ii) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Junior Obligations, or any amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Junior Debt Document;

(iii) any exchange, release, voiding, avoidance or non perfection of any
security interest in any Junior Shared Collateral, or any other collateral, or
any release, amendment, waiver or other modification, whether by course of
conduct or otherwise, or any refinancing, replacement, refunding, restatement or
increase of all or any portion of the Junior Obligations or any guarantee or
guaranty thereof; or

(iv) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the Junior Obligations, or
of any Credit Party, to the extent applicable, in respect of this Agreement.

ARTICLE 7

MISCELLANEOUS

Section 7.1 Rights of Subrogation. The Cash Flow Agent, for and on behalf of
itself and the Cash Flow Secured Parties, agrees that no payment to the ABL
Agent or any ABL Secured Party pursuant to the provisions of this Agreement
shall entitle the Cash Flow Agent or any Cash Flow Secured Party to exercise any
rights of subrogation in respect thereof until the Discharge of ABL Obligations
shall have occurred. Following the Discharge of ABL Obligations, the ABL Agent
agrees to execute such documents, agreements, and instruments as the Cash Flow
Agent or any Cash Flow Secured Party may reasonably request to evidence the
transfer by subrogation to any such Person of an interest in the ABL Obligations
resulting from payments to the ABL Agent by such Person, so long as all costs
and expenses (including all reasonable legal fees and disbursements) incurred in
connection therewith by the ABL Agent are paid by such Person upon request for
payment thereof. The ABL Agent, for and on behalf of itself and the ABL Secured
Parties, agrees that no payment to the Cash Flow Agent or any Cash Flow Secured
Party pursuant to the provisions of this Agreement shall entitle the ABL Agent
or

 

-60-



--------------------------------------------------------------------------------

any ABL Secured Party to exercise any rights of subrogation in respect thereof
until the Discharge of Cash Flow Obligations shall have occurred. Following the
Discharge of Cash Flow Obligations, the Cash Flow Agent agrees to execute such
documents, agreements, and instruments as the ABL Agent or any ABL Secured Party
may reasonably request to evidence the transfer by subrogation to any such
Person of an interest in the Cash Flow Obligations resulting from payments to
the Cash Flow Agent by such Person, so long as all costs and expenses (including
all reasonable legal fees and disbursements) incurred in connection therewith by
the Cash Flow Agent are paid by such Person upon request for payment thereof.

Each Junior Agent that becomes a party to this Agreement, for and on behalf of
itself and the Junior Secured Parties represented thereby, agrees that no
payment to the Cash Flow Agent, any Cash Flow Secured Party, the ABL Agent or
any ABL Secured Party pursuant to the provisions of this Agreement shall entitle
such Junior Agent or any Junior Secured Party represented by it to exercise any
rights of subrogation in respect thereof until the Discharge of Senior
Obligations shall have occurred. Each Junior Agent that becomes a party to this
Agreement, on behalf of itself and each Junior Secured Party represented
thereby, hereby waives any rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Senior Obligations has occurred.
Following the Discharge of Senior Obligations, each Senior Agent agrees to
execute such documents, agreements, and instruments as such Junior Agent or any
Junior Secured Party represented by it may reasonably request to evidence the
transfer by subrogation to any such Person of an interest in the ABL Obligations
or the Cash Flow Obligations, as applicable, resulting from payments to the ABL
Agent or the Cash Flow Agent, as applicable, by such Person, so long as all
costs and expenses (including all reasonable legal fees and disbursements)
incurred in connection therewith by the ABL Agent or the Cash Flow Agent, as
applicable, are paid by such Person upon request for payment thereof.

Section 7.2 Application of Payments. Except as otherwise provided herein, all
payments received by the Senior Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the Senior Obligations as the
Senior Secured Parties, in their sole discretion, deem appropriate, consistent
with the terms of the Senior Debt Documents. Except as otherwise provided
herein, each Junior Agent that becomes a party to this Agreement, on behalf of
itself and each Junior Secured Party represented thereby, assents to any such
extension or postponement of the time of payment of the Senior Obligations or
any part thereof and to any other indulgence with respect thereto, to any
substitution, exchange or release of any security that may at any time secure
any part of the Senior Obligations and to the addition or release of any other
Person primarily or secondarily liable therefor.

Section 7.3 Further Assurances. The Parties will, at their own expense and at
any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that any Senior Agent may reasonably request, in order to protect
any right or interest granted or purported to be granted hereby or to enable
such Senior Agent to exercise and enforce its rights and remedies hereunder;
provided, however, that no Party shall be required to pay over any payment or
distribution, execute any instruments or documents, or take any other action
referred to in this Section 7.3, to the extent that such action would contravene
any law, order or other legal requirement or any of

 

-61-



--------------------------------------------------------------------------------

the terms or provisions of this Agreement, and in the event of a controversy or
dispute, such Party may interplead any payment or distribution in any court of
competent jurisdiction, without further responsibility in respect of such
payment or distribution under this Section 7.3.

Section 7.4 Representations. The Cash Flow Agent represents and warrants to the
ABL Agent that it has the requisite power and authority under the Cash Flow
Documents to enter into, execute, deliver, and carry out the terms of this
Agreement on behalf of itself and the Cash Flow Secured Parties and that this
Agreement shall be binding obligations of the Cash Flow Agent and the Cash Flow
Secured Parties, enforceable against the Cash Flow Agent and the Cash Flow
Secured Parties in accordance with its terms. The ABL Agent represents and
warrants to the Cash Flow Agent that it has the requisite power and authority
under the ABL Documents to enter into, execute, deliver, and carry out the terms
of this Agreement on behalf of itself and the ABL Secured Parties and that this
Agreement shall be binding obligations of the ABL Agent and the ABL Secured
Parties, enforceable against the ABL Agent and the ABL Secured Parties in
accordance with its terms. Each Junior Agent that becomes a party to this
Agreement represents and warrants to the Cash Flow Agent, the ABL Agent and each
other Junior Agent (if any) that it has the requisite power and authority under
the applicable Junior Debt Documents to enter into, execute, deliver, and carry
out the terms of this Agreement on behalf of itself and the Junior Secured
Parties represented thereby and that this Agreement shall be binding obligations
of such Junior Agent and the Junior Secured Parties represented by it,
enforceable against such Junior Agent and the Junior Secured Parties represented
by it in accordance with its terms.

Section 7.5 Amendments. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Party hereto shall be effective
unless it is in a written agreement executed by the Cash Flow Agent, the ABL
Agent and the Designated Junior Agent and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Notwithstanding the foregoing, (i) without the consent of any other
Secured Party but with the consent of the Company, (x) any Junior Agent may
become a party hereto by execution and delivery to each other Agent of a Junior
Secured Indebtedness Joinder in accordance with Section 7.6 and (y) any Senior
Agent may become a party hereto by execution and delivery to each other Agent of
a joinder hereto pursuant to Section 5.2(c) and, in each case, upon such
execution and delivery, such Agent and the Secured Parties for which such Agent
is acting shall be subject to the terms hereof; (ii) the Senior Agents may amend
or waive any provision of this Agreement, or consent to any departure therefrom
by any Senior Secured Party, that solely affects the rights and obligations of
the Senior Secured Parties hereunder or does not adversely affect any Junior
Secured Party in its capacity as such, in each case, without the consent of any
Junior Agent or any other Junior Secured Party; and (iii) (x) any Junior
Majority Agent may amend or waive any provision of this Agreement, or consent to
any departure therefrom by any Junior Secured Party, and (y) any two or more
Junior Agents may in a separate agreement consent to any departure from this
Agreement by any Junior Secured Party, in the case of each of the foregoing
clauses (x) and (y), that solely affects the rights and obligations of the
Junior Secured Parties hereunder without the consent of any Senior Agent or any
other Senior Secured Party. No amendment, modification or waiver of any
provision of this Agreement, and no consent to any departure therefrom by any
Party hereto, that changes, alters, modifies or otherwise affects any power,
privilege, right, remedy, liability or obligation of, or

 

-62-



--------------------------------------------------------------------------------

otherwise affects in any manner, any Junior Agent that is not then a Party, or
any Junior Secured Party not then represented by a Junior Agent that is then a
Party (including but not limited to any change, alteration, modification or
other effect upon any power, privilege, right, remedy, liability or obligation
of or other effect upon any such Junior Agent or Junior Secured Party that may
at any subsequent time become a Party or beneficiary hereof), shall be effective
unless it is consented to in writing by the Company (regardless of whether any
such Junior Agent or Junior Secured Party ever becomes a Party or beneficiary
hereof), and any amendment, modification or waiver of any provision of this
Agreement that would have the effect, directly or indirectly, through any
reference in any Credit Document to this Agreement or otherwise, of waiving,
amending, supplementing or otherwise modifying any Credit Document, or any term
or provision thereof, or any right or obligation of the Company or any other
Credit Party thereunder or in respect thereof, shall not be given such effect
except pursuant to a written instrument executed by the Company and each other
affected Credit Party.

Section 7.6 Designation of Junior Secured Indebtedness; Joinder of Junior
Agents.

(a) The Company may designate any Junior Secured Indebtedness complying with the
requirements of the definition of “Junior Secured Indebtedness” as Junior
Secured Indebtedness for purposes of this Agreement, upon complying with the
following conditions:

(i) one or more Junior Agents for one or more Junior Secured Parties in respect
of such Junior Secured Indebtedness shall have executed the Junior Secured
Indebtedness Joinder with respect to such Junior Secured Indebtedness, and the
Company or any such Junior Agent shall have delivered such executed Junior
Secured Indebtedness Joinder to each other Agent then party to this Agreement;

(ii) at least three Business Days (unless a shorter period is agreed in writing
by the Parties and the Company) prior to delivery of the Junior Secured
Indebtedness Joinder, the Company shall have delivered to each other Agent then
party to this Agreement complete and correct copies of any Junior Agreement,
Junior Guaranties and Junior Collateral Documents that will govern such Junior
Secured Indebtedness upon giving effect to such designation (which may be
unexecuted copies of Junior Debt Documents to be executed and delivered
concurrently with the effectiveness of such designation);

(iii) the Company shall have executed and delivered to each other Agent then
party to this Agreement a Junior Secured Indebtedness Designation, with respect
to such Junior Secured Indebtedness; and

(iv) all state and local stamp, recording, filing, intangible and similar taxes
or fees (if any) that are payable in connection with the inclusion of such
Junior Secured Indebtedness under this Agreement shall have been paid and
reasonable evidence thereof shall have been given to each other Agent then party
to this Agreement.

 

-63-



--------------------------------------------------------------------------------

(b) Upon satisfaction of the foregoing conditions, the designated Junior Secured
Indebtedness shall constitute “Junior Secured Indebtedness”, any Junior
Agreement under which such Junior Secured Indebtedness is or may be incurred
shall constitute a “Junior Agreement”, any holder of such Junior Secured
Indebtedness or other applicable Junior Secured Party shall constitute a “Junior
Secured Party”, and any Junior Agent for any such Junior Secured Party shall
constitute a “Junior Agent,” for all purposes under this Agreement. The date on
which the foregoing conditions shall have been satisfied with respect to such
Junior Secured Indebtedness is herein called the “Junior Effective Date”. Prior
to the Junior Effective Date with respect to such Junior Secured Indebtedness,
all references herein to Junior Secured Indebtedness shall be deemed not to take
into account such Junior Secured Indebtedness, and the rights and obligations of
each other Agent then party to this Agreement shall be determined on the basis
that such Junior Secured Indebtedness is not then designated. On and after the
Junior Effective Date with respect to such Junior Secured Indebtedness, all
references herein to Junior Secured Indebtedness shall be deemed to take into
account such Junior Secured Indebtedness, and the rights and obligations of each
other Agent then party to this Agreement shall be determined on the basis that
such Junior Secured Indebtedness is then designated.

(c) In connection with any designation of Junior Secured Indebtedness pursuant
to this Section 7.6, each Agent then party hereto agrees at the Company’s
expense (x) to execute and deliver any amendments, amendments and restatements,
restatements or waivers of or supplements to or other modifications to, any Cash
Flow Collateral Documents or ABL Collateral Documents, as applicable, and any
blocked account, control or other agreements relating to any security interest
in Control Collateral, and to make or consent to any filings or take any other
actions (including executing and recording any mortgage subordination or similar
agreement), as may be reasonably deemed by the Company to be necessary or
reasonably desirable for any Lien on any Collateral to secure such Junior
Secured Indebtedness to become a valid and perfected Lien (with the priority
contemplated by this Agreement), and (y) otherwise to reasonably cooperate to
effectuate a designation of Junior Secured Indebtedness pursuant to this
Section 7.6 (including without limitation, if requested, by executing an
acknowledgment of any Junior Secured Indebtedness Joinder or of the occurrence
of any Junior Effective Date).

Section 7.7 Addresses for Notices. All notices and other communications provided
for hereunder shall be in writing. All such written notices shall be mailed,
faxed, sent by other electronic transmission or delivered to the applicable
address, as set forth below.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail, when delivered. For the purposes hereof, the addresses of the
Parties hereto (until notice of a change thereof is delivered as provided in
this Section 7.7) shall be as set forth below or, as to each Party, at such
other address as may be designated by such party in a written notice to all of
the other Parties in accordance with this Section 7.7.

 

-64-



--------------------------------------------------------------------------------

ABL Agent:   Citicorp USA, Inc.   390 Greenwich St, 1/F   New York, New York
10013   Attention: Brendan Mackay, Director – Asset Based & Transitional Finance
  Telephone:      (212) 723-3752   Facsimile:      (646) 291-3363   Email:     
Brendan.mackay@citi.com Cash Flow Agent:           Citibank, N.A.   1615 Brett
Road OPS III   New Castle, Delaware 19720   Attention: Citibank NA Agency
Department   Facsimile:      (212) 994-0961   Email:     
GLAgentOfficeOps@citi.com Any Junior Agent:   As set forth in the Junior Secured
Indebtedness Joinder executed and delivered by such Junior Agent pursuant to
Section 7.6.

Section 7.8 No Waiver; Remedies. No failure on the part of any Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 7.9 Continuing Agreement, Transfer of Secured Obligations. This
Agreement is a continuing agreement and shall (a) remain in full force and
effect until the Discharge of Senior Obligations shall have occurred, (b) be
binding upon the Parties and their successors and assigns, and (c) inure to the
benefit of and be enforceable by the Parties and their respective successors and
assigns. Nothing herein is intended, or shall be construed to give, any other
Person any right, remedy or claim under, to or in respect of this Agreement or
any Collateral. All references to any Credit Party shall include any Credit
Party as debtor-in-possession and any receiver or trustee for such Credit Party
in any Insolvency Proceeding. Without limiting the generality of the foregoing
clause (c), to the extent permitted by the applicable Credit Document, the ABL
Agent, any ABL Secured Party, the Cash Flow Agent, any Cash Flow Secured Party,
any Junior Agent or any Junior Secured Party may assign or otherwise transfer
all or any portion of the ABL Obligations, the Cash Flow Obligations or the
Junior Obligations, as applicable, to any other Person (other than any Borrower,
any Guarantor or any Affiliate of any Borrower or any Guarantor and any
Subsidiary of any Borrower or any Guarantor (except as provided in any ABL
Credit Agreement, any Cash Flow Credit Agreement or any Junior Agreement, as
applicable)), and such other Person shall thereupon become vested with all the
rights and obligations in respect thereof granted to the ABL Agent, the Cash
Flow Agent, any ABL Secured Party, any Cash Flow Secured Party, any Junior Agent
or any Junior Secured Party, as the case may be, herein or otherwise. The ABL
Secured Parties, the Cash

 

-65-



--------------------------------------------------------------------------------

Flow Secured Parties and the Junior Secured Parties may continue, at any time
and without notice to the other parties hereto, to extend credit and other
financial accommodations, lend monies and provide Indebtedness to, or for the
benefit of, any Credit Party on the faith hereof.

Section 7.10 Governing Law; Entire Agreement. The validity, performance, and
enforcement of this Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York. This Agreement constitutes the entire
agreement and understanding among the Parties with respect to the subject matter
hereof and supersedes any prior agreements, written or oral, with respect
thereto.

Section 7.11 Counterparts. This Agreement may be executed in any number of
counterparts, and it is not necessary that the signatures of all Parties be
contained on any one counterpart hereof, each counterpart will be deemed to be
an original, and all together shall constitute one and the same document.
Delivery by facsimile or electronic transmission of an executed counterpart of a
signature page to this Agreement shall be effective as delivery of an original
executed counterpart of this Agreement.

Section 7.12 No Third Party Beneficiaries. This Agreement is solely for the
benefit of the ABL Agent, ABL Secured Parties, Cash Flow Agent, Cash Flow
Secured Parties, any Junior Agent and any Junior Secured Parties. No other
Person (including any Borrower, any Guarantor or any Affiliate of any Borrower
or any Guarantor, or any Subsidiary of any Borrower or any Guarantor) shall be
deemed to be a third party beneficiary of this Agreement.

Section 7.13 Headings. The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

Section 7.14 Severability. If any of the provisions in this Agreement shall, for
any reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement and shall not invalidate the Lien Priority or the application
of Proceeds and other priorities set forth in this Agreement.

Section 7.15 Attorneys’ Fees. The Parties agree that if any dispute,
arbitration, litigation, or other proceeding is brought with respect to the
enforcement of this Agreement or any provision hereof, the prevailing party in
such dispute, arbitration, litigation, or other proceeding shall be entitled to
recover its reasonable attorneys’ fees and all other costs and expenses incurred
in the enforcement of this Agreement, irrespective of whether suit is brought.

Section 7.16 VENUE; JURY TRIAL WAIVER.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF

 

-66-



--------------------------------------------------------------------------------

OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY ABL SECURED PARTY, ANY
CASH FLOW SECURED PARTY OR ANY JUNIOR SECURED PARTY MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, ANY ABL DOCUMENTS, ANY CASH
FLOW DOCUMENTS OR ANY JUNIOR DEBT DOCUMENTS, RESPECTIVELY, AGAINST ANY CREDIT
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(b) EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY
HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

(c) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 7.7. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

Section 7.17 Intercreditor Agreement. This Agreement is the “Intercreditor
Agreement” or the “ABL Intercreditor Agreement,” as applicable, referred to in
each ABL Credit Agreement, each Cash Flow Credit Agreement and each Junior
Agreement. Nothing in this Agreement shall be deemed to subordinate the
obligations due to (i) any ABL Secured Party to the obligations due to any Cash
Flow Secured Party or any Junior Secured Party, (ii) any Cash Flow Secured Party
to the obligations due to any ABL Secured Party or any Junior Secured Party or
(iii) any Junior Secured Party to the obligations due to any Senior Secured
Party (in each case, whether before or after the occurrence of an Insolvency
Proceeding), it being the intent of the Parties that, subject to Section 2.1,
this Agreement shall effectuate a subordination of Liens but not a subordination
of Indebtedness.

 

-67-



--------------------------------------------------------------------------------

Section 7.18 No Warranties or Liability. The Cash Flow Agent, the ABL Agent and
each Junior Agent that becomes a party to this Agreement acknowledge and agree
that no such Party has made any representation or warranty with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any ABL Document, any Cash Flow Document or any Junior Debt Document. Except as
otherwise provided in this Agreement, the Cash Flow Agent, the ABL Agent and
each Junior Agent that becomes a party to this Agreement will be entitled to
manage and supervise their respective extensions of credit to any Credit Party
in accordance with law and their usual practices, modified from time to time as
they deem appropriate.

Section 7.19 Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of any ABL Document, any Cash Flow Document or
any Junior Debt Document, the provisions of this Agreement shall govern.

Section 7.20 Information Concerning Financial Condition of the Credit Parties.
Each of the Cash Flow Agent, the ABL Agent and each Junior Agent that becomes a
party to this Agreement hereby assumes responsibility for keeping itself
informed of the financial condition of the Credit Parties and all other
circumstances bearing upon the risk of nonpayment of the Cash Flow Obligations,
the ABL Obligations or the applicable Junior Obligations, respectively. The Cash
Flow Agent, the ABL Agent and each such Junior Agent hereby agree that no party
shall have any duty to advise any other party of information known to it
regarding such condition or any such circumstances. In the event the Cash Flow
Agent, the ABL Agent or any such Junior Agent, in its sole discretion,
undertakes at any time or from time to time to provide any information to any
other party to this Agreement, (a) it shall be under no obligation (i) to
provide any such information to such other party or any other party on any
subsequent occasion, (ii) to undertake any investigation not a part of its
regular business routine, or (iii) to disclose any other information, (b) it
makes no representation as to the accuracy or completeness of any such
information and shall not be liable for any information contained therein, and
(c) the Party receiving such information hereby agrees to hold the other Party
harmless from any action the receiving Party may take or conclusion the
receiving Party may reach or draw from any such information, as well as from and
against any and all losses, claims, damages, liabilities, and expenses to which
such receiving Party may become subject arising out of or in connection with the
use of such information.

[SIGNATURE PAGES FOLLOW]

 

-68-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the ABL Agent, for and on behalf of itself and the ABL
Secured Parties, and the Cash Flow Agent, for and on behalf of itself and the
Cash Flow Secured Parties, have caused this Agreement to be duly executed and
delivered as of the date first above written.

 

CITICORP USA, INC., in its capacity as the ABL Agent By:  

 

  Name:   Title: CITIBANK, N.A., in its capacity as the Cash Flow Agent By:  

 

  Name:   Title:

[Amended and Restated Intercreditor Agreement]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

Each Borrower and each Guarantor hereby acknowledges that it has received a copy
of this Agreement and consents thereto, agrees to recognize all rights granted
thereby to the ABL Agent, the ABL Lenders, the Cash Flow Agent, the Cash Flow
Lenders and any Junior Agent or any Junior Lenders and will not do any act to
interfere with any obligations of the parties to this Agreement. Each Borrower
and each Guarantor further acknowledges and agrees that it is not an intended
beneficiary or third party beneficiary under this Agreement and (i) as between
the ABL Secured Parties, the Borrowers and Guarantors, the ABL Documents remain
in full force and effect as written and are in no way modified hereby, and
(ii) as between the Cash Flow Secured Parties, the Borrowers and Guarantors, the
Cash Flow Documents remain in full force and effect as written and are in no way
modified hereby.

Without limiting the foregoing, the Credit Parties consent to the performance by
the Cash Flow Agent of the obligations set forth in Section 3.6 and acknowledge
and agree that neither the Cash Flow Agent nor any other Cash Flow Secured Party
shall ever be accountable or liable for any action taken or omitted by the ABL
Agent or any other ABL Secured Party or its or any of their officers, employees,
agents successors or assigns in connection therewith or incidental thereto or in
consequence thereof, including any improper use or disclosure of any proprietary
information or other Intellectual Property by the ABL Agent or any other ABL
Secured Party or its or any of their officers, employees, agents, successors or
assigns or any other damage to or misuse or loss of any property of the Credit
Parties as a result of any action taken or omitted by the ABL Agent or its
officers, employees, agents, successors or assigns pursuant to Section 3.6.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

AVAYA INC., By:  

 

Name:   Title:   AVAYA HOLDINGS CORP., By:  

 

Name:   Title:   EACH OF THE CREDIT PARTIES LISTED ON ANNEX A HERETO, By:  

 

Name:   Title:  

[Acknowledgment – Amended and Restated Intercreditor Agreement]



--------------------------------------------------------------------------------

ANNEX A TO ACKNOWLEDGMENT

CREDIT PARTIES

AC TECHNOLOGIES, INC.

AVAYA CALA INC.

AVAYA EMEA LTD.

AVAYA FEDERAL SOLUTIONS, INC.

AVAYA GOVERNMENT SOLUTIONS INC.

AVAYA INTEGRATED CABINET SOLUTIONS INC.

AVAYA MANAGEMENT SERVICES INC.

AVAYA WORLD SERVICES INC.

INTEGRATED INFORMATION TECHNOLOGY CORPORATION

SIERRA ASIA PACIFIC INC.

TECHNOLOGY CORPORATION OF AMERICA, INC.

UBIQUITY SOFTWARE CORPORATION

VPNET TECHNOLOGIES, INC.

AVAYA HOLDINGS LLC

AVAYA HOLDINGS TWO, LLC

OCTEL COMMUNICATIONS LLC

RADVISION, INC.

AVAYALIVE INC.



--------------------------------------------------------------------------------

EXHIBIT A

JUNIOR SECURED INDEBTEDNESS DESIGNATION

DESIGNATION dated as of                      , 20    , by [AVAYA INC.]1 (the
“Company”). Capitalized terms used herein and not otherwise defined herein shall
have the meaning specified in the Amended and Restated Intercreditor Agreement
(as amended, supplemented, restated, amended and restated or otherwise modified
from time to time pursuant to the terms thereof, the “Intercreditor Agreement”)
entered into as of [                ], 2012 among CITICORP USA, INC., in its
capacities as administrative agent and collateral agent (together with its
successors and assigns in such capacities, the “ABL Agent”) for the ABL Secured
Parties, CITIBANK, N.A., in its capacities as administrative agent and
collateral agent (together with its successors and assigns in such capacities,
the “Cash Flow Agent”) for the Cash Flow Secured Parties, and each Junior Agent
that from time to time becomes a party thereto pursuant to Section 7.6 thereof.2

Reference is made to that certain [insert name of Junior Agreement], dated as of
                     , 20     (the “Junior Agreement”), among [list any
applicable Credit Party], [list Junior Lenders] [and Junior Agent, as agent (the
“New Junior Agent”)].

Section 7.6 of the Intercreditor Agreement permits the Company to designate
Junior Secured Indebtedness under the Intercreditor Agreement. Accordingly:

Section 1. Representations and Warranties. The Company hereby represents and
warrants to the ABL Agent, the Cash Flow Agent and any Junior Agent that:

(a) The Junior Secured Indebtedness incurred or to be incurred under the Junior
Agreement constitutes “Junior Secured Indebtedness” which complies with the
definition of such term in the Intercreditor Agreement; and

(b) all conditions set forth in Section 7.6 of the Intercreditor Agreement with
respect to the Junior Secured Indebtedness have been satisfied.

Section 2. Designation of Junior Secured Indebtedness. The Company hereby
designates such Junior Secured Indebtedness as Junior Secured Indebtedness under
the Intercreditor Agreement.

[Signature Pages Follow]

 

1  Revise as appropriate to refer to any permitted successor or assign.

2  Revise as appropriate to refer to any successor Agent and to add reference to
any previously added Junior Agent.



--------------------------------------------------------------------------------

IN WITNESS OF, the undersigned has caused this Designation to be duly executed
by its duly authorized officer or other representative, all as of the day and
year first above written.

 

[AVAYA INC.] By:  

 

  Name:   Title:

[Junior Secured Indebtedness Designation]



--------------------------------------------------------------------------------

EXHIBIT B

JUNIOR SECURED INDEBTEDNESS JOINDER

JOINDER, dated as of                      , 20     (this “Agreement”), among
CITICORP USA, INC., in its capacities as administrative agent and collateral
agent (together with its successors and assigns in such capacities, the “ABL
Agent”)3 for the ABL Secured Parties, CITIBANK, N.A., in its capacities as
administrative agent and collateral agent (together with its successors and
assigns in such capacities, the “Cash Flow Agent”)4 for the Cash Flow Secured
Parties, and [list any previously added Junior Agent] [and insert name of each
Junior Agent under any Junior Agreement being added hereby as party] and any
successors or assigns thereof, to the Amended and Restated Intercreditor
Agreement dated as of [                ], 2012 (as amended, supplemented,
restated, amended and restated or otherwise modified from time to time pursuant
to the terms thereof, the “Intercreditor Agreement”) among the ABL Agent, the
Cash Flow Agent [and (list any previously added Junior Agent)]. Capitalized
terms used herein and not otherwise defined herein shall have the meaning
specified in the Intercreditor Agreement.

W I T N E S S E T H:

Reference is made to that certain [insert name of Junior Agreement], dated as of
                     , 20     (the “Junior Agreement”), among [list any
applicable Credit Party], [list any applicable Junior Secured Parties (the
“Joining Junior Secured Parties”)] [and insert name of each applicable Junior
Agent (the “Joining Junior Agent”)].

Section 7.6 of the Intercreditor Agreement permits the Company to designate
Junior Secured Indebtedness under the Intercreditor Agreement. The Company has
so designated Junior Secured Indebtedness incurred or to be incurred under the
Junior Agreement as Junior Secured Indebtedness by means of a Junior Secured
Indebtedness Designation.

Accordingly, [the Joining Junior Agent, for itself and on behalf of the Joining
Junior Secured Parties,] hereby agrees with the ABL Agent, the Cash Flow Agent
and any Junior Agent party to the Intercreditor Agreement as follows:

Section 1. Agreement to be Bound. The [Joining Junior Agent, for itself and on
behalf of the Joining Junior Secured Parties,] hereby agrees to be bound by the
terms and provisions of the Intercreditor Agreement and shall, as of the Junior
Effective Date with respect to the Junior Agreement, be deemed to be a party to
the Intercreditor Agreement.

Section 2. Recognition of Claims. (a) The ABL Agent (for itself and on behalf of
the other ABL Secured Parties), the Cash Flow Agent (for itself and on behalf of
the other Cash Flow Secured Parties) and [each of the Junior Agents (for itself
and on behalf of any Junior Secured Parties represented thereby)] hereby agree
that the interests of the respective Secured

 

3  Revise as appropriate to refer to any successor ABL Agent.

4  Revise as appropriate to refer to any successor Cash Flow Agent.



--------------------------------------------------------------------------------

Parties in the Liens granted to the ABL Agent, the Cash Flow Agent or any Junior
Agent, as applicable, under the applicable Credit Documents shall be treated, as
among the Secured Parties, as having the priorities provided for in Section 2.1
of the Intercreditor Agreement, and shall at all times be allocated among the
Secured Parties as provided therein regardless of any claim or defense
(including without limitation any claims under the fraudulent transfer,
preference or similar avoidance provisions of applicable bankruptcy, insolvency
or other laws affecting the rights of creditors generally) to which the ABL
Agent, the Cash Flow Agent, any Junior Agent or any Secured Party may be
entitled or subject. The [Joining Junior Agent (for itself and on behalf of the
Joining Junior Secured Parties)] (a) recognize[s] the existence and validity of
the ABL Obligations, the Cash Flow Obligations and [any existing Junior
Obligations]5 and (b) agree[s] to refrain from making or asserting any claim
that any ABL Credit Agreement or any other ABL Documents, any Cash Flow Credit
Agreement or any other Cash Flow Documents or [the existing Junior Debt
Documents],6 as the case may be, are invalid or not enforceable in accordance
with their terms as a result of the circumstances surrounding the incurrence of
such obligations.

Section 3. Notices. Notices and other communications provided for under the
Intercreditor Agreement to be provided to [the Joining Junior Agent] shall be
sent to the address set forth on Annex 1 attached hereto (until notice of a
change thereof is delivered as provided in Section 7.6 of the Intercreditor
Agreement).

Section 4. Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original. Delivery of an executed signature page to
this Agreement by facsimile or electronic transmission shall be as effective as
delivery of a manually executed counterpart of this Agreement.

Section 5. Governing Law. THE VALIDITY, PERFORMANCE, AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK. THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT AND
UNDERSTANDING AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
SUPERSEDES ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

[Signature Pages Follow]

 

5 

Add specific reference to any previously added Junior Obligations as
appropriate.

6  Add reference to any previously added Junior Agreement and related Junior
Debt Documents as appropriate.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

[Joining Junior Agent], [on behalf of the Joining Junior Secured Parties By:  

 

  Name:   Title: Address for notices: [                    ] Acknowledged and
agreed by:

Citicorp USA, Inc.,

as ABL Agent

By:  

 

  Name:   Title: Current address for notices: [                    ]

Citibank, N.A.,

as Cash Flow Agent

By:  

 

  Name:   Title: Current address for notices: [                    ]

[Junior Secured Indebtedness Joinder]



--------------------------------------------------------------------------------

EXHIBIT C

JOINDER AGREEMENT

[Date]

Reference is made to the Amended and Restated Intercreditor Agreement dated as
of [                ], 2012 (as amended, supplemented, restated, amended and
restated or otherwise modified from time to time pursuant to the terms thereof,
the “Intercreditor Agreement”) among CITICORP USA, INC., in its capacities as
administrative agent and collateral agent (together with its successors and
assigns in such capacities, the “ABL Agent”)7 for the ABL Secured Parties,
CITIBANK, N.A., in its capacities as administrative agent and collateral agent
(together with its successors and assigns in such capacities, the “Cash Flow
Agent”)8 for the Cash Flow Secured Parties, and [list any previously added
Junior Agent] and any successors or assigns thereof. Capitalized terms used
herein and not otherwise defined herein shall have the meaning specified in the
Intercreditor Agreement.

W I T N E S S E T H:

WHEREAS, Section 5.2(c) of the Intercreditor Agreement provides that [ABL
Obligations][Cash Flow Obligations] may be refunded, replaced or refinanced in
whole or in part, and the holders of such refunding, replacing or refinancing
Indebtedness (or an authorized agent or trustee on their behalf) may bind
themselves to the terms of the Intercreditor Agreement;

WHEREAS, on the date hereof, Avaya Inc. (the “Company”) is [describe refinancing
transaction], the proceeds of which are being used to refinance a portion of the
[ABL Obligations][Cash Flow Obligations] under the [ABL Credit Agreement][Cash
Flow Credit Agreement]; and

WHEREAS, the Company wishes to have the [New Agent], as [collateral agent,
trustee, etc. for the holders of the new] [ABL Obligations][Cash Flow
Obligations], join the Intercreditor Agreement;

NOW, THEREFORE, the ABL Agent and the Cash Flow Agent hereby agree as follows:

Section 1. Joinder. Effective upon the execution of this Joinder Agreement by
the [New Agent], (i) all [Obligations] (as defined in the [New Agreement]) shall
constitute [ABL Obligations][Cash Flow Obligations] under the Intercreditor
Agreement, (ii) all [New Documents] (as defined below) shall constitute [ABL
Documents][Cash Flow Documents] under the Intercreditor Agreement, (iii) the
[New Secured Parties] (as defined in the [New Agreement]) shall constitute [ABL
Secured Parties][Cash Flow Secured Parties] under the Intercreditor

 

7  Revise as appropriate to refer to any successor ABL Agent.

8  Revise as appropriate to refer to any successor Cash Flow Agent.



--------------------------------------------------------------------------------

Agreement, (iv) all [New Security Documents] (as defined in the [New Agreement])
shall constitute [ABL Collateral Documents][Cash Flow Collateral Documents]
under the Intercreditor Agreement, (v) the [New Agreement] shall constitute a
[ABL Credit Agreement][Cash Flow Credit Agreement] under the Intercreditor
Agreement, (vi) the [New Lenders] (as defined in the [New Agreement]) of the
[New Notes] shall constitute Lenders and [ABL Lenders][Cash Flow Lenders] under
the Intercreditor Agreement for all purposes [other than the definitions of Cash
Flow Management Bank, Cash Flow Cash Management Obligations and Cash Flow Hedge
Bank] and (vii) all Liens securing the [New Obligations] vis-a-vis any Liens for
the benefit of the [Cash Flow Secured Parties][ABL Secured Parties] in respect
of [Cash Flow Obligations][ABL Obligations] shall be governed by the priority
and limitations set forth in the Intercreditor Agreement. The “[New Documents]”
shall mean the [New Agreement], the [New Notes] (as defined in the [New
Agreement]), the [New Security Documents] and all other documents evidencing
[New Obligations], now or hereafter executed by or on behalf of any [ABL Credit
Party][Cash Flow Credit Party] or any of its respective Subsidiaries or
Affiliates, and delivered to the [New Collateral Agent], in connection with any
of the foregoing, in each case as the same may be amended, supplemented,
restated or otherwise modified from time to time.

Section 2. [ABL Agent][Cash Flow Agent]. Following the effectiveness of this
Joinder Agreement, (i) [Citicorp USA, Inc. (the “Existing ABL Agent”)][Citibank,
N.A. (the “Existing Cash Flow Agent”)] shall continue to act as the [ABL
Agent][Cash Flow Agent] authorized to represent all of the [ABL Secured
Parties][Cash Flow Secured Parties] under the Intercreditor Agreement, including
without limitation, the [New Collateral Agent] and the other [New Secured
Parties], and to take actions on behalf of all [ABL Secured Parties][Cash Flow
Secured Parties] thereunder, and (ii) for the avoidance of doubt, the [New
Collateral Agent] and any other authorized agent or trustee of any holders of
Indebtedness refinancing any [ABL Obligations][Cash Flow Obligations] that joins
the Intercreditor Agreement pursuant to Section 5.2(c) thereof may succeed the
[Existing ABL Agent][Existing Cash Flow Agent] as the [ABL Agent][Cash Flow
Agent] under the Intercreditor Agreement pursuant to any other agreement among
the [ABL Secured Parties][Cash Flow Secured Parties] upon notice to the [Cash
Flow Agent][ABL Agent] after the date hereof.

Section 3. Counterparts. This Joinder Agreement may be executed in counterparts,
each of which shall constitute an original. Delivery of an executed signature
page to this Joinder Agreement by facsimile or electronic transmission shall be
as effective as delivery of a manually executed counterpart of this Agreement.

Section 4. Governing Law. THE VALIDITY, PERFORMANCE, AND ENFORCEMENT OF THIS
JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK. THIS JOINDER AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT AND UNDERSTANDING AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND SUPERSEDES ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

 

[New Agent], on behalf of the [New Secured Parties] By:  

 

  Name:   Title: Address for notices: [                    ] Acknowledged and
agreed by:

Citicorp USA, Inc.,

as ABL Agent

By:  

 

  Name:   Title: Current address for notices: [                    ]

Citibank, N.A.,

as Cash Flow Agent

By:  

 

  Name:   Title: Current address for notices: [                    ]

[Joinder Agreement (under Section 5.2(c) of the Amended and Restated
Intercreditor Agreement)]



--------------------------------------------------------------------------------

Annex 4 to

Amendment No. 4 to Credit Agreement

GUARANTOR CONSENT AND REAFFIRMATION

October 29, 2012

Reference is made to (i) Amendment No. 4 to Credit Agreement, dated as of
October 29, 2012, attached as Exhibit A hereto (the “Amendment”), among Avaya,
Inc. (the “Borrower”), Citibank, N.A., as Administrative Agent, and each Lender
party thereto and (ii) the Credit Agreement, dated as of October 26, 2007, as
amended as of December 18, 2009 by Amendment No. 1, as amended and restated as
of February 11, 2011 pursuant to the Amendment Agreement and as amended as of
August 8, 2011 by Amendment No. 3 (as amended, amended and restated,
supplemented or otherwise modified prior to the date hereof, the “Restated
Credit Agreement”), among the Borrower, Avaya Holdings Corp. (formerly known as
Sierra Holdings Corp.), Citibank, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, and each Lender from time to time party thereto.
Capitalized terms used but not otherwise defined in this Guarantor Consent and
Reaffirmation (this “Consent”) are used with the meanings attributed thereto in
the Amendment.

Each Guarantor hereby consents to the execution, delivery and performance of the
Amendment and agrees that each reference to the Credit Agreement in the Loan
Documents shall, on and after the Term B-1 Loan Extension Effective Date and the
Second Restatement Effective Date, as applicable, be deemed to be a reference to
the Second Amended and Restated Credit Agreement in effect in accordance with
the terms of the Amendment.

Each Guarantor hereby acknowledges and agrees that, after giving effect to the
Amendment, all of its respective obligations and liabilities under the Loan
Documents to which it is a party, as such obligations and liabilities have been
amended by the Amendment, are reaffirmed, and remain in full force and effect.

After giving effect to the Amendment, each Guarantor reaffirms each Lien granted
by it to the Administrative Agent for the benefit of the Secured Parties under
each of the Loan Documents to which it is a party, which Liens shall continue in
full force and effect during the term of the Second Amended and Restated Credit
Agreement, and shall continue to secure the Obligations (after giving effect to
the Amendment), in each case, on and subject to the terms and conditions set
forth in the Second Amended and Restated Credit Agreement and the other Loan
Documents.

Nothing in this Consent shall create or otherwise give rise to any right to
consent on the part of the Guarantors to the extent not required by the express
terms of the Loan Documents.

This Consent is a Loan Document and shall be governed by, and construed in
accordance with, the law of the state of New York.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Consent as of the
date first set forth above.

 

AVAYA HOLDINGS CORP. AC TECHNOLOGIES, INC. AVAYA CALA INC. AVAYA EMEA LTD. AVAYA
FEDERAL SOLUTIONS, INC. AVAYA GOVERNMENT SOLUTIONS INC. AVAYA INTEGRATED CABINET
SOLUTIONS INC. AVAYA MANAGEMENT SERVICES INC. AVAYA WORLD SERVICES INC.
INTEGRATED INFORMATION TECHNOLOGY CORPORATION SIERRA ASIA PACIFIC INC.
TECHNOLOGY CORPORATION OF AMERICA, INC. UBIQUITY SOFTWARE CORPORATION VPNET
TECHNOLOGIES, INC. AVAYA HOLDINGS LLC AVAYA HOLDINGS TWO, LLC OCTEL
COMMUNICATIONS LLC RADVISION, INC. AVAYALIVE INC. By:  

 

Name:   Title:  

[Guarantor Consent and Reaffirmation – Amendment No. 4 to Credit Agreement]



--------------------------------------------------------------------------------

Exhibit A to

Guarantor Consent and Reaffirmation

Amendment No. 4 to Credit Agreement

[See attached]



--------------------------------------------------------------------------------

Annex 5 to

Amendment No. 4 to Credit Agreement

Updated Exhibits and Schedule to Second Amended and Restated Credit Agreement

[See attached]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

COMMITTED LOAN NOTICE

 

To: Citibank, N.A., as Administrative Agent

Citigroup Global Loans

2 Penns Way, Suite 100

New Castle, DE 19720

Attention: [                                                             ]

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of October 26, 2007 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Avaya Inc. (the “Borrower”), Avaya
Holdings Corp. (f/k/a Sierra Holdings Corp.), Citibank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), Swing Line Lender and L/C
Issuer, and each lender from time to time party thereto. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.02(a)
of the Credit Agreement that it hereby requests (select one):

 

  ¨ A Borrowing of new Loans

 

  ¨ A conversion of Loans

 

  ¨ A continuation of Loans

to be made on the terms set forth below:

 

(A)   Class of Borrowing1                        (B)   Date of Borrowing,
conversion or continuation (which is a Business Day)        

 

1  Term B-1, Term B-3, Term B-4, Dollar Revolving Credit or Alternative Currency
Revolving Credit.



--------------------------------------------------------------------------------

(C)   Principal amount2     (D)   Type of Loan3     (E)   Interest Period4    
(F)   Currency of Loan    

[The Borrower hereby represents and warrants that the conditions to lending
specified in Section[s] 4.02(a) [and (b)]5 of the Credit Agreement will be
satisfied as of the date of Borrowing set forth above.]6

[The above request has been made to the Administrative Agent by telephone at
(212) [                ]].

 

2 

Eurocurrency Rate Loans shall be in minimum of $1,000,000 (and any amount in
excess of $1,000,000 shall be an integral multiple of $500,000). Base Rate Loans
shall be in minimum of $500,000 (and any amount in excess of $500,000 shall be
an integral multiple of $100,000).

3 

Specify Eurocurrency or Base Rate. Alternative Currency Revolving Loans and Euro
Term Loans must be Eurocurrency.

4 

Applicable for Eurocurrency Borrowings/Loans only.

5 

Inapplicable for the initial Credit Extensions on the Closing Date.

6 

Applicable for Borrowings of new Loans only.

 

-2-



--------------------------------------------------------------------------------

AVAYA INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT C-6

LENDER: [—]

PRINCIPAL AMOUNT: $[—]

FORM OF

TERM B-4 NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, AVAYA INC., a Delaware corporation (the
“Borrower”), hereby promises to pay to the Lender set forth above (the “Lender”)
or its registered assigns, in lawful money of the United States of America in
immediately available funds at the Administrative Agent’s Office (such term, and
each other capitalized term used but not defined herein, having the meaning
assigned to it in the Credit Agreement dated as of October 26, 2007 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, Avaya Holdings Corp. (f/k/a
Sierra Holdings Corp.), Citibank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), Swing Line Lender and L/C Issuer, and
each lender from time to time party thereto) (i) on the dates set forth in the
Credit Agreement, the principal amounts set forth in the Credit Agreement with
respect to Term B-4 Loans made by the Lender to the Borrower pursuant to
Section 2.01(a)(iii)(B) of the Credit Agreement and (ii) on each Interest
Payment Date, interest at the rate or rates per annum as provided in the Credit
Agreement on the unpaid principal amount of all Term B-4 Loans made by the
Lender to the Borrower pursuant to the Credit Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.

This note is one of the Term B-4 Notes referred to in the Credit Agreement that,
among other things, contains provisions for the acceleration of the maturity
hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit



--------------------------------------------------------------------------------

Agreement, all upon the terms and conditions therein specified. This note is
secured and guaranteed as provided in the Credit Agreement and the Collateral
Documents. Reference is hereby made to the Credit Agreement and the Collateral
Documents for a description of the properties and assets in which a security
interest has been granted, the nature and extent of the security and guarantees,
the terms and conditions upon which the security interest and each guarantee was
granted and the rights of the holder of this note in respect thereof.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

-2-



--------------------------------------------------------------------------------

AVAYA INC. By:  

 

  Name:   Title:

 

-3-



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

 

Amount of Loan

 

Maturity Date

 

Payments of

Principal/Interest

 

Principal

Balance of Note

 

Name of

Person Making

the Notation

                             

 

-4-



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each]7 Assignor (as defined below) and [the] [each]8 Assignee (as defined
below) pursuant to Section 10.07 of the Credit Agreement dated as of October 26,
2007 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Avaya Inc., a
Delaware corporation (the “Borrower”), Avaya Holdings Corp. (f/k/a Sierra
Holdings Corp.), Citibank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), Swing Line Lender and L/C Issuer, and each lender from
time to time party thereto, receipt of a copy of which is hereby acknowledged by
[the] [each] Assignee. [It is understood and agreed that the rights and
obligations of [the Assignors] [the Assignees]9 hereunder are several and not
joint.]10 Capitalized terms used in this Assignment and Assumption and not
otherwise defined herein have the meanings specified in the Credit Agreement.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement, any other
Loan Documents and any other documents or instruments delivered pursuant to any
of the foregoing to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of [the
Assignor] [the respective Assignors] under the facility identified below
(including participations in any Letters of Credit or Swing Line Loans included
in such facility) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)] [the respective

 

7  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

8  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

9  Select as appropriate.

10 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other Loan Document or any other documents or instruments
delivered pursuant to any of the foregoing or the transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned by [the] [any] Assignor to [the] [any] Assignee pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as [[the] [an]
“Assigned Interest”). Such sale and assignment is without recourse to [the]
[any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the] [any] Assignor.

 

1.      Assignor[s] (the “Assignor[s]”):

 

 

 

2.      Assignee[s] (the “Assignee[s]”):

 

 

 

         Assigneeis an Affiliate of: [Name of Lender]

         Assigneeis an Approved Fund of: [Name of Lender]

3.      Borrower: Avaya Inc.

   

4.      Administrative Agent: Citibank, N.A.

   

5.      Assigned Interest:

   

 

Facility

   Aggregate
Amount of
Commitment/Loans
of all
Lenders      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans11  

Dollar Revolving Credit Facility

   $         $              % 

Alternative Currency Revolving Credit Facility

   $         $              % 

Term B-1 Loans

   $         $              % 

Term B-3 Loans

   $         $              % 

Term B-4 Loans

   $         $              % 

 

11  Set forth, to at least 8 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

-2-



--------------------------------------------------------------------------------

Effective Date:

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[NAME OF ASSIGNOR], as Assignor, By:  

 

  Name:   Title: [NAME OF ASSIGNEE], as Assignee, By:  

 

  Name:   Title:

 

-3-



--------------------------------------------------------------------------------

[Consented to and]12 Accepted: CITIBANK, N.A., as Administrative Agent, By:  

 

  Name:   Title: [Consented to]13 : [    ], as a Principal L/C Issuer, By:  

 

  Name:   Title: [Consented to] 14 : CITIBANK, N.A., as Swing Line Lender, By:  

 

  Name:   Title:

 

12

No consent of the Administrative Agent shall be required for an assignment of
all or any portion of a Term Loan to another Lender, an Affiliate of a Lender or
an Approved Fund.

13

No consent of the Principal L/C Issuers shall be required for any assignment of
a Term Loan or any assignment to an Agent or an Affiliate of an Agent.

14

Only required for any assignment of any of the Dollar Revolving Credit Facility.

 

-4-



--------------------------------------------------------------------------------

AVAYA INC.15 By:  

 

  Name:   Title:

 

15

No consent of the Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default under
Section 8.01(a) or, solely with respect to the Borrower, Section 8.01(f) of the
Credit Agreement has occurred and is continuing, any Assignee.

 

-5-



--------------------------------------------------------------------------------

ANNEX 1 TO

ASSIGNMENT AND ASSUMPTION

CREDIT AGREEMENT1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

  1. Representations and Warranties.

1.1 Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the] [the relevant] Assigned Interest,
(ii) [the] [such] Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Holdings, the Borrower, or any of their Subsidiaries or Affiliates
or any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by Holdings, the Borrower, or any of their
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.07(b) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 10.07(b)(i) of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of [the] [the relevant] Assigned Interest, shall have the obligations of
a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by [the] [such] Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
[the] [such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received copies of
the most recent financial statements delivered pursuant to Section 4.01(g) or
6.01 of the Credit Agreement, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the] [such]
Assigned Interest, (vi) it has, independently and without reliance on any Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned

 

1 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement dated as of October 26,
2007, as amended as of December 18, 2009 by Amendment No. 1 thereto, as amended
and restated as of February 11, 2011 pursuant to Amendment No. 2 thereto, as
amended as of August 8, 2011 by Amendment No. 3 thereto and as amended as of
[                ], 2012 pursuant to Amendment No. 4 thereto (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Avaya Inc. (the “Borrower”), Avaya Holdings
Corp. (f/k/a Sierra Holdings Corp.), Citibank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), Swing Line Lender and L/C Issuer,
and each lender from time to time party thereto.



--------------------------------------------------------------------------------

Interest, (vii) if it is not already a Lender under the Credit Agreement,
attached to the Assignment and Assumption is an Administrative Questionnaire,
(viii) the Administrative Agent has received a processing and recordation fee of
$3,500 as of the Effective Date and (ix) if it is a Foreign Lender, attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to Section 3.01 of the Credit Agreement, duly completed and executed
by the Assignee and (b) agrees that (i) it will, independently and without
reliance upon any Agent, [the] [any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [each]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [each] Assignee for amounts which have accrued from and after the
Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

-2-



--------------------------------------------------------------------------------

Schedule 10.02

ADMINISTRATIVE AGENT’S OFFICE, CERTAIN ADDRESSES FOR NOTICES

Administrative Agent, Swing Line Lender and L/C Issuer:

Citibank, N.A.

1615 Brett Road OPS III

New Castle, Delaware 19720

Attention: Citibank NA Agency Department

Facsimile: (212) 994-0961

Email: GLAgentOfficeOps@citi.com

Borrower:

c/o Avaya Inc.

211 Mt. Airy Road

Basking Ridge, New Jersey 07920

Attention: Matthew Booher, Treasurer

Frank Mahr, Secretary

Facsimile: (908) 953-2657; (908) 953-4912

Email: mbooher@avaya.com; fmahr@avaya.com

Telephone: (908) 953-7500; (908) 953-3918

With a copy to:

Ropes & Gray LLP

Prudential Tower, 800 Boylston Street

Boston, Massachusetts 02199-3600

Attention: Byung Choi, Esq.

Facsimile: (617) 235-0452

Email: byung.choi@ropesgray.com

Telephone: (617) 951-7277